--------------------------------------------------------------------------------

 


Mortgage Loan No.:  1170101
 
LOAN AGREEMENT
 
between
 
DOUGLAS EMMETT 1995, LLC


as Borrower
 
and
 
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
 
as Lender and Administrative Agent
 
Dated as of February 23, 2011

EAST\44055151.10
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 

       Page ARTICLE 1  
CERTAIN DEFINITIONS 
 1
 
Section 1.1
 
Certain Definitions 
 1  
Section 1.2
 
Interpretation 
 18          
ARTICLE 2
 
LOAN TERMS 
 19   
Section 2.1
 
The Loan and The Note 
 19   
Section 2.2
 
Interest Rate; Late Charge; Default Rate 
 19  
Section 2.3
 
Terms of Payment 
 21  
Section 2.4
 
Term of Loan 
 22  
Section 2.5
 
Prepayment 
 22  
Section 2.6
 
Security 
 25  
Section 2.7
 
Payments 
 25  
Section 2.8
 
LIBOR Provisions 
 26          
ARTICLE 3
   
INSURANCE AND CONDEMNATION 
 29  
Section 3.1
 
Insurance Requirements 
 29  
Section 3.2
 
Damage, Destruction and Restoration 
 32  
Section 3.3
 
Condemnation 
 37          
ARTICLE 4
 
ENVIRONMENTAL MATTERS 
 37  
Section 4.1
 
Environmental Matters; Warranties; Notice; Indemnity 
 38  
Section 4.2
 
Environmental Matters; Remediation 
 41  
Section 4.3
 
Environmental Matters; Inspection 
 42  
Section 4.4
 
No Waiver 
 43          
ARTICLE 5
 
CERTAIN PROPERTY MATTERS 
 43  
Section 5.1
 
Lease Covenants and Limitations 
 43  
Section 5.2
 
Management 
 46  
Section 5.3
 
Impositions 
 46          
ARTICLE 6
 
REPRESENTATIONS, WARRANTIES AND COVENANTS 
 49  
Section 6.1
 
Organization and Authority 
 49  
Section 6.2
 
Maintenance of Existence 
 50  
Section 6.3
 
Title 
 50  
Section 6.4
 
Deed of Trust Taxes 
 50  
Section 6.5
 
Payment of Liens 
 51  
Section 6.6
 
Costs of Defending and Upholding the Lien 
 51  
Section 6.7
 
Costs of Enforcement 
 51  
Section 6.8
 
Indemnification 
 51  
Section 6.9
 
Estoppel Certificates/Post Closing Estoppels and SNDAs 
 52  
Section 6.10
 
ERISA 
 53  
Section 6.11
 
Terrorism and Anti-Money Laundering 
 54  
Section 6.12
 
Special Purpose Entity Requirements 
 54  
Section 6.13
 
Operating Agreements and Permitted Encumbrances 
 55  
Section 6.14
 
Compliance with Laws 
 56  
Section 6.15
 
Business Purpose of Loan 
 56  
Section 6.16
 
Maintenance of Mortgaged Property; Alterations 
 56  
Section 6.17
 
Solvency 
 57  
Section 6.18
 
Representations Regarding Mortgaged Property 
 58  
Section 6.19
 
Blocked Account 
 60          
ARTICLE 7
 
FINANCIAL REPORTING 
 60  
Section 7.1
 
Financial Statements; Records 
 60          
ARTICLE 8
 
CONVEYANCES, ENCUMBRANCES AND BORROWINGS 
 63  
Section 8.1
 
Prohibition Against Conveyances, Encumbrances and Borrowing 
 63  
Section 8.2
 
Permitted Transfers 
 64  
Section 8.3
 
One-Time Permitted Transfer 
 65  
Section 8.4
 
Partial Release of Mortgaged Property 
 68  
Section 8.5
 
Substitution Rights 
 69          
ARTICLE 9
 
EVENTS OF DEFAULT 
 73  
Section 9.1
 
Events of Default 
 73          
ARTICLE 10
 
REMEDIES 
 76  
Section 10.1
 
Remedies 
 76  
Section 10.2
 
Lender's Right to Perform the Obligations 
 76  
Section 10.3
 
Cross-Default; Cross-Collateralization; Waiver of Marshalling of Assets 
 77  
Section 10.4
 
Event of Default 
 78          
ARTICLE 11
 
LIMITATIONS ON LIABILITY 
 78  
Section 11.1
 
Limitation on Liability 
 78          
ARTICLE 12
 
MISCELLANEOUS 
 80  
Section 12.1
 
Notices 
 80  
Section 12.2
 
Interest on Advances and Expenses 
 82  
Section 12.3
 
Successors and Assigns 
 82  
Section 12.4
 
Joint and Several Liability 
 82  
Section 12.5
 
Captions 
 82  
Section 12.6
 
Further Assurances 
 82  
Section 12.7
 
Severability 
 82  
Section 12.8
 
Borrower's Obligations Absolute 
 83  
Section 12.9
 
Amendments; Consents 
 83  
Section 12.10
 
Other Loan Documents and Exhibits 
 83  
Section 12.11
 
Merger 
 83  
Section 12.12
 
Time of the Essence 
 84  
Section 12.13
 
Loan Transfer 
 84  
Section 12.14
 
Cooperation 
 85  
Section 12.15
 
Register 
 85  
Section 12.16
 
Limitation on Interest 
 85  
Section 12.17
 
Survival 
 86  
Section 12.18
 
WAIVER OF JURY TRIAL 
 86  
Section 12.19
 
Governing Law 
 86  
Section 12.20
 
Consent to Jurisdiction and Venue 
 87  
Section 12.21
 
Agent for Service of Process 
 87  
Section 12.22
 
Entire Agreement 
 87  
Section 12.23
 
Counterparts 
 87  
Section 12.24
 
Pledge and Grant of Security Interest 
 87  
Section 12.25
 
Right to Copies of Reports 
 88  
Section 12.26
 
Administrative Fees/Outside Counsel Costs 
 88          
ARTICLE 13
 
THE ADMINISTRATIVE AGENT 
 88  
Section 13.1
 
Appointment, Powers and Immunities 
 88  
Section 13.2
 
Reliance by Borrower on Administrative Agent 
 88  
Section 13.3
 
Rights as a Lender 
 89          
ARTICLE 14
 
CALIFORNIA JUDICIAL REFERENCE 
 89

 
 

LIST OF EXHIBITS         EXHIBIT A    - LEGAL DESCRIPTION OF PROPERTY
EXHIBIT B
- OPERATING AGREEMENTS EXHIBIT C       - RENT ROLL EXHIBIT D - LICENSES,
PERMITS, APPROVALS AND CERTIFICATES OF OCCUPANCY EXHIBIT E  - ALLOCATED LOAN
AMOUNTS EXHIBIT F - EASEMENT AGREEMENTS EXHIBIT G   - APPRAISED VALUES EXHIBIT
H    - EXCEPTIONS EXHIBIT I   - REPORTS EXHIBIT J    - FORM OF MODIFICATION
AGREEMENT

 
 
--
EAST\44055151.10
 

--------------------------------------------------------------------------------

 
LOAN AGREEMENT
 
This Loan Agreement (this "Agreement") is entered into as of February 23, 2011
by and between DOUGLAS EMMETT 1995, LLC, a Delaware limited liability company
"Borrower") and MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY, a Massachusetts
corporation ("Lender" and, to the extent applicable pursuant to Article 13,
"Administrative Agent").
 
RECITALS:
 
A. Borrower owns certain property and related land and improvements legally
described in Exhibit A and has applied to Lender for a loan in a principal
amount of $350,000,000 which shall be secured, in part, by all of such assets.
 
B. Lender desires to make the Loan to Borrower upon the terms and conditions set
forth in this Agreement.
 
NOW, THEREFORE, in consideration of the terms and covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged and agreed to, the parties hereto agree to be bound as
follows:
 
ARTICLE 1
 
CERTAIN DEFINITIONS
 
Section 1.1 Certain Definitions.  As used in this Agreement, the following terms
shall have the meanings set forth in this Section 1.1:
 
"Acceleration Event" has the meaning assigned to such term in Subsection 2.5(d).
 
"ACH" has the meaning assigned to such word in Subsection 2.7(a).
 
"Adjusted Rate" means the Federal Funds Rate as such Federal Funds Rate may
change from time to time, plus the Rate Spread.
 
"Administrative Agent" means Massachusetts Mutual Life Insurance Company or any
successor meeting the qualifications and conditions set forth in Section 12.13
that is appointed pursuant to Article 13 of this Agreement and provided notice
of such appointment has been given to Borrower.
 
"Advances" means, other than Loan proceeds, all sums, amounts advanced or paid
pursuant to this Agreement or the other Loan Documents, and all actual costs and
expenses incurred by Administrative Agent or Lender under the provisions of this
Agreement or any other Loan Document.  Lender agrees that, other than during the
continuance of an Event of Default, the aforesaid costs and expenses shall be
reasonable.
 
"Affiliate" means any Person that is Controlled by, in Control of or under
common Control with any other Person.  The term "Affiliated" has a meaning
correlative to the foregoing.
 
"Agreement" means this Loan Agreement, as amended from time to time.
 
"Allocated Loan Amount" means the portion of the Loan allocated to an Individual
Premises as set forth in Exhibit E.
 
"Anti-Money Laundering Laws" means the USA Patriot Act of 2001, as amended, the
Bank Secrecy Act, as amended, Executive Order 13324 – Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism, as amended, and other federal laws and regulations and executive
orders administered by the United States Department of the Treasury, Office of
Foreign Assets Control ("OFAC") which prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals (such individuals
include specially designated nationals, specially designated narcotics
traffickers and other parties subject to OFAC sanction and embargo programs),
and such additional laws and programs administered by OFAC which prohibit
dealing with individuals or entities in certain countries regardless of whether
such individuals or entities appear on any of the OFAC lists.
 
"Application" means the Application for Real Estate Mortgage Loan dated
January 18, 2011 submitted by or on behalf of Borrower to Lender for the Loan.
 
"Approved Fund" shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in mortgage loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) MassMutual or one of its Affiliates, or (b) a
Person that meets the requirements in clauses (i), (ii) or (iii) of the
definition of "Eligible Assignee", or (c) any Person having (1) total assets of
at least $25,000,000,000 and (2) a net worth of at least
$1,000,000,000.  Notwithstanding the aforesaid, a Person shall not be an
Approved Fund if either it or its Affiliates is engaged in the business of
acquiring direct or indirect ownership interests in commercial real estate
projects; provided, however, that the aforesaid caveat with respect to said
Person or said Person's Affiliates shall not apply to MassMutual, Cornerstone
Real Estate Advisers LLC or any of their respective Affiliates.
 
"Appurtenances" has the meaning assigned to such word in the Granting Clauses of
the Deed of Trust.
 
"Assignment and Subordination" means collectively, each Assignment and
Subordination of Management Agreement now or hereinafter entered into by
Borrower, Douglas Emmett Management, LLC and Lender.
 
"Assignment of Leases and Rents" and "Assignments of Leases and Rents" means
collectively, each Assignment of Leases and Rents now or hereinafter entered
into by Borrower in favor of Lender in connection with the Loan, as the same may
be amended, modified, consolidated, extended, substituted or replaced from time
to time.
 
"Bankruptcy Proceeding" means any proceeding, action, petition or filing under
the Federal Bankruptcy Code or any similar state or federal law now or hereafter
in effect relating to bankruptcy, reorganization or insolvency, or the
arrangement or adjustment of debts.
 
"Blocked Account" means the deposit account or accounts subject to a bank
account control agreement in favor of Lender, which agreement shall be in form
and substance reasonably acceptable to Lender (as indicated by its execution
thereof) into which all Revenues will be deposited.
 
"Borrower" has the meaning assigned in the introductory paragraph on page one of
this Agreement, any subsequent owner of the Mortgaged Property and its or their
respective permitted successors and assigns.
 
"Borrower Environmental Report" has the meaning assigned to such term in
Subsection 4.3(b).
 
"Breakage Fee" has the meaning assigned to such term in Subsection 2.5(b)(ii).
 
"Business Day" means any day other than a Saturday, Sunday or other day on which
national banks in the State are not open for business.
 
"Closed Period Prepayment Fee" has the meaning assigned to such term in
Subsection 2.5(c).
 
"Closed Prepayment Date" has the meaning assigned to such term in Subsection
2.5(a).
 
"Closing Date" means the date that the Loan is advanced to Borrower, which shall
be the date of this Agreement.
 
"Collateral" has the meaning assigned to such word in the Granting Clauses of
the Deed of Trust.
 
"Contract Rate" has the meaning assigned to such term in Subsection 2.2(a).
 
"Control" when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract, relation to
individuals or otherwise; and the terms "Controls", "Controlling" or
"Controlled" have meanings correlative to the foregoing.
 
"Conversion Costs" has the meaning assigned to such term in Subsection 2.8(c).
 
"Cure Notice" has the meaning assigned to such term in Subsection 9.1(c).
 
"Current LIBOR" means the one (1) month LIBOR determined as reported at 11:00
a.m. on the day that is two (2) London Banking Days prior to the Prepayment Date
for the period commencing with the Prepayment Date and extending through the end
of the Interest Period.
 
"Debt Service Coverage Ratio" means, as of the date such calculation is made,
the ratio, as determined by Lender, of (a) Net Operating Income from the
Mortgaged Property to (b) the sum of monthly installments of principal and
interest under the Loan for the twelve (12) month period prior to the
calculation.
 
"Debt Yield" means, as reasonably determined by Lender, Net Operating Income
from the Mortgaged Property expressed as a percentage of the then outstanding
principal balance of the Loan.
 
"Deed of Trust" and "Deeds of Trust" means collectively, each certain Deed of
Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing, as
applicable, now or hereinafter entered into by Borrower in favor of Lender
securing Borrower's obligations hereunder and under the other Loan Documents, as
the same may be amended, modified, consolidated, extended, substituted or
replaced from time to time.
 
"Default Rate" has the meaning assigned to such term in Subsection 2.2(d).
 
"Deficiency Amount" has the meaning assigned to such term in Subsection
3.2(d)(iv).
 
"Dollars" and "$" means lawful money of the United States of America.
 
"Easement Agreements" has the meaning assigned to such term in Section 6.3.
 
"Easements" has the meaning assigned to such term in Section 6.3.
 
"Eligible Assignee" or "Eligible Assignees" means any party which is (i) a
commercial bank organized under the Laws of the United States, or any state
thereof, and having (x) total assets in excess of $25,000,000,000 and (y) a
combined capital and surplus of at least $1,000,000,000; (ii) a commercial bank
organized under the laws of any other country which is a member of the
Organization of Economic Cooperation and Development ("OECD"), or a political
subdivision of any such country, and having (x) total assets in excess of
$25,000,000,000 and (y) a combined capital and surplus of at least
$1,000,000,000, provided that such bank is acting through a branch or agency
located in the United States or in the country in which it is organized or
another country which is also a member of OECD; (iii) a life insurance company
or a pension fund organized under the Laws of any state of the United States, or
organized under the Laws of any country which is a member of OECD and licensed
as a life insurer by any state within the United States and having (x) admitted
assets of at least $25,000,000,000 and (y) a combined capital and surplus of at
least $1,000,000,000; or (iv) any Approved Fund having (1) total assets of at
least $25,000,000,000 and (2) a net worth of at least $1,000,000,000; provided
that any such Person meeting the requirements of (i) through (iv) (or its
holding company) shall also have a long-term senior unsecured indebtedness
rating of BBB- or better by S&P (if rated by S&P) and Baa3 or better by Moody's
(if rated by Moody's) at the time a Loan Transfer is made to it.
 
"Environmental Indemnification Agreement" means the Environmental
Indemnification Agreement of even date herewith executed by Borrower and
Indemnitor in favor of Lender, as amended from time to time.
 
"Environmental Law" means any present or future federal, state or local law,
statute, regulation, rule, decree or ordinance, and any judicial or
administrative order or judgment thereunder, pertaining to health, industrial
hygiene or the environmental or ecological conditions on, under or about the
Premises, or regulating or imposing liability or standards of conduct concerning
the use, storage, treatment, transportation, manufacture, refinement, handling,
production or disposal of any hazardous, toxic, or dangerous waste, substance,
element, compound, mixture or material, as now or at any time hereafter in
effect including, without limitation:  the Comprehensive Environmental Response,
Compensation and Liability Act 1980, 42 U.S.C. §§ 9601 et seq.; the Superfund
Amendments and Reauthorization Act, 42 U.S.C. §§9601 et seq.; the Federal Oil
Pollution Act of 1990; the Resource Conservation and Recovery Act of 1976, 42
U.S.C. §§ 6901 et seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601 et
seq.; the Water Pollution Control Act (also known as the Clean Water Act), 33
U.S.C. §§ 1251 et seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the
Hazardous Materials Transportation Act, 49 U.S.C. §§ 1801 et seq.; the Emergency
Planning and Community Right-to-Know Act, 42 U.S.C. § 11011, et seq.; the Atomic
Energy Act, 42 U.S.C. § 2011 et seq.; the Federal Insecticide, Fungicide and
Rodenticide Act, as amended, 7 U.S.C. §§136 et seq.; the Occupational Safety &
Health Act of 1970, as amended, 29 U.S.C. § 651 et seq.; the Safe Drinking Water
Act, as amended, 42 U.S.C. §300f et seq.; the National Environmental Policy Act,
as amended, 42 U.S.C. §4321 et seq.; the Solid Waste Disposal Act, as amended,
42 U.S.C. §6901 et seq.; and the River and Harbors Act of 1899, 33 U.S.C. §§401
et seq.; the California Environmental Quality Act; and the applicable provisions
of the California Health and Safety Code, the California Labor Code and the
California Water Code.
 
"Environmental Litigation" has the meaning assigned to such term in Subsection
4.1(g).
 
"Environmental Report" means the environmental site assessment report or reports
relating to the Premises set forth on Exhibit I.
 
"Environmental Violation" has the meaning assigned to such term in Subsection
4.1(d).
 
"Equipment" has the meaning assigned to such word in the Granting Clauses of the
Deed of Trust.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.
 
"Event of Default" means any one or more of the events described in Section 9.1.
 
"Excess Rate" has the meaning assigned to such term in Subsection 6.18(e).
 
"Excluded Taxes" shall mean, with respect to any Lender or any other recipient
of any payment to be made by or on account of any obligation of the Borrower or
Indemnitor, (a) income or franchise taxes imposed on (or measured by) its net
income, by the United States of America, or by the jurisdiction under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) doing business or any similar taxes imposed by any jurisdiction in
which any Lender or any such recipient is organized or is engaged in its
business, (c) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (d) in the case of a Foreign Lender, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement or is attributable to such Foreign
Lender's failure to provide Borrower with proper and sufficient evidence under
the Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated thereunder, to establish that it is fully exempt from withholding.
 
"Existing Lease" means each existing Lease as of the Closing Date (excluding any
amendment, modification or renewal thereof entered into after the Closing Date,
which shall be deemed to be a New Lease).
 
"Extension Contract Rate" has the meaning assigned in Section 2.2(b).
 
"Extension Conditions" means:
 
(1)           With respect to the first Extension Term all of the following
conditions:
 
(a)           Borrower has provided Lender with written notice of Borrower's
request to extend the term of the Loan (an "Extension Request") for the first
Extension Term no later than ninety (90) days prior to the initial Maturity
Date,  TIME BEING OF THE ESSENCE;
 
(b)           On or before the initial Maturity Date, Borrower has delivered to
Lender an extension fee equal to .10% multiplied by the outstanding principal
balance of the Loan on the initial Maturity Date;
 
(c)           No uncured monetary default (of which notice has been given to
Borrower by Lender to the extent such notice is required hereunder) or Event of
Default exists hereunder or under the other Loan Documents both at the time that
the Extension Request is received by Lender and at the time the first Extension
Term commences;
 
(d)           The original Borrower named on page one (1) of this Agreement as
of the commencement of the applicable Extension Term must still hold sole fee
title to the Mortgaged Property;
 
(e)           The Debt Yield as of the commencement of the first Extension Term
is at least 10.5%.  Borrower shall have the right to pay down the principal
balance of the Loan, at par, by an amount necessary so that the aforesaid Debt
Yield equals 10.5%; and
 
(f)           No direct or indirect transfer of any interest in the Borrower has
occurred, other than as permitted under Section 8.2.
 
 (2)           With respect to the second Extension Term all of the following
conditions:
 
(a)           Borrower has provided Lender with an Extension Request for the
second Extension Term no later than ninety (90) days prior to the first extended
Maturity Date, TIME BEING OF THE ESSENCE;
 
(b)           On or before the first extended Maturity Date, Borrower has
delivered to Lender an extension fee equal to .10% multiplied by the outstanding
principal balance of the Loan on the first extended Maturity Date;
 
(c)           No uncured monetary default (of which notice has been given to
Borrower by Lender to the extent such notice is required hereunder) or Event of
Default exists hereunder or under the other Loan Documents both at the time that
the Extension Request is received by Lender and at the time the second Extension
Term commences;
 
(d)           The original Borrower named on page one (1) of this Agreement as
of the commencement of the applicable Extension Term must still hold sole fee
title to the Mortgaged Property;
 
(e)           The Debt Yield as of the commencement of the second Extension Term
is at least 10.5%.  Borrower shall have the right to pay down the principal
balance of the Loan, at par, by an amount necessary so that the aforesaid Debt
Yield equals 10.5%; and
 
(f)           No direct or indirect transfer of any interest in the Borrower has
occurred, other than as permitted under Section 8.2.
 
"Extension Request" has the meaning assigned to such word in the definition of
"Extension Conditions" provided in this Section 1.1.
 
"Extension Term" has the meaning assigned in Section 2.4(b).
 
"FAS 141 Income" means any income or gain resulting from the accounting
standards or requirements set forth in Statement of Financial Accounting
Standards 141(R) issued by the Financial Accounting Standards Board and any
revision, modification, supplement or replacement thereof.
 
"Federal Bankruptcy Code" means Title 11 of the United States Code, as the same
may be amended from time to time or any successor statute thereto.
 
"Federal Funds Rate" means the rate published in The Wall Street Journal as the
effective federal funds rate in the Money Rates section as of the applicable
date.  If The Wall Street Journal is not in publication on the applicable date,
or ceases to publish such effective federal funds rates, then any other
publication acceptable to Lender quoting such effective federal funds rate will
be used.
 
"Financial Information" has the meaning assigned to such term in Section 7.1.
 
"First Extension Principal Payment" means a constant amount determined by
(a) adding the principal portion (only) of the amortizing payments which would
have been due during the first Extension Term had Borrower made monthly payments
of principal and interest during said twelve month period based on a 26-year
amortization schedule, the principal balance of the Loan on the first day of the
first Extension Term (taking into effect any prepayments thereof required to
satisfy the Extension Conditions) and the Contract Rate and (b) dividing the sum
calculated under clause (a) by 12.
 
"Fiscal Year" means each calendar year during the term of this Agreement, or
such other fiscal year of Borrower as Borrower may select from time to time with
the prior consent of Lender; provided that Lender's consent shall not be
required for any change if such change is also made by the REIT.  During the
first year of the term hereof, Borrower's Fiscal Year shall be deemed to have
commenced on the date of this Agreement (except for annual reporting purposes)
and shall end on the regular Fiscal Year ending date as indicated in the
immediately preceding sentence.
 
"Force Majeure Events" shall mean any or all of the following which are beyond
the reasonable control of Borrower:   (a) any strikes, lockouts, or labor
disputes; (b) inability to obtain labor or materials, unusual delays in
transportation and adverse weather conditions not reasonably anticipatable,
(c) war, governmental actions, court order, condemnation, civil unrest, riot or
other casualty; (d) acts of God; and (e) other conditions similar to those set
forth above.
 
"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
"Foreign Taxes" has the meaning assigned to such term in Subsection 2.8(d).
 
"Governmental Authority" has the meaning assigned to such term in Subsection
2.8(d).
 
"Hazardous Substance" means any material, waste or substance which is or
includes any material, waste or substance which is:
 
(i) included within the definitions of "hazardous substances", "hazardous
materials", "toxic substances" or "solid waste" in or pursuant to any
Environmental Law, or subject to regulation under any Environmental Law;
 
(ii) listed in the United States Department of Transportation Optional Hazardous
Materials Table, 49 C.F.R. §172.101, as to date or hereafter amended, or in the
United States Environmental Protection Agency List of Hazardous Substances and
Reportable Quantities, 40 C.F.R. Part 302, as to date or hereafter amended; or
 
(iii) toxic, explosive, radioactive, infectious or carcinogenic, including
without limitation and whether or not included in such description, anything
containing asbestos, asbestos containing materials, Microbial Matter,
hydrocarbons, polychlorinated biphenyls, oil, or petroleum products.
 
"Impositions" shall mean all real estate taxes and all general and special
assessments, levies, permits, inspection and license fees, all water and sewer
rents and charges, all charges for utilities and all other public charges
whether of a like kind or different nature, imposed upon or assessed against the
Borrower, the Mortgaged Property or any part thereof (including the Property
Income), and any stamp or other taxes (other than Excluded Taxes) that are
required to be paid, or with respect to any of the Loan Documents, any of which
might, if unpaid, affect the enforceability of any of the remedies provided in
this Agreement or any other Loan Documents or result in a lien on the Mortgaged
Property or any portion thereof, regardless of to whom assessed.
 
"Improvements" has the meaning assigned to such word in the Granting Clauses of
the Deed of Trust.
 
"Increased Costs" has the meaning assigned to such term in Subsection 2.8(b).
 
"Indebtedness" means the aggregate of all principal and interest payments that
accrue or are due and payable in connection with the Loan, together with all
other obligations and liabilities and all amounts, sums and expenses due Lender
hereunder or under any other Loan Document.
 
"Indemnitor" means, collectively, Douglas Emmett Properties, LP, a Delaware
limited partnership and any other guarantor or indemnitor, if any, who hereafter
enters into a guaranty or indemnity in favor of Lender of all or any of
Borrower's obligations or liabilities under the Loan Documents, including but
not limited to Article 11 of this Agreement.
 
"Independent Defense Events" has the meaning assigned to such term in
Subsection 4.1(g).
 
"Individual Mortgaged Property" means any one of the following the Mortgaged
Properties:  11766 Wilshire Boulevard, Los Angeles, CA 90025, 12400 Wilshire
Boulevard, Los Angeles, CA 90025, 11777 San Vicente Boulevard, Los Angeles, CA
90049, 11999 San Vicente Boulevard, Los Angeles, CA 90049, 401 Wilshire
Boulevard, Santa Monica, CA 90401, 120 Broadway Avenue, Santa Monica, CA 90401,
530 Wilshire Boulevard, Santa Monica, CA 90401, each as legally described on
Exhibit A attached hereto; and each individual Substitute Mortgaged Property.
 
"Insurance Threshold Amount" means the greater of (i) $5,000,000 or (ii) 10% of
the appraisal value of the applicable Individual Mortgaged Property based upon
the then most current appraisal which had been obtained by Lender of said
Individual Mortgaged Property, which appraisal value as of the date of this
Agreement for each of the Individual Mortgaged Properties is listed on Exhibit G
attached hereto.
 
"Intangibles" has the meaning assigned to such word in the Granting Clauses of
the Deed of Trust.
 
"Interest Period" means the initial one month period commencing on (and
including) March 1, 2018 to and including March 31, 2018, and (ii) thereafter,
the one month period commencing on (and including) the first (1st) calendar day
of each month to and including the last calendar day of such month; and,
provided further that, if any such Interest Period would otherwise end after the
Maturity Date, such Interest Period shall end on the Maturity Date.
 
"Investor" has the meaning assigned to such term in Section 12.13.
 
"Land" means the parcel or parcels of land described in Exhibit A attached to
the Deed of Trust.
 
"Late Charge" has the meaning assigned to such term in Subsection 2.2(c).
 
"Lease Approval Package" means a package containing all of the
following:  information available to the Borrower concerning the applicable
tenant under a New Lease and its business and financial condition; a draft of
the applicable New Lease (including, if applicable, a Lease modification
agreement); and summary of the material terms of such New Lease (or, if
applicable, a Lease modification agreement).
 
"Lease Termination Reserve Account" has the meaning assigned to such term in
Subsection 5.1(g).
 
"Leases" has the meaning assigned to such word in the Granting Clauses of the
Deed of Trust; provided, however, that for purposes of Sections 5.1, 6.9,
6.18(j) and 7.1, the term Leases shall only include tenant space leases at the
Premises.
 
"Lender" means, collectively, Massachusetts Mutual Life Insurance Company, any
other holders from time to time of the Note permitted under Section 12.13 and
their respective successors and permitted assigns.
 
"Lender Environmental Report" has the meaning assigned to such term in
Subsection 4.3(a).
 
"Lender Parties" means Lender, Cornerstone Real Estate Advisers LLC (the
investment advisor to Lender), any present and future loan participants,
co-lenders, loan servicers, custodians and trustees, and each of their
respective directors, officers, employees, shareholders, agents, affiliates,
heirs, legal representatives, successors and assigns.
 
"LIBOR" means the interest rate per annum equal to the one month London
Interbank Offered Rate, as reported by the British Bankers Association on
Bloomberg page IRSB18 or SSRC (or such other financial service acceptable to
Lender as may be nominated by the British Bankers Association as the information
vendor for the purpose of displaying British Bankers' Association interest
settlement rates for U.S. Dollar deposits) and except as expressly set forth in
the definition of Current LIBOR, LIBOR shall be determined at 11:00 a.m. (London
time) on the applicable LIBOR Reset Date.
 
"LIBOR Reset Date" means a day that is two (2) London Banking Days prior to the
commencement date of the applicable Interest Period (or on the most recent day
in such month prior thereto on which Bloomberg is published, if it is not
published on the applicable London Banking Day).
 
"Lien" means any interest, or claim thereof, in the Mortgaged Property securing
an obligation owed to, or a claim by, any Person other than the owner of the
Mortgaged Property, whether such interest is based on common law, statute or
contract, including the lien or security interest arising from a deed of trust,
mortgage, assignment, encumbrance, pledge, security agreement, conditional sale
or trust receipt or a lease, consignment or bailment for security purposes.  The
term "Lien" shall include reservations, exceptions, encroachments, easements,
rights of way, covenants, conditions, restrictions, leases and other title
exceptions and encumbrances affecting the Mortgaged Property.
 
"Limited Purposed Entity" means a limited liability company which at all times
on and after the date of this Agreement, unless otherwise approved in writing by
Lender:
 
(b) is not engaged and will not engage in any business unrelated to the
acquisition, development, ownership, holding, sale, leasing, transfer, exchange,
management or operation of the Mortgaged Property (or any Substitute Mortgaged
Property that becomes part of the Mortgaged Property);
 
(c) does not have and will not have any assets other than those related to the
Mortgaged Property (or any Substitute Mortgaged Property that becomes part of
the Mortgaged Property);
 
(d) has not incurred and will not incur any indebtedness other than (i) its
obligations under the Loan Documents, (ii) unsecured trade payables and other
operational debt which are incurred, paid and processed in the ordinary course
of business consistent with past practice and are not evidenced by a note, (iii)
tenant improvement allowances or similar concessions granted to tenants and (iv)
such other Indebtedness as shall be permitted by the Loan Documents (including,
without limitation, indebtedness described in subsection (d) below);
 
(e) has not and will not assume or guarantee or become obligated for the debts
of any other Person or hold out its credit as being available to satisfy the
obligations of any other Person except for its obligations under the Loan
Documents, and except for (i) payment or performance bonds, guarantees,
indemnities or other assurances in connection with the performance of tenant
improvements required or permitted by Leases or Lease modifications approved by
Lender or permitted by the Loan Documents,  (ii) lease takeover arrangements in
connection with new Leases or Lease modifications and (iii) customary types of
indemnities or other assurances with respect to existing seller liabilities the
existence or incurrence of which are not in violation of the Loan Documents and
that may be required by the buyer or the title company in connection with the
sale of the Mortgaged Property;
 
(f) has not and will not acquire obligations or securities of its members or
shareholders or any other affiliate; and
 
(g) except for its obligations under the Loan Documents or as otherwise
permitted by the Loan Documents, has not pledged and will not pledge its assets
for the benefit of any other Person.
 
"Loan" means the loan to be evidenced by the Note and made by Lender to Borrower
under this Agreement and all other amounts secured by the Loan Documents.
 
"Loan Documents" means collectively, this Agreement, the Note, the Deed of
Trust, the Assignment of Leases and Rents, the Environmental Indemnification
Agreement, the Recourse Guaranty Agreement, the Assignment and Subordination,
the Uniform Commercial Code Financing Statements naming Borrower as debtor and
Lender as secured party and all other documents now or hereafter executed by
Borrower or any other Person to evidence or secure the payment of the
Indebtedness or the performance of Borrower or otherwise now or hereafter
executed in connection with this Agreement, the Note or the Deed of Trust and
all amendments, modification, restatements, extensions, renewals and
replacements of the foregoing.
 
"Loan Transfer" has the meaning in Section 12.13.
 
"Loan to Value Ratio" means, as reasonably determined by Lender, the ratio,
expressed as a percentage, of (a) the sum of the unpaid principal balance of the
Loan, to (b) the value of the Mortgaged Property.  Lender shall base the value
of the Mortgaged Property on either Lender's own analysis as reasonably
estimated or, at Lender's sole option if there is reasonable doubt by Lender
that the Loan to Value Ratio is less than or equal to 65%, on a then current
appraisal of the Mortgaged Property that is acceptable to Lender, prepared by an
independent appraiser holding the MAI designation selected by Lender, at
Borrower's sole cost.
 
"London Banking Day" means any day (i) on which commercial banks in the City of
London, England are open for dealings in U.S. Dollar deposits in the London
Interbank Market, and (ii) which is a Business Day.
 
"Losses" means all claims, suits, liabilities, actions, proceedings,
obligations, debts, damages, losses, costs, fines, penalties, charges, fees,
expenses, judgments, awards, amounts paid in settlement and damages of every
kind and nature (including, but not limited to, reasonable attorneys' fees and
the costs and expenses of collection and enforcement).
 
"Major Lease" means each Lease to a Major Tenant (excluding subleases).
 
"Major Tenant" means any tenant leasing or seeking to lease in excess of 30,000
square feet of an Individual Mortgaged Property, or more than 20% of the net
rentable area of any Individual Mortgaged Property.
 
"Management Agreement" has the meaning assigned to such term in
Subsection 6.18(i).
 
"Margin" means the number of basis points reasonably determined by Lender based
on market spreads on loans most similar to short-term LIBOR floating rate loans
then offered to its best borrowers on mortgage loans consummated by Lender
during the 12 months prior to the initial Maturity Date or first extended
Maturity Date, as the case may be (with more weighting given to the most recent
loans), on properties of similar quality, type, location, neighborhood, loan to
value ratio, and debt yield as properties in the Mortgaged Property.  If, during
the 12-month period prior to the initial Maturity Date or the first extended
Maturity Date, as the case may be, Lender has not actually consummated
short-term LIBOR floating rate loans as described in the immediately preceding
sentence, the Margin shall instead be reasonably determined by Lender based upon
market spreads then offered by Lender to its best borrowers on fixed rate loans
with terms of 3 to 5 years (with more weighting given to the shorter term
maturities and the most recent loan transactions) on properties of similar
quality, type, location, neighborhood, loan to value ratio, and debt yield as
the properties in the Mortgaged Property during the 12 months prior to the
initial Maturity Date or the first extended Maturity Date, as the case may be,
and Lender shall also take into consideration the spreads on loans that
Borrower, the Sponsor or its Affiliates have obtained from institutional
lender(s) within the same 12 month period in determining the Margin.  Upon
Borrower's request, Lender shall provide Borrower with written notice of the
Margin not later than 60 days prior to the initial Maturity Date or first
extended Maturity Date, as the case may be, together with detailed descriptions
of the loans consummated by Lender that Lender utilized to calculate the Margin,
as well as the other floating rate loans (or 3 to 5 year fixed rate loans, as
applicable) consummated by Lender during the 12-month period that Lender elected
not to use in calculating the Margin.
 
"MassMutual" has the meaning in Section 12.13.
 
"MassMutual Debt Investor Affiliate" has the meaning in Section 12.13.
 
"Maturity Date" means March 1, 2018, subject to extension to March 1, 2020 in
accordance with, and subject to, Section 2.4(b).
 
"Microbial Matter" means the Release of fungi or bacterial matter which
reproduces through the release of spores or the splitting of cells, including
mold, mildew and viruses, whether or not such Microbial Matter is living, which
poses a threat to the health, safety or welfare of any Person or adversely
affects the value of the Mortgaged Property.
 
"Modification Agreement" means an agreement in the form attached hereto as
Exhibit J.
 
"Monthly Payment Differential" means the monthly interest (taking into account
scheduled amortization through the initial Maturity Date), which would be earned
if the prepayment were invested at the Contract Rate less the monthly interest
that would be earned by reinvesting the prepayment at the Reinvestment Yield.
 
"Mortgaged Property" means individually and collectively each of the Premises
and the Collateral.
 
"Net Operating Income" means, Lender's own reasonable analysis of gross rents,
revenues and other income from the operation of the Mortgaged Property for the
immediately preceding three month period (prior to the calculation) for which
results are available, annualized, determined in accordance with generally
accepted accounting principles, consistently applied, but without taking into
account straight-lining of rents, FAS 141 Income and extraordinary revenues
(e.g. Lease termination payments) ("Operating Revenue"); and then subtracting
from such Operating Revenue the amount of all ordinary and necessary operating
expenses applicable to the Mortgaged Property during the most recently ended
three month period, as normalized and annualized, for which results are
available, including, but not limited to, expenses for utilities,
administration, cleaning, landscaping, repairs and maintenance, ground rent
payments, if any, deemed management fees (in an amount equal to 1.5% of
Operating Revenue) in lieu of corporate overhead expenses, annualized, existing
real estate and other taxes and assessments (except pro forma/fully assessed
taxes shall be used to determine Net Operating Income in the determination of
Debt Yield under Section 8.3(h)) and insurance premiums, but excluding from any
such expenses any deductions for federal, state and other income taxes, debt
service under the Loan Documents, depreciation or amortization of capital
expenditures (including leasing commissions, tenant improvements, and other
leasing costs) and other similar non-cash items.  Borrower shall provide Lender
with Borrower's own proposed calculation of Net Operating Income, certified by
the chief financial officer, general partner, managing member or non-member
manager of Borrower, together with all relevant supporting detail required to
determine the same.  Lender shall then perform Lender's own independent
calculation of Net Operating Income in accordance with the foregoing, which
shall be the definitive determination of Net Operating Income.
 
"New Lease" means all Leases and all amendments, modifications, assignments,
extensions and renewals of Leases (including amendments, modifications,
assignments, extensions and renewals of all Existing Leases), in each case that
are entered into after the date of this Agreement.
 
"New Lender" has the meaning in Section 12.13.
 
"No-Approval Lease" has the meaning assigned to such term in Subsection 5.1(c).
 
"Note" means collectively the Promissory Note or the Promissory Notes of even
date herewith executed and delivered by Borrower in the aggregate original
principal amount of $350,000,000, as the same may be modified, amended, split,
consolidated, replaced, substituted or extended from time to time.
 
"OFAC" means the United States Department of the Treasury, Office of Foreign
Assets Control, or any successor or replacement agency.
 
"OFAC Prohibited Person" means, a country, territory, individual or Person
(i) listed on or Affiliated with any such country, territory, individual or
Person listed on The Office of Foreign Assets Control's List of Specially
Designated Nationals and Blocked Persons or any other prohibited person lists
maintained by governmental authorities, or otherwise included within or
associated with any of the countries, territories, individuals or entities
referred to in or prohibited by any Anti-Money Laundering Laws, or (ii) which is
obligated or has any interest to pay, donate, transfer or otherwise assign any
property, money, goods, services, or other benefits from any of the Mortgaged
Property directly or indirectly, to any countries, territories, individuals or
entities on or associated with anyone on such list or in such laws.
 
"Operating Agreements" means the management agreements, leasing commission
agreements, easement agreements, the other agreements and licenses concerning
the Mortgaged Property set forth in Exhibit B attached hereto.
 
"Operating Expenses" means all ordinary and necessary operating expenses
applicable to the Mortgaged Property for a specified period of time, including,
but not limited to, expenses for utilities, administration, cleaning,
landscaping, security, repairs and maintenance, ground rent payments, if any,
management fees, fully assessed (or estimated fully assessed) real estate and
other taxes and assessments and insurance premiums, but excluding from any such
expenses any deductions for federal, state and other income taxes, debt service,
depreciation or amortization of capital expenditures (including leasing
commissions, tenant improvements, and other leasing costs) and other similar
non-cash items.
 
"Parcel Release" has the meaning assigned to such term in Section 8.4.
 
"Permitted Encumbrances" means with respect to the Premises, only the
outstanding liens, easements, restrictions, security interests and other
exceptions to title expressly set forth in Schedule B to title insurance policy
(based on proforma loan policies of title insurance nos. 116743022-X49 (12400
Wilshire), 116743026-X49 (Brentwood/Saltair), 116743027-X49 (Verona),
116743024-X49 (Landmark II), 116743025-X49 (11777 San Vicente), 116743021-X49
(Palisades Promenade) and 116743023-X49 (401 Wilshire)) issued or to be issued
promptly following the Closing Date by Chicago Title Insurance Company insuring
the Deed of Trust for the benefit of Lender, together with the liens and
security interests in favor of Lender created by the Loan Documents and such
other matters as are expressly set forth in or permitted by the Loan Documents,
including the Existing Leases and New Leases approved by Lender or that Borrower
is permitted to enter into under this Agreement without the consent of Lender.
 
"Permitted Substances" mean Hazardous Substances (i) of types and in quantities
customarily used in the ownership, operation and maintenance of commercial
office buildings similar to the Premises (i.e., materials used in cleaning and
other building operations) and (ii) office supplies and other materials or
substances used in customary and reasonable quantities by tenants or other
occupants of the Premises in the normal course of their business.
 
"Person" means and includes any individual, corporation, partnership, joint
venture, limited liability company, association, bank, joint-stock company,
trust, unincorporated organization or government, or an agency or political
subdivision thereof.
 
"Plan Assets Regulation" has the meaning assigned to such term in Section 6.10.
 
"Premises" means the Land, the Improvements and the Appurtenances including any
Substitute Mortgaged Property and excluding any portion of the Premises released
pursuant to Section 8.4 or Section 8.5 hereof.
 
"Prepayment Date" means the date set forth in Borrower's written notice to
Lender (as required under Section 2.5(a) or (c), as the case may be) of
Borrower's intention to make a prepayment of the Loan, or if no such notice is
required or provided, the date of any prepayment of the Loan, in whole or in
part.
 
"Prepayment Fee" has the meaning assigned to such term in Subsection 2.5(b).
 
"Principal" means (a) Borrower, (b) Indemnitor, (c) each Person or entity that
directly or indirectly owns ten percent (10%) or more of the equity interests in
Borrower or Indemnitor (a "10% Interest"), and (d) any Person or entity that
does not own a 10% Interest but directly or indirectly Controls Borrower or
Indemnitor (excluding from the foregoing clauses (c) and (d), holders of
publicly traded securities in the REIT or of limited partnership interests in
Indemnitor other than the REIT and any person or entity who is owned or
Controlled directly or indirectly by the REIT).
 
"Proceeds" has the meaning assigned to such word in the Granting Clauses of the
Deed of Trust.
 
"Property Income" has the meaning assigned to such term in the Granting Clauses
of the Deed of Trust.
 
"Property Condition Report" means the property condition reports relating to the
Premises set forth on Exhibit I.
 
"Qualified Real Estate Investor" means, with respect to any proposed transferee
or its Principal or Affiliate, as applicable, any reputable entity which is
acceptable to Lender in its sole, reasonable discretion and also so long as
neither the proposed transferee nor any principal, Affiliate, parent or other
majority owner of the proposed transferee, as of the date for the closing of the
transfer of title to the Mortgaged Property or at any time prior thereto is or
has been (i) in default on any indebtedness or loan from Lender or any Affiliate
of Lender, (ii) involved as a debtor or as the principal of a debtor in any
bankruptcy, reorganization or insolvency proceeding, (iii) the subject of any
criminal charges or proceedings, (iv) involved in litigation which is deemed
significant by Lender, or (v) an OFAC Prohibited Person or otherwise does not
comply with the requirements set forth in Section 6.11(a).  All of the foregoing
conditions must be satisfied as of the date of the request for approval of
transfer of title to the Mortgaged Property and on the date of the proposed
closing of the transfer.
 
"Rate Spread" means the positive difference, if any, between (a) the Extension
Contract Rate then in effect during the Interest Period in which the conversion
of the Extension Contract Rate takes place and (b) the Federal Funds Rate on the
day that is two (2) Business Days prior to the first day of such Interest
Period.  The Rate Spread shall be determined one time (i.e., shall not be
adjusted during any continuous period in which the Adjusted Rate applies),
unless the Adjusted Rate becomes inapplicable, in which case the Rate Spread
shall be determined in the foregoing manner for each separate and subsequent
period in which the Adjusted Rate becomes applicable.
 
"Recourse Guaranty Agreement" means that certain Recourse Guaranty Agreement
from Indemnitor for the benefit of Lender, as amended from time to time.
 
"Register" has the meaning assigned to such term in Section 12.15.
 
"Reinvestment Yield" means 50 basis points, plus the annual yield to maturity of
a Treasury Issue which has the closest maturity (month and year) prior to the
Maturity Date, as quoted in The Wall Street Journal published in print or
on-line on the second (2nd) calendar day immediately preceding the date for
prepayment as set forth in Borrower's notice of its intention to prepay, but if
said second (2nd) day is not a Business Day, then as quoted on the preceding
Business Day.  If more than one Treasury Issue has the same maturity date, then
the Treasury Issue having the market yield that differs least from the Contract
Rate will be used in the calculations.  If The Wall Street Journal is not in
publication on the applicable date, or ceases to publish such Treasury Issue
information in print or on-line on the applicable date, then any other
publication selected by Lender quoting daily market yields for Treasury Issues
will be used.
 
"REIT" means Douglas Emmett, Inc., a Maryland corporation.
 
"Release" or "Released" means the actual, threatened or suspected presence,
generation, manufacture, release, deposit, discharge, emission, vapor intrusion,
leak, spill, seepage, migration, injection, pump, pour, empty, escape, dump,
disposal or other movement of a Hazardous Substance at any time, no matter how
or by whom caused, whether intentional or unintentional, foreseeable or
unforeseeable.
 
"Release Mortgaged Property" has the meaning assigned to such term in
Section 8.5.
 
"Release/Substitution Period" has the meaning assigned to such term in
Section 8.4.
 
"Remediation" means and includes any response, remedial, removal or corrective
action, any activity to cleanup, detoxify, decontaminate, contain or otherwise
remediate any Hazardous Substance or underground storage tank, any actions to
prevent, cure or mitigate any Release of a Hazardous Substance, any action to
comply with any applicable Environmental Laws or with any permits issued
pursuant thereto, any inspection, investigation, study, monitoring, assessment,
audit, sampling and testing, laboratory or other analysis, or evaluation
relating to any Hazardous Substances or underground storage tank.
 
"Rents" has the meaning assigned to such word in the Assignment of Leases and
Rents.
 
"Revenues" means all rents, revenues and other income, from whatever source,
including without limitation, lease termination fees, returns of deposits and
any other ordinary or extraordinary revenues or income generated from or
relating to the maintenance or operation of the Mortgaged Property.
 
"Second Extension Principal Payment" means a constant amount determined by
(a) adding the principal portion (only) of the amortizing payments which would
have been due during the second Extension Term had Borrower made monthly
payments of principal and interest during said twelve month period based on a
25-year amortization schedule, the principal balance of the Loan on the first
day of the second Extension Term (taking into effect any prepayments thereof
required to satisfy the Extension Conditions) and the Contract Rate and
(b) dividing the sum calculated under clause (a) by 12.
 
"SNDA" means a subordination, nondisturbance and attornment agreement required
or requested under this Agreement, which, at Borrower's option, may be in either
(i) substantially the same form as was used in the $400,000,000 loan made in
2010 to Douglas Emmett 2010, LLC, (ii) Lender's standard form, (iii) with
respect to any Major Lease, any form attached to such Major Lease, or (iv) such
other form as is reasonably satisfactory to Lender; and in any event with such
commercially reasonable changes thereto as may be requested by such tenant.
 
"Sponsor" means Douglas Emmett Properties, LP, a Delaware limited partnership.
 
"State" means the state or commonwealth in which the Land is situated.
 
"Substitute Mortgaged Property" shall have the same meaning assigned to such
term in Section 8.5.
 
"Substitution" shall have the same meaning assigned to such term in Section 8.5.
 
"Transfer" has the meaning assigned to such term in Section 8.1(a).
 
"Trap Account" has the meaning assigned to such term in Section 6.19.
 
"Treasury Issue" means United States Treasury issued bills, notes and bond
instruments specifically excluding any strips, inflation indexed issues and
other types of derivative instruments.
 
"Work" has the meaning assigned to such word in Subsection 3.2(a).
 
"Zoning Reports" means the zoning reports relating to the Premises set forth on
Exhibit I.
 
Section 1.2 Interpretation.
 
For all purposes of this Agreement and each other Loan Document, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:
 
(a) the capitalized terms defined in this Article have the meanings assigned to
them in this Article, include the plural as well as the singular, and, when used
with respect to any instrument, contract or agreement, include all extensions,
modifications, amendments and supplements from time to time thereto;
 
(b) the words "herein", "hereof", and "hereunder" and other words of similar
import refer to this Agreement and each other Loan Document as a whole and not
to any particular Article, Section, or other subdivision;
 
(c) the words "include" and "including" and other words of similar import shall
be construed as if followed by the phrase ", without limitation,";
 
(d) the phrase "satisfactory to any Lender" means in form and substance
satisfactory to such Lender, as the case may be, in all respects; the phrase
"with Lender's consent" or "with Lender's approval" means such consent or
approval at Lender's sole discretion, and the phrase "acceptable to Lender"
means acceptable to Lender in its sole discretion, unless a different standard
for consent or approval is expressly set forth in this Agreement; and
 
(e) any provision of this Agreement or in the other Loan Documents permitting
the recovery of "attorneys' fees", "attorneys' fees and expenses",  "attorneys'
fees and costs" or "attorneys' fees, costs and expenses" or any similar term
shall: (i) include all actual third party out-of-pocket fees, costs and expenses
paid or incurred by Lender, including attorneys' fees, costs and expenses of
Lender's outside counsel paid or incurred by Lender related or incidental to, or
incurred in any judicial, arbitration, administrative, probate, appellate,
bankruptcy, insolvency or receivership proceeding, as well as in any
post-judgment proceeding to collect or enforce any judgment or order relating to
the Indebtedness or any of the Loan Documents, as well as any defense or
assertion of the rights or claims of Lender in respect of any thereof, by
litigation or otherwise; (ii) be separate and several and survive merger into
judgment; and (iii) except during the continuance of an Event of Default, shall
be reasonable.
 
ARTICLE 2

 
LOAN TERMS
 
Section 2.1 The Loan and The Note.
 
Lender agrees, on the terms and conditions of this Agreement, to make the Loan,
and Borrower agrees to accept the Loan, in the principal amount equal to THREE
HUNDRED FIFTY MILLION AND 00/100 DOLLARS ($350,000,000.00), and to repay the
Loan in accordance with this Agreement, the Note and the other Loan
Documents.  The Note evidences the indebtedness of Borrower under the Loan.
 
Section 2.2 Interest Rate; Late Charge; Default Rate.
 
(a) From the Closing Date until the initial Maturity Date and except for any
time when the Default Rate is applicable pursuant to the terms of this
Agreement, the outstanding principal balance of the Loan (including any amounts
added to principal under the Loan Documents) shall bear interest at a rate equal
to FOUR AND 46/100 PERCENT (4.46%) per annum (the "Contract Rate").  All
interest accruing hereunder shall, except during each Extension Term, be
calculated on the basis of a three hundred sixty (360) day year consisting of
twelve (12) months of thirty (30) days each, except that any interest due at any
time for a period of less than a full calendar month shall be calculated by
multiplying the Contract Rate (or Default Rate, as the case may be) by a
fraction, the numerator of which is the actual number of days elapsed in such
partial month and the denominator of which is three hundred sixty (360).
 
(b) During each Extension Term and except for any time when the Default Rate or
the Adjusted Rate is applicable pursuant to the terms of this Agreement, the
outstanding principal balance of the Loan (including any amounts added to
principal under the Loan Documents) shall bear interest at the Extension
Contract Rate.  All interest accruing hereunder (during each Extension Term)
shall be calculated on the basis of a three hundred sixty (360) day year and the
actual number of days in the applicable period for which interest is being
calculated.  The "Extension Contract Rate" shall be (unless otherwise calculated
pursuant to the provisions of Subsections 2.2(d) or 2.8(a) below) for each
Interest Period, an interest rate per annum equal to the Margin in excess of
LIBOR determined as of the applicable LIBOR Reset Date.  Each determination of
the Extension Contract Rate (i.e., LIBOR (plus the Margin) or the Adjusted Rate,
as the case may be) shall be made by Lender and shall be conclusive and binding
upon Borrower absent manifest error.
 
(c) If any regular monthly installment of principal or interest due under this
Agreement, or any monthly deposit for taxes, ground rent, insurance,
replacements and other sums if required under any Loan Document, shall not be
paid as required under this Agreement or any other Loan Document, as the case
may be, prior to said default becoming an Event of Default under Section 9.1,
Borrower shall pay to Lender a late charge (the "Late Charge") of four cents
($0.04) for each dollar so overdue in order to compensate Lender for its loss of
the timely use of the money and frustration of Lender in the meeting of its
financial commitments and to defray part of Lender's incurred cost of collection
occasioned by such late payment. Any Late Charge incurred shall be immediately
due and payable.  If, however, during any consecutive twelve (12) month period
Borrower on more than one (1) occasion shall pay any such installments or
deposits after the due dates thereof (whether prior to or after the time that
the Late Charge is payable as above), then Borrower shall be required to pay
(with respect to said second late payment and thereafter with respect to any
such late payment during said twelve (12) month period) the Late Charge, and the
Late Charge shall be due, on the Business Day after the applicable due date
(i.e., any grace period afforded Borrower under Section 9.1 shall not be
applicable as it relates to Borrower's obligation to pay a Late
Charge).  Nothing herein contained shall be deemed to constitute a waiver or
modification of the due date for such installments or deposits or the
requirement that Borrower make all payment of installments and deposits as and
when the same are due and payable.
 
(d) Upon an Event of Default or on the Maturity Date, the unpaid principal
balance of the Loan shall thereafter bear interest at the per annum interest
rate (the "Default Rate") equal to the lesser of:
 
(i) the highest rate permitted by law to be charged on a promissory note secured
by a commercial mortgage, or
 
(ii) the sum of five percent (5%) plus the Contract Rate or, during the
Extension Term, the Extension Contract Rate, as the case may be.
 
Interest at the Default Rate as provided in this Section shall be immediately
due and payable to Lender and shall constitute additional Indebtedness evidenced
by the Note and secured by the Loan Documents.
 
Section 2.3 Terms of Payment.  Subject to the provisions of Section 2.7(b), the
Loan shall be payable by Borrower as follows:
 
(a) If the Closing Date is on a day other than the first (1st) day of a calendar
month, then on the Closing Date, a payment of interest only shall be due and
payable for the period from such date to (but excluding) the first (1st) day of
the next calendar month;
 
(b) Successive monthly installments of interest (in arrears) only in the amount
of One Million Three Hundred Thousand Eight Hundred Thirty Three and 33/100
Dollars ($1,300,833.33), shall be made on the first (1st) day of April, 2011 and
on the first day of each calendar month thereafter up to and including the first
(1st) day of March, 2014;
 
(c) Successive monthly installments of principal and interest (in arrears), in
the constant amount of One Million Seven Hundred Sixty Five Thousand Eighty Nine
and 82/100 Dollars ($1,765,089.82), shall be made on the first (1st) day of
April, 2014 and on the first day of each calendar month thereafter up to and
including the first day of February, 2018.  The monthly payments of combined
principal and interest required under this Agreement are based upon a thirty
(30) year amortization period;
 
(d) If the Maturity Date is extended in accordance with Section 2.4(b), on
March 1, 2018 a monthly installment of principal and interest (in arrears), in
the amount of One Million Seven Hundred Sixty Five Thousand Eighty Nine and
82/100 Dollars ($1,765,089.82);
 
(e) If the Maturity Date is extended in accordance with Section 2.4(b), on
April 1, 2018 and on the first day of each calendar month thereafter up to and
including the first day of the month immediately prior to the Maturity Date (as
extended) Borrower shall make (i) successive monthly installments of interest on
the outstanding principal balance of the Loan at the Extension Contract Rate
(determined in accordance with Section 2.2(b)) and (ii) successive monthly
installments of principal in the constant amount equal to, during the first
Extension Term, the First Extension Principal Payment and during the second
Extension Term, if any, the Second Extension Principal Payment; and
 
(f) On the Maturity Date or on any earlier date as a result of an Acceleration
Event, Borrower shall pay all outstanding principal, accrued and unpaid
interest, and any other amounts due under the Loan Documents.  Borrower
acknowledges that, since the term of the Loan is shorter than the amortization
period, all or a substantial portion of the principal amount of the Loan will be
due on the Maturity Date.
 
Section 2.4 Term of Loan.
 
(a) The term of the Loan shall commence on the Closing Date and expire on the
Maturity Date.
 
(b) Borrower shall have two options to extend the term of the Loan, for a
one-year period each extension (i.e., until March 1, 2019 for the first
extension and until March 1, 2020 for the second extension, each such one-year
extension, an "Extension Term") provided that Borrower has satisfied, as
determined by Lender in its reasonable discretion, with respect to the first
extension option, all of the Extension Conditions applicable to the first
Extension Term and with respect to the second extension option, all of the
Extension Conditions applicable to the second Extension Term.  Borrower's
failure to timely send the Extension Request or pay the extension fee to Lender
as required under the definition of Extension Conditions provided in Section 1.1
shall conclusively evidence Borrower's election not to extend the term of the
Loan.  If Borrower (i) extends the term of the Loan as herein provided,
(ii) delivers an Extension Request and Lender subsequently determines that
Borrower has failed to satisfy any of the Extension Conditions or
(iii) withdraws Borrower's Extension Request, then, in any such event, Borrower
shall pay within ten (10) days after written request (and receipt of billings)
all of Lender's out-of-pocket costs and expenses arising from any such Extension
Request.  The extension options are personally available to and for the sole
benefit of the Borrower named on page one (1) of this Agreement and shall not be
available to or assignable to any other Person or party, including, without
limitation, any third party assuming the Loan.  Borrower is not required to
provide an interest rate cap, swap or hedge during either Extended Term.
 
Section 2.5 Prepayment.  There are no full or partial prepayment privileges of
the principal amount of the Loan except as expressly set forth in this
Section 2.5:
 
(a) Borrower shall have the right to pay the Loan in full (but not in part) on
any Business Day on or after, but not prior to March 1, 2013 (the "Closed
Prepayment Date"), provided that Borrower gives Lender at least thirty (30) days
prior written notice of its intention to make any such prepayment and the
estimated date thereof, and that Borrower also pays to Lender, at the time of
prepayment, as consideration for the privilege of making such prepayment, the
applicable Prepayment Fee.
 
(b) Between March 1, 2013 and August 31, 2017 the "Prepayment Fee" shall be
equal to the greater of (x) or (y) where:
 
 
(x)
is equal to the amount to be prepaid multiplied by one percent (1%); and

 
 
(y)
is the present value of the series of Monthly Payment Differentials from the
date of prepayment to the Maturity Date, discounted at the Reinvestment Yield on
a monthly basis.

 
 
On or after September 1, 2017, the "Prepayment Fee" shall be zero.

 
(c) If Borrower extends the Maturity Date beyond March 1, 2018, Borrower shall
have the right to pay the Loan in whole or in part on any Business Day during
the Extension Term without the obligation to pay a Prepayment Fee or any other
prepayment premium or penalty, provided that Borrower gives Lender at least
fifteen (15) days prior written notice of its intention to make any such
prepayment, the estimated Prepayment Date and the amount to be prepaid, and if
the Prepayment Date is not the last day of an Interest Period, that Borrower
also pays to Lender, as consideration for the privilege of making such
prepayment, a Breakage Fee; provided, however, that Borrower shall not be
required to pay any Breakage Fee in any month if Borrower has provided written
notice to Lender at least 15 days in advance of a LIBOR Reset Date of Borrower's
intent to prepay the Loan in full on any Business Day during the next succeeding
calendar month and has also provided a second written notice to Lender at least
5 days in advance of the same LIBOR Reset Date confirming Borrower's intent to
prepay the Loan in full on any Business Day during the next calendar month.
 
The "Breakage Fee" shall be calculated as follows:
 

 
Breakage Fee   =
((R-L) x P) x D
     
360

 
Where:
 

  1.
R = 1 month LIBOR on the date that the current Extension Contract Rate was set
        2. L = Current Libor         3.
P = The outstanding principal amount of the Loan on the Prepayment Date
        4. D = Number of days remaining in the Interest Period

 
(d) If the Maturity Date is accelerated by Lender because of the occurrence of
an Event of Default or as otherwise expressly provided in the Loan Documents (an
"Acceleration Event"), the acceleration shall be deemed for purposes of this
Section 2.5 to be an election on the part of Borrower to prepay the
Loan.  Accordingly, there shall be added to the amount due after an Event of
Default and resulting acceleration, the applicable Prepayment Fee or the
Breakage Fee, if any, each, calculated as set forth above and using as the
Prepayment Date the date on which any tender of payment is made, and Borrower
agrees to pay same.  Any tender of payment made (or judgment entered) after
acceleration by or on behalf of Borrower (including, without limitation, payment
by any guarantor or purchaser at a foreclosure sale), shall include the
applicable Prepayment Fee or Breakage Fee, if any, each computed as provided
above.  If the Acceleration Event occurs prior to the Closed Prepayment Date, a
Prepayment Fee (a "Closed Period Prepayment Fee") shall nevertheless be paid,
which Closed Period Prepayment Fee shall be calculated as set forth in
Subsection 2.5(b) above, except that with respect to clause (x), the Closed
Period Prepayment Fee shall equal the amount to be prepaid multiplied by three
percent (3%) (rather than one percent (1%)), and that with respect to clause
(y), the Reinvestment Yield (calculated as provided for above) shall be reduced
by two (2) percentage points (but not less than zero percent).
 
(e) There will be due with any principal prepayment, all accrued and unpaid
interest and all other fees, charges and payments due under this Agreement, the
Note and the other Loan Documents.
 
(f) No Prepayment Fee or other prepayment premium or penalty shall be required
to be paid in connection with any payment of fire, casualty, or condemnation
Proceeds to Lender which Lender requires to be applied to the Indebtedness in
accordance with the provisions of this Agreement, except if such application to
the Indebtedness is after an Event of Default, in which case the provisions of
Section 2.5(d) shall apply.
 
(g) Borrower acknowledges and agrees that all of the economic terms set forth in
the Loan Documents, including, without limitation, the Contract Rate, have been
agreed to by Lender based on Lender's expectation that the Loan will not be
repaid prior to the Maturity Date (e.g., had Lender anticipated a shorter Loan
term, the Contract Rate may have been a higher rate of interest).  However, in
order to accommodate Borrower, Lender has agreed to permit Borrower to repay the
Loan prior to the Maturity Date in accordance with, and subject to, the terms
set forth above provided that, and as consideration for such agreement, Borrower
agrees to pay Lender the Prepayment Fee (if applicable).  Borrower acknowledges
and agrees that, even if Lender is able to loan the amount prepaid by Borrower
to another Person on the same terms and conditions as herein provided, Lender
shall not have fully recovered Lender's lost profits, costs, expenses and
damages suffered as a result of such early prepayment; therefore, Borrower and
Lender have agreed on the Prepayment Fee on the terms provided herein as
compensation for Lender's estimated lost profits, costs, expenses and damages
resulting from such prepayment.  The Prepayment Fee shall be paid without
prejudice to the right of Lender to collect any other amounts provided to be
paid under this Agreement, or under the other Loan Documents.
 
(h) No Prepayment Fee shall be required to be paid on or after September 1,
2017.
 
(i) Notwithstanding anything herein to the contrary, Borrower shall have the
right from time to time to make a partial prepayment of the Loan in accordance
with, and subject to, each of Sections 2.4(b), 8.3, 8.4 or 8.5 of this Agreement
provided that in connection with a prepayment under either Sections 8.3, 8.4 or
8.5 (but not under Sections 2.4(b)) that Borrower also pays to Lender, as
consideration for the privilege of making such prepayment, a Prepayment Fee or
Breakage Fee, as the case may be, on the applicable Prepayment Date calculated
as provided in Subsection 2.5(b) or Subsection 2.5(c), as the case may be.  In
connection with a partial prepayment of the Loan pursuant to Section 2.4(b),
8.3, 8.4 or 8.5 the monthly Loan payment shall be adjusted as provided herein.
 
Section 2.6 Security.  The Loan shall be secured by inter alia (1) the Deeds of
Trust creating a first priority lien on the Mortgaged Property, (2) the
Assignments of Leases and Rents creating a first priority lien on the Leases and
the Property Income, (3) the Environmental Indemnification Agreement, (4) the
Recourse Guaranty Agreement, and (5) the other Loan Documents.
 
Section 2.7 Payments.
 
(a) All payments of principal, interest and other amounts to be made by Borrower
under this Agreement, the Note and any other Loan Document, shall be made in
Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to Lender.  All such payments that are fixed regularly scheduled
monthly payments of interest or principal and interest shall be made by Borrower
by automatic clearing house ("ACH") debit of a bank account of Borrower of which
Lender has received at least thirty (30) days' prior written notice; provided
however, during the Extension Term, all such payments shall be made by wire
transfer of immediately available funds to an account designated by Lender in
writing to Borrower or, at Borrower's option, by ACH.  All other payments from
Borrower to Lender shall be made by wire transfer of immediately available funds
to an account designated by Lender in writing to Borrower.  Notwithstanding
anything herein to the contrary, any prepayment of the Loan or repayment of the
Loan on the Maturity Date must be made by wire transfer of immediately available
funds to an account designated by Lender in writing to Borrower.  Lender
acknowledges that Lender has received written notice of Borrower's initial bank
account from which the aforesaid ACH debit shall be made.
 
(b) If the due date of any payment under this Agreement or the Note would
otherwise fall on a day that is not a Business Day, such date shall be extended
to the next succeeding Business Day, and interest shall accrue and be payable
for any principal so extended for the period of such extension.  Moreover, for
the purpose of determining the date when payment obligations are due under the
Loan Documents, a Business Day shall not include a day when banks are authorized
or obligated to be closed for business in the State of New York.
 
(c) Each payment received by Lender hereunder, under the Note or any other Loan
Document shall be applied in the following order:
 
(i) First, to the interest due on any Advances made by Lender under this
Agreement or any other Loan Document;
 
(ii) Next, to the principal amount of any Advances made by Lender under this
Agreement or any other Loan Document;
 
(iii) Next, to Late Charges, attorneys' fees or any other amount due hereunder
or under any other Loan Document save for the amounts described in clauses (iv),
(v) and (vi) immediately below, in each case to the extent required to be paid
by Borrower pursuant to this Agreement or any of the other Loan Documents;
 
(iv) Next, to any Prepayment Fee or any Breakage Fee then due and payable under
this Agreement;
 
(v) Next, to accrued interest due Lender under this Agreement or any of the
other Loan Documents; and
 
(vi) Finally, to the principal balance of the Loan.
 
Notwithstanding the foregoing, during the continuance of an Event of Default or
in the event that Borrower does not pay the outstanding principal balance and
accrued interest due under this Agreement, when due, whether on the Maturity
Date or on any earlier date as a result of any Acceleration Event, Lender, at
its option, shall apply any payments it then receives in such order as Lender
deems appropriate in its sole discretion.
 
Section 2.8 LIBOR Provisions.  This Section 2.8 shall be applicable only during
the Extension Term.
 
(a) If (i) any requirement of law arising after the Closing Date or any change
therein, or in the interpretation or application thereof, shall hereafter make
it unlawful for Lender in good faith to make or maintain loans bearing interest
at LIBOR, or (ii) Lender shall have reasonably determined that by reason of
circumstances affecting the London interbank market, U.S. dollar deposits, in an
amount approximately equal to the outstanding principal balance of the Loan, are
not generally available at such time in the London interbank market or that
adequate and reasonable means do not exist for ascertaining LIBOR for any
particular Interest Period, then during such period of time (x) the obligation
of Lender hereunder to make the Loan bearing interest at LIBOR (plus the
applicable spread) shall not apply and (y) the Extension Contract Rate shall
(notwithstanding anything provided in Section 2.2 to the contrary) automatically
convert to the Adjusted Rate commencing on the first day of the next succeeding
Interest Period or within such earlier period as required by law.  Borrower
hereby agrees promptly to pay Lender, within five (5) days after demand, any
additional amounts necessary to compensate Lender for any reasonable third party
costs incurred by Lender in making any conversion to the Adjusted Rate in
accordance with this Agreement.  Upon written demand from Borrower, Lender shall
demonstrate in reasonable detail the circumstances giving rise to Lender's
determination that the provisions hereof apply and the calculation
substantiating the Adjusted Rate and any such additional costs incurred by
Lender in making the conversion, which, upon written notice thereof from Lender,
as certified to Borrower, shall be conclusive provided Lender has made such
determination reasonably and in good faith.  In the event the aforesaid
circumstances no longer exist as reasonably determined by Lender, Lender shall
promptly notify Borrower and the Extension Contract Rate shall be converted back
to LIBOR plus the Margin commencing on the first day of the Interest Period
which occurs at least three (3) days after such determination by Lender.
 
(b) In the event that any change after the Closing Date in any requirement of
law applicable to maintaining loans or extensions of credit bearing interest at
LIBOR, or in the interpretation or application thereof, other than charges
relating to income, excise, franchise or other taxes applicable to Lender, or
compliance in good faith by Lender with any request or directive relating
thereto (whether or not having the force of law) hereafter issued by any central
bank or other Governmental Authority:
 
(i) shall hereafter impose on, modify or hold applicable to Lender any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, advances or loans by,
or other credit extended by, or any other acquisition of funds, by any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;
 
(ii) shall hereafter have the effect of reducing the rate of return on Lender's
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration Lender's policies with respect to capital adequacy)
by any amount deemed by Lender to be material; or
 
(iii) shall hereafter impose on Lender any other condition
 
and the result of any of the foregoing is to increase the cost to Lender of
making, renewing or maintaining loans or extensions of credit bearing interest
at LIBOR or to reduce any amount receivable hereunder, then, in any such case,
Borrower shall promptly pay Lender, upon demand, any additional amounts
necessary to compensate Lender for such additional cost or reduced amount
receivable as reasonably determined by Lender (collectively, "Increased
Costs").  If Lender becomes entitled to claim any Increased Costs pursuant to
this Section, Lender shall provide Borrower with not less than thirty (30) days'
written notice specifying in reasonable detail the event or circumstance by
reason of which it has become so entitled and the additional amount required to
fully-compensate Lender for such Increased Costs.  A certificate as to any
Increased Costs submitted by Lender to Borrower shall be conclusive provided
Lender has made such determination reasonably and in good faith.  This provision
shall survive the repayment of the Loan and the satisfaction of all other
obligations of Borrower under the Loan Documents.  Notwithstanding anything to
the contrary contained herein, it shall be a condition to the Borrower's
obligation to pay compensation under Subsection 2.8(b) that such compensation
requirements are also being imposed on substantially all other similar classes
or categories of commercial loans or commitments of Lender that are similarly
affected by the circumstances giving rise to such Increased Costs.
 
(c) Borrower shall indemnify Lender and hold Lender harmless from, and be
responsible for paying, any Conversion Costs.  This provision shall survive
payment of the Loan in full and the satisfaction of all other obligations of
Borrower under the Loan Documents.  As used herein "Conversion Costs" means any
costs incurred by Lender as a consequence of the conversion (for any reason
permitted by Section 2.8(a) above) of the Loan from a loan bearing interest at
LIBOR (plus the applicable spread) to a loan bearing interest at the Adjusted
Rate.
 
(d) All payments made by Borrower under this Agreement and the other Loan
Documents shall be made free and clear of, and without reduction for or on
account of, Foreign Taxes, excluding any Excluded Taxes.  If any Foreign Taxes
(other than Excluded Taxes) are required to be withheld from any amounts payable
to Lender hereunder, the amounts so payable to Lender shall be increased to the
extent necessary to yield to Lender (after payment of all Foreign Taxes other
than Excluded Taxes) interest or any such other amounts payable hereunder at the
rate or in the amounts specified hereunder.  Whenever any Foreign Tax (other
than Excluded Taxes) is payable pursuant to applicable law by Borrower, as
promptly as possible thereafter, Borrower shall send to Lender an original
official receipt, if available, or certified copy thereof showing payment of
such non-excluded Foreign Tax.  Borrower shall indemnify Lender and hold Lender
harmless from, and be responsible for paying, any incremental taxes, interest or
penalties that may become payable by Lender which may result from any failure by
Borrower to pay any such non-excluded Foreign Tax when due to the appropriate
taxing authority or any failure by Borrower to remit to Lender the required
receipts or other required documentary evidence.  Lender's inability to notify
Borrower of any such Foreign Tax in accordance with the immediately preceding
sentence shall in no way relieve Borrower of its obligations under this
Section.  As used herein "Foreign Taxes" means, collectively, income, stamp or
other taxes, levies, imposts, duties, charges, fees, deductions, reserves
required to be maintained on account of this Loan or withholdings imposed,
levied, collected, withheld or assessed by any Governmental Authority, which are
imposed, enacted or become effective after the date hereof.  As used herein
"Governmental Authority" shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether new or hereafter
in existence.  Notwithstanding anything contained herein to the contrary, the
foregoing obligation to pay such additional amounts resulting from the payment
of Foreign Taxes shall not apply to any payment to Lender (or shall be
correspondingly reduced) if Lender is entitled to submit a Form W-8BEN, W-8ECI,
W-8IMY or other documentation prescribed by applicable law (relating to such
Lender and certifying or qualifying it for an exemption from Foreign Taxes (or
withholding at a reduced rate) in respect of the Loan) and while such exemption
or reduced rate of withholding remains in effect or would remain in effect if
Lender had submitted such documentation.
 
(e) Any Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower, at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.  At any time while any Lender is not complying with the
provisions hereof, Borrower shall be entitled to withhold such amounts on
account of Foreign Taxes with respect to such Lender and take such actions with
respect thereto as shall be reasonably necessary or appropriate to comply with
applicable laws.
 
(f) If Lender determines, in its sole discretion, that it has received a refund
of any Foreign Taxes with respect to which the Borrower has paid additional
amounts pursuant to this Section 2.8, provided no Event of Default exists,
Lender shall pay over to Borrower such refund, up to such additional amounts so
paid by Borrower, net of all out-of-pocket expenses of Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to Lender in the event Lender is required to repay such refund to
such Governmental Authority.
 
ARTICLE 3
 
INSURANCE AND CONDEMNATION
 
Section 3.1 Insurance Requirements.
 
(a) Property Insurance.  Borrower shall maintain either "all risk" or "special
form" real and personal property insurance and "boiler and machinery insurance",
insuring one hundred percent (100%) of the insurable replacement cost value of
the Improvements and the Equipment, with no coinsurance or similar penalty and
covering "extra expense" and "rent loss", or "business interruption", in an
amount equal to at least eighteen (18) months of the Property Income, and an
extended period of indemnity of at least one hundred eighty (180) days.  Subject
to Section 3.1(g) below, covered perils shall include "acts of terrorism"
(whether or not certified) (in accordance with Section 3.1(g) below),
"windstorm" (including "named windstorm"), "vandalism and malicious
mischief".  Unless all Improvements continue to comply with all applicable laws,
codes and regulations, Borrower shall maintain "ordinance and law" coverage in
the following minimum percentages of the value of the Improvements:  Coverage A
– one hundred percent (100%); Coverage B, "demolition and debris removal" – ten
percent (10%); and, Coverage C, "increased costs of construction" -- ten percent
(10%), and must also insure the right to re-build the Improvements of the same
size and height and with the same parking as the existing improvements.  If the
Improvements are non-conforming due to height, density, parking ("downzoning")
or such other non-conformity not covered under the "ordinance & law" provisions,
Borrower may be required to purchase a separate policy covering such
non-conformity for the benefit of Lender.  Lender may from time to time also
require that Borrower maintain insurance acceptable to Lender for "flood" and
"builder's risk".  All insurance coverages, limits and deductibles must be
reasonably satisfactory to Lender.
 
(b) Liability Insurance.  Borrower shall also maintain Commercial General
Liability insurance (including contractual liability and Acts of Terrorism) in
an amount equal to at least $1,000,000 per occurrence and $2,000,000 in the
aggregate, with a Per Location aggregate endorsement if multiple properties are
insured under the same policy.  In addition, Borrower shall maintain Umbrella or
Excess Liability insurance in an amount Lender determines to be reasonable from
time to time.  Lender may, from time to time also require that Borrower maintain
insurance acceptable to Lender for Commercial Auto, Workers Compensation,
Environmental and such other insurance as Lender may require.
 
(c) Evidence of Insurance By Acceptable Insurers.  At all times during the term
of the Loan, Borrower shall provide to Lender the following evidences of
insurance for approval by Lender: (i) an insurance binder (ACORD 75 or
equivalent provided by an insurance agent, broker or insurance carrier) or an
ACORD 28 (2003 version) Evidence of Property Insurance provided by an authorized
insurance agent or broker or, where ACORD 28 is not available, other evidence of
insurance confirming the same rights as are provided by ACORD 28 (2003); and
(ii) an ACORD 25 Certificate of Liability Insurance, provided by an authorized
insurance agent, broker or insurance carrier confirming coverages are maintained
for liability insurance as required to be carried by Borrower.  The foregoing
evidence shall be provided to Lender at least ten (10) days prior to the
expiration date of each such policy.  Each binder, evidence of insurance and
certificate, as applicable based on the requirements hereunder, must include a
mortgagee clause and a loss payee clause satisfactory to Lender, and any
Certificate of Liability Insurance must name Lender as an Additional Insured for
Commercial General Liability with respect to the Premises.  Each insurance
company providing coverage must have an S&P Insurer Financial Strength Rating of
A or better or an A. M. Best rating of A-VIII or better.  Notwithstanding the
foregoing, and only with respect to the catastrophic portion of the Property
Insurance, Borrower shall be permitted to obtain up to 10% of the total
catastrophic insurance from carriers having an A. M. Best rating of A-VII so
long as any such insurers having an A. M. Best rating of A-VII do not provide
the primary catastrophic insurance coverage (i.e., the first $25,000,000 of
insurance).
 
(d) Blanket Insurance Policies.  Borrower's insurance requirements under this
Article 3 may be satisfied by maintaining either individual policies covering
only the Premises, or blanket insurance policies covering multiple properties,
provided that with respect to any blanket insurance policies Borrower also
covenants to either immediately reinstate any limits and coverages which are
used, reduced or cancelled back up to the blanket policy limits approved by
Lender, or to secure individual policy coverages for the Premises satisfying
these insurance requirements.  Borrower will deliver to Lender a Schedule of
Locations Insured under any blanket insurance policy together with the related
certificates of insurance.  Lender acknowledges that Sponsor's current blanket
insurance program satisfies the requirements of this Section 3.1.  In the event
there is any material change in circumstances relating to the Mortgaged Property
or in the insurance coverages that are then customarily being maintained by
prudent owners of institutionally owned Class "A" office buildings in the
markets where the Mortgaged Property is located, Lender shall have the right to
reasonably approve Sponsor's blanket insurance program in light of such material
changes.
 
(e) Miscellaneous Insurance Requirements.  Subject to the provisions of this
Section 3.1, all insurance policies and endorsements required pursuant to this
Agreement must be satisfactory to Lender in its sole and absolute discretion and
shall: (i) be endorsed to name Lender as a primary additional insured
thereunder, as its interest may appear, with loss payable to Lender, without
contribution, under a long-form, non-contributory mortgagee clause, or otherwise
endorsed as Lender may reasonably require; (ii) be fully paid for and contain
such provisions and expiration dates and be in such form and issued by such
insurance companies licensed to do business in the State or that are
non-admitted carriers doing business in the State; (iii) without limiting the
foregoing, provide that such policy or endorsement may not be canceled or
materially changed except upon at least thirty (30) days' prior written notice
of intention of non-renewal, cancellation or material change to Lender (at least
ten (10) days prior written notice for non-payment of premium), and that no act
or thing done by Borrower or Lender shall invalidate the policy as against
Lender; and (iv) be in form and content satisfactory to Lender.  Within ten (10)
Business Days following a request by Lender, Borrower shall deliver to Lender a
true copy of all policies including all endorsements and renewals thereof,
together with a true copy of all endorsements required hereunder and any other
insurance policy information and other related information in Borrower's
possession (such as Probable Maximum Loss or Scenario Upper Limit studies)
Lender reasonably requests from time to time so that Lender may determine that
insurance continues to be acceptable to it and satisfies all insurance
requirements set forth in this Agreement.  Borrower may request an extension of
time not exceeding sixty (60) days to deliver the foregoing policies,
endorsements and renewals or certified copies thereof if Borrower has done all
things necessary to obtain the issuance of the policies, endorsements and
renewals, and Borrower has delivered to Lender within the above ten (10)
Business Day period evidence of the insurance reasonably satisfactory to Lender
(which may be the ACCORD Certificates described above) showing all coverages
required by this Section 3.1 to be in full force and effect for the remainder of
the annual policy period along with evidence satisfactory to Lender of payment
in full of all premiums for such policy or if the premium is not yet required to
be paid by the carrier then a written confirmation from Borrower that such
premium shall be paid on or prior to the date required by the carrier to keep
the policy in full force and effect.  If Borrower fails to maintain insurance in
compliance with this Agreement, Lender may (but shall not be obligated to)
obtain such insurance and pay the premium therefor and Borrower shall reimburse
Lender on demand for all such Advances.  Notwithstanding anything to the
contrary contained herein or in any provision of law, the Proceeds of insurance
policies coming into the possession of Lender shall not be deemed trust funds
and, subject to the terms of this Agreement, Lender shall be entitled to dispose
of such Proceeds as hereinafter provided.
 
(f) Earthquake Insurance.  Borrower shall maintain earthquake insurance coverage
for the Mortgaged Property throughout the term of the Loan.  The amount of such
earthquake insurance coverage required to be maintained shall reflect the amount
maintained by prudent owners of institutionally owned "Class A" office buildings
in the markets where the Mortgaged Property is located, at commercially
reasonably rates, as reasonably determined by the Lender (collectively, the
"Prudent Owner Standard").  Lender acknowledges and agrees that from the date of
this Agreement through the current (i.e., as of the date of this Agreement)
policy year Lender accepts the earthquake coverage for the Mortgaged Property
provided in Sponsor's existing blanket insurance program ("Blanket Earthquake
Coverage") and agrees that such Blanket Earthquake Coverage satisfies the
Prudent Owner Standard (for said current policy year).  Borrower agrees that,
throughout the term of the Loan, as long as earthquake insurance can be
purchased, Borrower shall maintain earthquake insurance for all of the Mortgaged
Property as part of Sponsor's blanket insurance program using the same
methodology that Sponsor has followed for its Blanket Earthquake Coverage in the
current (i.e., as of the date of this Agreement) and prior policy
years.  Sponsor's Blanket Earthquake Coverage is based upon the then current
Probable Maximum Loss, or "PML", of the entire portfolio of properties insured
by Sponsor against earthquake risk, subject to deductibles consistent with
Sponsor's past practices, from time to time, in Sponsor's Blanket Earthquake
Coverage (the "Blanket Portfolio") in accordance with the methodology set forth
in that certain Portfolio Seismic Risk Assessment prepared by Myers, Houghton &
Partners, Inc. ("MHP") for Douglas Emmett Realty Advisers, dated February 1,
2005.  Borrower shall cause the PML to be updated regularly by MHP, or other
seismic consultant reasonably acceptable to Lender, during the term of the Loan
using the same methodology.  Notwithstanding the aforesaid, in the event that,
in accordance with the Prudent Owner Standard, Borrower determines that
earthquake insurance has become so expensive and/or its availability is reduced
so that satisfying the earthquake insurance coverage determined by the
methodology that Sponsor has followed in the then current and prior policy years
is cost prohibitive, then during such period, but only so long as such period
continues, Borrower shall be obligated to purchase earthquake insurance with an
annual premium of not less than 22 cents per square foot (the "Premium Minimum")
times the number of rentable square feet of building area in the Blanket
Portfolio.  Notwithstanding the foregoing, in the event that Sponsor, or any of
its Affiliates, should agree to a higher Premium Minimum (or other minimum) for
Sponsor's Blanket Earthquake Coverage with another lender, then the higher
Premium Minimum (or other minimum) shall be applicable to the Loan (i.e.,
Borrower shall purchase, or cause to be purchased, earthquake insurance with
such higher Premium Minimum).
 
(g) Terrorism Insurance.  Borrower shall maintain terrorism insurance throughout
the term of the Loan, to the extent then being maintained by prudent owners of
institutionally owned "Class A" office buildings in the markets where the
Mortgaged Property is located as reasonably determined by Borrower and Lender;
it being acknowledged and agreed that Lender has accepted Borrower's existing
coverage in effect with respect to terrorism and terrorist acts in Sponsor's
existing blanket insurance program for the current (i.e., as of the date of this
Agreement) insurance policy year.
 
Section 3.2 Damage, Destruction and Restoration.
 
(a) In the event of any damage to or destruction of the Premises and/or
Equipment whereby the anticipated Work shall exceed $500,000, Borrower shall
give prompt written notice to Lender of such damage or destruction.  Borrower
shall promptly commence and diligently continue to completion the repair,
restoration and rebuilding of the Premises and/or Equipment so damaged or
destroyed, whether the Work shall be less than, equal or exceed $500,000, in
compliance with all legal requirements and with the provisions of Subsections
3.2(e), (f) and (h), and free and clear from any and all liens and claims
(subject, however, to Borrower's rights under Section 6.5).  Notwithstanding the
aforesaid, if Lender is required to deliver Proceeds to Borrower under
Section 3.2(d) and fails to do so, then Borrower shall be excused from
commencing and diligently continuing to completion of the Work until such
failure has been cured.  Such repair, restoration and rebuilding of the Premises
are sometimes hereinafter collectively referred to as the "Work".  Except as
expressly permitted under Subsection 3.2(h), Borrower shall not adjust,
compromise or settle any claim for insurance Proceeds without the prior consent
of Lender.  Subject to the provisions of Section 3.2(d), Lender shall have the
option in its sole discretion to apply any insurance Proceeds it is entitled to
receive pursuant to this Agreement (less any cost to Lender of recovering and
paying out such Proceeds, including reasonable attorneys' fees, costs and
expenses) to the payment of the Indebtedness or to allow all or a portion of
such Proceeds to be used for the Work.  If any insurance Proceeds are applied to
reduce the Indebtedness, provided no Event of Default shall have occurred and be
continuing, Lender shall apply the same, without any Prepayment Fee or Breakage
Fee, in accordance with the provisions of Subsection 2.7(c) of this Agreement
and the portion of the Proceeds applied to reduce the outstanding principal
balance of the Loan shall be applied to reduce the Allocated Loan Amount
associated with the Individual Mortgaged Property that has suffered the casualty
and any remaining Proceeds shall be applied pro-rata to reduce the Allocated
Loan Amounts for each other Individual Mortgaged Property. Notwithstanding the
foregoing, if an Event of Default shall have occurred and be continuing, Lender,
at its option, may apply any insurance Proceeds to the Indebtedness in such
order and priority as Lender deems appropriate in its sole discretion and a
Prepayment Fee or Closed Period Prepayment Fee or Breakage Fee, as applicable,
shall be due and payable in accordance with the terms of Subsections 2.5(b) and
(c) in connection with any such prepayment.
 
(b) In the event of the foreclosure of the Deed of Trust or other transfer of
title to or assignment of the Mortgaged Property in extinguishment of the
Indebtedness in whole or in part, all right, title and interest of Borrower in
and to all policies of insurance required by this Agreement and any insurance
Proceeds shall inure to the benefit of and pass to Lender or any purchaser or
transferee at the foreclosure sale of the Mortgaged Property.
 
(c) Borrower hereby irrevocably appoints Lender its attorney-in-fact, coupled
with an interest, to, subject to Sections 3.2(h) and 3.3, apply and make claims
for insurance Proceeds under all insurance policies, to prosecute and settle
such claims and to endorse any checks, drafts or other instruments representing
any insurance Proceeds whether payable by reason of loss thereunder or
otherwise.  Additionally, Lender may notify any and all insurers under casualty
and liability insurance policies that Lender has a security interest pursuant to
the provisions of this Agreement in and to such insurance policies and any
proceeds thereof, and that any payments under those insurance policies are to be
made directly to Lender.  Lender's rights under this Section 3.2 may be
exercised by Lender or a court appointed receiver appointed upon the request of
Lender and irrespective of whether or not an Event of Default (or any matter
which, after notice or passage of time or both, would constitute an Event of
Default) shall have occurred under this Agreement.
 
(d) Notwithstanding the provisions of Subsection 3.2(a), if in Lender's
reasonable judgment the cost of the Work shall not exceed fifty percent (50%) of
the Allocated Loan Amount of the damaged Individual Mortgaged Property, then
Lender shall, upon request by Borrower, permit Borrower to use the Proceeds for
the Work (subject to the provisions of, and less Lender's costs described in,
Subsection 3.2(e)), so long as:
 
(i) no Event of Default shall then exist nor any matter(s) exist which, after
notice of default or passage of time or both, would constitute an Event of
Default;
 
(ii) the Work can be completed, as determined by Lender in its reasonable
discretion, by the date which is the earlier to occur of (a) twelve (12) months
from the date of the damage to or destruction of the Premises, or (b) six (6)
months prior to the Maturity Date;
 
(iii) (iii)           the Leases in effect immediately after the damage or
destruction (i.e., Leases which have not been cancelled or terminated as a
result of such casualty or damage) and other Revenues from the Mortgaged
Property taken as a whole, excluding any such Leases for the Individual
Mortgaged Property affected by such damage or destruction which contain any
still exercisable right to cancel or terminate as a result of such damage or
destruction, shall, as determined by Lender in its reasonable discretion,
provide, together with any business income or rental value insurance, sufficient
income to cover the debt service due Lender under Section 2.3 hereunder and all
Operating Expenses, in each case that are reasonably expected to be due during
the twelve (12) month period after the occurrence of the casualty or damage;
 
(iv) all sums necessary to effect the Work over and above any available Proceeds
(the "Deficiency Amount") shall be at the sole cost and expense of Borrower and,
at Lender's request, unless Borrower has already completed the Work and is
seeking reimbursement from Lender, Borrower shall deposit the Deficiency Amount,
as estimated by Lender in its sole discretion, with Lender prior to commencing
any Work and at all times thereafter;
 
(v) at all times during any such Work, Borrower shall maintain, at its sole cost
and expense, workers' compensation, builders risk and public liability insurance
in amounts satisfactory to Lender and in accordance with the provisions of this
Section 3.1;
 
(vi) at all times during any such Work, business income and extra expense
including rental value insurance shall be in full force and effect and available
to cover any loss of business income and rents resulting from the damage to or
destruction of the Premises and/or Equipment; and
 
(vii) the Improvements shall be capable with the Proceeds (and the Deficiency
Amount, if any) of being restored to the same size, character and condition that
existed prior to the damage or destruction except for immaterial changes as
determined by Lender in its reasonable judgment.
 
(e) Subject to Section 3.2(h), if any insurance Proceeds are used for the Work,
then such Proceeds together with any Deficiency Amount shall be held by Lender
and shall be paid out from time to time to Borrower as the Work progresses (less
any cost to Lender of recovering and paying out such Proceeds and/or Deficiency
Amount, including reasonable attorneys' fees, costs and expenses and costs
incurred to inspect the Work and the plans and specifications therefor), subject
to each of the following conditions:
 
(i) the Work shall be conducted under the supervision of a certified and
registered architect or engineer reasonably satisfactory to Lender.  Before
Borrower commences any Work, other than temporary work to protect property or
prevent interference with business, Lender shall have approved the plans and
specifications for the Work, which approval shall not be unreasonably withheld
or delayed, it being nevertheless understood that such plans and specifications
shall provide for Work so that, upon completion thereof, the Premises shall be
at least equal in value and general utility to the Premises immediately prior to
the damage or destruction;
 
(ii) each request for payment shall be made on not less than seven (7) Business
Days prior notice to Lender and shall be accompanied by a certificate of the
architect or engineer in (i) above stating: (A) that all of the Work completed
has been done in compliance with the approved plans and specifications, if
required under (i) above; (B) that the sum requested is justly required to
reimburse Borrower for payments by Borrower, or is justly due to the contractor,
subcontractors, materialmen, laborers, engineers, architects or other Persons
rendering services or materials for the Work (giving a brief description of such
services and materials), and that when added to all sums previously paid out by
Lender does not exceed the value of the Work done to the date of such
certificate: (C) if the sum requested is to cover payment relating to repair and
restoration of Equipment required or relating to the Premises, that title to the
items of Equipment covered by the request for payment is vested in Borrower; and
(D) that the amount of such Proceeds together with any Deficiency Amount
remaining in the hands of Lender will be sufficient on completion of the Work to
pay for the same in full (giving in such reasonable detail as Lender may require
an estimate of the cost of such completion).  Additionally, each request for
payment shall contain a statement signed by Borrower approving both the Work
done to date and the Work covered by the request for payment in question;
 
(iii) each request for payment shall be accompanied by statutory lien waivers or
conditional lien waivers satisfactory to Lender covering that part of the Work
for which payment or reimbursement is being requested and, if required by
Lender, a search prepared by a title insurance company or licensed abstractor,
or by other evidence satisfactory to Lender that there has not been filed with
respect to the Premises any mechanics' or other lien relating to any part of the
Work not discharged of record.  Additionally, as to any Equipment covered by the
request for payment, Lender shall be provided with evidence of payment therefor
and such further evidence satisfactory to assure Lender of its valid first lien
on the Equipment;
 
(iv) Lender shall have the right to inspect the Work at all reasonable times and
may condition any disbursement of Proceeds upon the satisfactory completion, as
determined in Lender's sole discretion, of any portion of the Work for which
payment or reimbursement is being requested.  Neither the approval by Lender of
the plans and specifications for the Work nor the inspection by Lender of the
Work shall make Lender responsible for the preparation of such plans and
specifications or the compliance of such plans and specifications, or of the
Work, with any applicable law, regulation, ordinance, covenant or agreement;
 
(v) Proceeds shall not be disbursed more frequently than every thirty (30) days;
and
 
(vi) any request for payment made after the Work has been completed shall be
accompanied by a copy or copies of any certificate or certificates required by
law to render occupancy and full operation of the Premises legal.
 
(f) Subject to delays caused by Force Majeure Events or delays caused by the
diligent prosecution of settlement with the applicable insurers for the
Proceeds, upon any failure on the part of Borrower to promptly commence the Work
or to proceed diligently and continuously to completion of the Work or upon the
occurrence of any Event of Default, Lender, at its sole option, shall be
entitled to apply at any time all or any portion of the Proceeds it then or
thereafter holds to the repayment of the Indebtedness or to the curing of any
Event of Default.
 
(g) Upon completion of the Work and payment in full therefor any unexpended
Proceeds, shall, as long as there is no Event of Default, be paid over to
Borrower and, if there is an Event of Default and while such Event of Default is
continuing, Lender shall have the option to continue to hold such Proceeds as
additional collateral for the Loan or apply such Proceeds to the reduction of
the Indebtedness and in the case of such application the Prepayment Fee or
Breakage Fee that would otherwise be applicable to a prepayment of the Loan at
that time shall be due.
 
(h) Notwithstanding any other provision of this Section 3.2, if no Event of
Default shall exist and be continuing (nor any matters have occurred which,
after notice or passage of time or both, would constitute an Event of Default)
and in Lender's reasonable judgment (i) the cost of the Work does not exceed the
Insurance Threshold Amount and (ii) the Work can be completed ninety (90) days
prior to the Maturity Date, then the provisions of Sections 3(d) and 3(e) shall
not apply and Borrower shall have the right to adjust, compromise and settle any
insurance claim without any input, consent or participation from Lender and
Borrower may apply for and receive the insurance Proceeds directly from the
insurer (and Lender shall advise the insurer to pay over such Proceeds directly
to Borrower), provided that Borrower shall apply such insurance Proceeds solely
to the prompt and diligent commencement and completion of such Work in
accordance with all applicable laws, rules, regulations and the terms of all of
the applicable Leases (or to reimburse Borrower for the costs thereof).
 
Section 3.3 Condemnation.  Borrower shall promptly notify Lender of the actual
commencement or Borrower's receipt of any written threat of the commencement of
any proceedings for the condemnation or taking of the Premises or any portion
thereof and shall deliver to Lender copies of any and all papers served in
connection with such proceedings.  Lender may participate in such proceedings
and Borrower shall deliver to Lender all instruments requested by Lender to
permit such participation.  Lender is hereby irrevocably appointed as Borrower's
attorney-in-fact, coupled with an interest, with exclusive power to collect,
receive and retain the Proceeds of any such condemnation and to make any
compromise or settlement in connection with such proceedings, subject to the
provisions of this Agreement.  Borrower shall not adjust, compromise, settle or
enter into any agreement with respect to such proceedings without the prior
consent of Lender.  All Proceeds of any condemnation, or purchase in lieu
thereof, of the Premises or any portion thereof are hereby assigned to and shall
be paid to Lender.  Borrower hereby authorizes Lender to collect and receive
such Proceeds, to give proper receipts and acquittances therefor and, in
Lender's sole discretion, to apply such Proceeds (less any costs to Lender of
recovering and paying out such Proceeds, including reasonable attorneys' fees,
costs and expenses allocable to inspecting any repair, restoration or rebuilding
work and the plans and specifications therefor) toward the payment of the
Indebtedness or to the repair, restoration or rebuilding of the Premises in the
manner and subject to the conditions set forth in Section 3.2.  Notwithstanding
the aforesaid, as long as no Event of Default is continuing and the cost of the
repair, restoration and rebuilding of the Premises does not exceed the Insurance
Threshold Amount, Lender shall permit Borrower to adjust, compromise, settle and
enter into any agreement with respect to any such condemnation proceedings
without the prior consent of Lender and receive the Proceeds directly provided
that, Borrower uses all of the Proceeds toward prompt and diligent commencement
and completion of the Work in accordance with all applicable laws, rules,
regulations and the terms of all of the applicable Leases (or to reimburse
Borrower for the costs thereof).  If the Proceeds are used to reduce the
Indebtedness, they shall be applied in the order provided in Subsection 2.7(c),
without any Prepayment Fee or Breakage Fee, and the portion of the Proceeds
applied to reduce the outstanding principal balance of the Loan shall be applied
to reduce the Allocated Loan Amount associated with the Individual Mortgaged
Property that is the subject of the condemnation and any remaining Proceeds
shall be applied pro-rata to reduce the Allocated Loan Amounts for each other
Individual Mortgaged Property.  Borrower shall promptly execute and deliver all
instruments requested by Lender for the purpose of confirming the assignment of
the condemnation Proceeds to Lender.
 
ARTICLE 4

 
ENVIRONMENTAL MATTERS
 
Section 4.1 Environmental Matters; Warranties; Notice; Indemnity.
 
(a) Borrower represents and warrants to Lender regarding the Premises and the
Equipment that, except for matters set forth in the Environmental Report, the
Property Condition Reports, on Exhibit H attached hereto or otherwise disclosed
to Lender in writing prior to the Closing Date, to Borrower's knowledge, as of
the date hereof:
 
(i) Borrower has not installed, used, generated, manufactured, produced, stored,
Released, discharged or disposed of on, in, under or about the Premises, or
transported to or from any portion of the Premises, any Hazardous Substance or
knowingly allowed any other Person to do so, except under conditions permitted
by applicable Environmental Laws and except for Permitted Substances maintained,
used, stored and disposed of in accordance with all applicable Environmental
Laws;
 
(ii) There are no Hazardous Substances or underground storage tanks on, in,
under or about the Premises, except those that are both: (A) in compliance with
applicable Environmental Laws and with permits issued pursuant thereto; and
(B) disclosed to Lender in writing in the Environmental Report;
 
(iii) There are no past, present or threatened Releases of any Hazardous
Substance (a) on, in, under or about the Premises except as described in the
Environmental Report, and (b) migrating to or from the Premises except as
described in the Environmental Report;
 
(iv) There is no past or present violation of applicable Environmental Laws, or
with permits issued pursuant thereto, in connection with the Premises or the
Equipment, except as described in the Environmental Report;
 
(v) Borrower does not know of, and has not received, any written notice or other
communication from any Person (including a governmental entity) alleging any
violation of applicable Environmental Laws or necessary Remediation in
connection with the Premises or Equipment, or of any administrative or judicial
proceedings in connection therewith;
 
(vi) Borrower has truthfully and fully provided to Lender's environmental
consultant prior to the Closing Date true and correct copies of all materials,
environmental reports and other documents pertaining to the Premises requested
by the consultant and in the Borrower's possession or control; and
 
(vii) The Premises has not been designated as "border zone property" under the
provisions of California Health and Safety Code Sections 25220 et seq., or any
regulation adopted in accordance therewith, and there is no condition on any
real property adjoining or in the vicinity of the Premises which could cause the
Premises or any part thereof to be designated as "border zone property"
thereunder.  Borrower acknowledges that Lender has made written request to
Borrower for information regarding the environmental condition of the Premises
and the representations and warranties in this Section 4.1 are in partial
response to such request for information.
 
(b) Borrower shall not install, use, generate, manufacture, produce, store,
Release, discharge or dispose of on, in, under or about the Premises, or
transport to or from any portion of the Premises, any Hazardous Substance or
knowingly allow any other Person to do so, except under conditions permitted by
applicable Environmental Laws, and except for Permitted Substances that are
maintained, used, stored and disposed of in accordance with all applicable
Environmental Laws.
 
(c) Borrower shall keep and maintain the Premises in compliance with, and shall
not cause or permit the Premises to be in violation of, applicable Environmental
Laws.
 
(d) Borrower shall promptly upon becoming aware thereof provide notice to Lender
of:
 
(i) any proceeding, investigation or inquiry commenced by any governmental
authority with respect to the Release of any Hazardous Substance on, in, under
or about the Premises or the migration to or from the Premises of any Hazardous
Substance to or from adjoining property;
 
(ii) all claims made or threatened in writing by any Person against Borrower,
any other party occupying the Premises or any portion thereof, or the Premises,
relating to any loss or injury allegedly resulting from any Hazardous Substance;
and
 
(iii) the discovery of any occurrence or condition on the Premises or on any
real property adjoining or in the vicinity of the Premises, of which Borrower
becomes aware, which could be reasonably expected to cause the Premises or any
portion thereof to be in violation of any applicable Environmental Law or to
become subject to any restriction on ownership, occupancy, transferability or
use under any applicable Environmental Law (each, an "Environmental Violation").
 
(e) Lender may join and participate in, as a party if it so determines, any
legal or administrative proceeding or action concerning the Premises or
Equipment under any Environmental Law.  Borrower shall pay or reimburse Lender
on demand for all Advances and expenses (including reasonable attorneys' fees,
costs and expenses) relating to or incurred by Lender in connection with any
such action or proceeding.
 
(f) Except for Losses arising from Lender's or any Lender Parties' (or any of
their respective agents') gross negligence or willful misconduct, Borrower shall
indemnify, defend and hold Lender and the Lender Parties harmless from and
against, and shall be responsible for paying, any and all claims, demands,
liabilities, losses, damages, judgments, fines, penalties, costs and expenses
(including reasonable attorneys' fees, costs and expenses and all costs of
collection and enforcement) directly or indirectly arising out of or
attributable to: (i) any breach of any warranty or representation contained in
this Article 4 or in any other Loan Document relating to an Environmental
Violation or a Hazardous Substance; (ii) any action against Borrower to enforce
any of the provisions of this Article 4; (iii) third party claims in connection
with any Release of a Hazardous Substance on, in, under or about the Premises or
any portion thereof; (iv) any Release of a Hazardous Substance on, in, under, or
about the Premises or any portion thereof in violation of applicable
Environmental Laws; (v) all costs of any Remediation relating to the Premises
required or reasonably necessary under applicable Environmental Laws; (vi) all
costs of the preparation and implementation of any plans for Remediation,
closure or other actions relating to the Premises that are required to comply
with applicable Environmental Laws; and (vii) all direct, indirect and
consequential damages arising from or relating to the items described in the
preceding clauses (i) through (vi).  The indemnity provided in this Section 4.1
shall survive and be unaffected by any modification, amendment, extension,
repayment, foreclosure, or deed in lieu of foreclosure of the Loan, as well as
any transfer of any direct or indirect interest in Borrower or in the Premises,
or the release or extinguishment of the Lien of the Deed of Trust.
 
(g) Upon written request of any of the Lender Parties and at their sole option,
Borrower shall promptly undertake the defense of the Lender Parties, at
Borrower's sole cost and expense, with counsel reasonably approved by Lender, in
connection with any action or proceeding relating to any obligation set forth in
this Agreement for which Borrower has an obligation to protect, indemnify,
defend, and hold harmless the Lender Parties (collectively, "Environmental
Litigation").  In the event Borrower refuses to undertake the defense of the
Lender Parties after receiving such request, or fails to diligently and
continuously conduct such defense after receiving such request, or if Borrower
is not a party to the Environmental Litigation, or is a party to the
Environmental Litigation and, in Lender's reasonable opinion, there is a
potential conflict of interest in the sharing of counsel by Borrower and the
Lender Parties (collectively, the "Independent Defense Events"), then the Lender
Parties may undertake their own defense without reducing, limiting or waiving
Borrower's obligations to protect, indemnify and hold harmless the Lender
Parties as provided in this Agreement.  The actual out-of-pocket costs incurred
by Lender Parties in undertaking their own defense due to any Independent
Defense Event, including but not limited to reasonable attorneys' fees, shall
constitute a portion of the indemnification obligations of Borrower under this
Agreement.  In the absence of an Independent Defense Event, Lender Parties may
elect to engage additional or different counsel at any time without reducing
Borrower's obligations to protect, indemnify and hold harmless the Lender
Parties as provided in this Agreement, except that the actual attorneys' fees
incurred by Lender Parties in engaging such additional or different counsel
shall not be Borrower's or Indemnitor's responsibility and shall not constitute
an indemnification duty of Borrower under this Agreement.
 
Notwithstanding the foregoing terms of Subsections 4.1(f) and (g), Borrower
shall have no liability under Subsections 4.1(f) and (g) for any violation of
any Environmental Laws or any disposal of any Hazardous Substances relating to a
Mortgaged Property based on any action first occurring, or condition first
existing, after any foreclosure or Lender's acceptance of a deed in lieu of
foreclosure of the Deed of Trust encumbering such Mortgaged Property, unless
caused by or arising from the acts or omissions of Borrower, any Indemnitor or
any of their respective Affiliates or agents.
 
Section 4.2 Environmental Matters; Remediation.
 
(a) If any investigation, site monitoring, containment, cleanup, removal,
restoration or other Remediation of any kind or nature is required or reasonably
necessary under any applicable Environmental Law because of or in connection
with the current or future Release of a Hazardous Substance into the air, soil,
ground water, surface water; or soil vapor on, in, under or about the Premises
or any portion thereof, Borrower shall promptly commence and diligently
prosecute to completion all such Remediation.  In all events, such Remediation
shall be commenced within forty-five (45) days after any demand therefor by
Lender or such shorter period as may be required under any applicable
Environmental Law.
 
(b) All Remediation shall be performed by qualified, licensed, insured and
reputable contractors, and under the supervision of a consulting engineer, each
approved in advance by Lender.  All costs and expenses of such Remediation and
of Lender's monitoring or review of such Remediation (including reasonable
attorneys' fees, costs and expenses) shall be paid by Borrower.  If Borrower
does not timely commence and diligently prosecute to completion the Remediation
required or reasonably necessary under any applicable Environmental Law, Lender
may (but shall not be obligated to) cause such Remediation to be
performed.  Borrower agrees to bear and shall pay or reimburse Lender on demand
for all Advances and all expenses (including reasonable attorneys' fees, costs
and expenses) relating to or incurred by Lender in connection with monitoring,
reviewing or performing any Remediation required or reasonably necessary under
any applicable Environmental Law.
 
(c) Except with Lender's prior consent, Borrower shall not commence any
Remediation or enter into any settlement agreement, consent decree or other
compromise relating to any Hazardous Substances or Environmental Laws.  Lender's
prior consent to Remediation shall not be required, however, if the Release of
Hazardous Substances on, in, under or about the Premises poses an immediate
threat to the health, safety or welfare of any person or is of such a nature
that an immediate remedial response is necessary, and it is not possible to
obtain Lender's prior consent or if such Remediation is not required or
reasonably necessary under any applicable Environmental Laws.  In such event
Borrower shall notify Lender as soon as practicable of any action taken.
 
Section 4.3 Environmental Matters; Inspection.
 
(a) Lender and its agents shall have the right to enter upon and inspect all or
any portion of the Premises, and to conduct customary environmental tests,
assessments, audits and soil borings.  Except in an emergency, such entry shall
be at reasonable times, with reasonable advance notice, and subject to the
rights of tenants of the Premises.  Lender may select a consulting engineer to
conduct and prepare reports of such inspections, tests, assessments, audits and
soil borings (a "Lender Environmental Report").  The inspection rights granted
to Lender in this Section 4.3 shall be in addition to, and not in limitation of,
any other inspection rights granted to Lender in this Agreement or the other
Loan Documents.  Borrower shall be entitled, upon request, to receive a copy of
any Lender Environmental Report obtained by Lender except if such request is
made during the continuance of an Event of Default or if such Lender
Environmental Report was prepared internally by Lender.
 
(b) Promptly upon the written request of Lender from time to time, Borrower
shall provide Lender with an environmental site assessment or environmental
audit report prepared by an environmental engineering firm acceptable to Lender
(a "Borrower Environmental Report"), to assess with a reasonable degree of
certainty whether or not any Release exists or has occurred, along with a
reasonably detailed description of the potential scope of remediation and of the
potential costs that may be incurred in connection with abatement, cleanup or
removal of any Hazardous Substance found on, in, under, at, or within the
Premises.  If none of the situations set forth in Section 4.3(c)(i) – (vi) have
occurred, then Lender shall reimburse Borrower for the cost of the Borrower
Environmental Report requested by Lender.
 
(c) Borrower shall pay or reimburse Lender on demand for all Advances and
expenses (including reasonable attorneys' fees, costs and expenses) relating to
or incurred by Lender in connection with any Lender Environmental Report and any
Borrower Environmental Report required or permitted under this Agreement, but
only in the following situations:
 
(i) if Lender has reasonable grounds to believe, at the time any Lender
Environmental Report is ordered or any Borrower Environmental Report is
requested, that there exists any Environmental Violation, or there is a Release
of a Hazardous Substance on, in, under or about the Premises or any Hazardous
Substance is migrating to or from adjoining property, except under conditions
permitted by applicable Environmental Laws and not prohibited by any Loan
Document;
 
(ii) if any such inspection reveals a violation of an Environmental Law or that
a Hazardous Substance is present on, in, under or about the Premises or is
migrating to or from adjoining property (and the condition giving rise to such
violation or condition was not previously disclosed to Lender in a prior
Environmental Report, Borrower Environmental Report or Lender Environmental
Report), except under conditions permitted by applicable Environmental Laws and
not prohibited by any Loan Document;
 
(iii) if Lender has reasonable grounds to believe that there is an adverse
change in the status of any Release of any Hazardous Substance on, in, under or
about the Premises;
 
(iv) if Lender has reasonable grounds to believe that an adverse change in the
compliance of the Premises with any applicable Environmental Law has occurred;
 
(v) [Intentionally Omitted]; or
 
(vi) if an Event of Default exists at the time such Lender Environmental Report
is ordered or at the time the request is made for a Borrower Environmental
Report.
 
Section 4.4 No Waiver.  Notwithstanding any provision in this Article 4 or
elsewhere in the Loan Documents, or any rights or remedies granted by the Loan
Documents, Lender does not waive and expressly reserves all rights and benefits
now or hereafter accruing to Lender under the "security interest" or "secured
creditor" exception under applicable Environmental Laws, as the same may be
amended.  No action taken by Lender pursuant to the Loan Documents shall be
deemed or construed to be a waiver or relinquishment of any such rights or
benefits under the "security interest exception".
 
ARTICLE 5

 
CERTAIN PROPERTY MATTERS
 
Section 5.1 Lease Covenants and Limitations.
 
(a) Except as expressly contemplated by or permitted under Subsection 5.1(b) or
Subsection 5.1(c), all New Leases (including, without limitation, any
amendments, modifications or renewals of any Existing Leases or any other Lease)
shall be subject to the prior review and approval of Lender, at Borrower's
expense, which approval shall not, as long as there is no Event of Default, be
unreasonably withheld or conditioned.  Except as otherwise consented to by
Lender or permitted by Sections 5.1(b) or 5.1(c), all Leases entered into after
the Closing Date shall (a) be written on the Borrower's standard form of lease,
which standard form shall have been approved by Lender (Lender acknowledging
that the standard form of lease attached to the Borrower's Affidavit is hereby
approved); (b) be at rental rates and on terms comparable to existing local
market rates and terms and shall be arm's-length transactions with bona fide,
independent third party tenants; and (c) provide that they are subordinate to
the Deed of Trust and that the tenant agrees to attorn to Lender.  In the event
that Lender's approval is required for a New Lease, the failure of Lender to
disapprove, within ten (10) Business Days following delivery by Borrower to
Lender of a Lease Approval Package, shall constitute Lender's approval of the
New Lease, provided such New Lease is documented pursuant to a New Lease or
Lease modification agreement consistent with the draft and lease summary
delivered to the Lender (in the Lease Approval Package) in all material
respects.  If the New Lease (including a Lease modification) has material
changes from that which was presented in the Lease Approval Package, the failure
of Lender to disapprove within five (5) Business Days following delivery by
Borrower to Lender of a marked, revised New Lease (including a Lease
modification) showing the changes from the draft previously submitted to Lender
(in the Lease Approval Package) shall constitute Lender's approval of the
revised New Lease (including a Lease modification).  Borrower shall provide
Lender with executed copies of all New Leases within thirty (30) days after
execution thereof.
 
(b) Borrower shall perform all obligations as lessor under all Leases and shall
enforce all of the material terms, covenants and conditions contained therein
upon the part of the lessee thereunder to be performed or observed, short of
termination thereof.  Borrower shall not take any action which would cause any
Lease to cease to be in full force and effect.  Except with the prior written
consent of Lender, Borrower shall not: (i) cancel, terminate, surrender, sublet
or assign any Lease or consent to any cancellation, termination, surrender,
subletting or assignment thereof; (ii) subordinate any Lease to any mortgage,
deed of trust or other security interest that is subordinate to the Deed of
Trust; (iii) waive any material default under or material breach of any Lease or
consent to or accept any discount of rent with respect to any Lease ;
(iv) consent to or accept any prepayment or advance rent under any Lease more
than one month in advance (except for bona fide security deposits and estimated
payments of operating expenses, taxes and other pass-throughs paid by tenants
pursuant to their Leases not prepaid more than one month prior to the date such
estimated payments are due); (v) take any other action in connection with any
Lease which could reasonably be expected to impair or jeopardize the validity of
such Lease or Lender's interest therein; or (vi) alter, modify or change the
terms of any guaranty, letter of credit or other credit support with respect to
any Lease or cancel or terminate such guaranty, letter of credit or other credit
support.  Notwithstanding the aforesaid, so long as no Event of Default is
continuing uncured, Lender's approval shall not be required to cancel,
terminate, surrender, waive a default or breach, sublet or assign, or consent to
any cancellation, termination, surrender, waiver of a default or breach,
subletting or assignment, of any Lease that is not a Major Lease provided that
such cancellation, termination, surrender, waiver, subletting or assignment is
in the ordinary course of business, consistent with good business practice and
in the best interests of the applicable Individual Mortgaged Property or the
tenant is in material default.  Furthermore, Lender's approval shall not be
required for any termination, surrender, cancellation, assignment, subletting,
renewal or extension of any Major Lease that is required or permitted without
Borrower's consent under the terms of such Major Lease.
 
(c) Notwithstanding Subsection 5.1(a), as long as no Event of Default exists,
Lender's prior consent shall not be required for Borrower to enter into any New
Lease (including, without limitation, any renewal, extension, amendment or
modification of any existing Lease) provided that each of the following
conditions are satisfied (each, a "No-Approval Lease"):  the New Lease (1) is
not a Major Lease, including any square feet provided for in any unexercised
(and still valid) expansion options and other space already leased to the
subject tenant; (2) with respect any New Lease that is not a renewal, extension,
amendment or modification, is written on Borrower's standard form lease that has
been previously approved by Lender in writing; (3) is consistent with fair
market terms and is entered into in an arm's-length transaction with a bona
fide, independent third party tenant and provides for rental rates and terms
comparable to existing local market rates and terms; (4) will not violate any
provision of any other Lease, restriction, covenant or public or private
agreement affecting the Premises or Subsection 4.1(b); (5) either does not
require Lender to execute a non-disturbance agreement as a condition to
obtaining attornment or subordination from the subject tenant or an SNDA has
been executed by Lender, Borrower and the subject tenant; and (6) contains no
right of tenant to acquire any ownership interest in any of the Mortgaged
Property (other than tenant fixtures installed by or for such tenant or its
premises).  If any of the aforesaid conditions are not satisfied, then Lender's
prior consent to such New Lease, shall be required.  Moreover and
notwithstanding Subsection 5.1(a), Lender's approval shall not be required for
any amendment or modification of any Lease that is expressly and specifically
required or permitted without Borrower's consent under the terms of such
Lease.  Borrower shall give Lender notice of any New Lease, where consent is not
required by Lender under this Subsection 5.1(c), together with a fully executed
and complete copy of such New Lease within thirty (30) days after the execution
thereof.
 
(d) In addition to the foregoing, Borrower shall comply with all terms and
provisions of the Assignment of Leases and Rents.
 
(e) Upon Lender's request during an Event of Default, Borrower shall deliver to
Lender any or all of the tenant security deposits, including any letters of
credit provided by tenants as security deposits (it being understood and agreed
that Lender shall promptly return such security deposits and letters of credit
to Borrower so long as both (1) Lender has not accelerated the Loan, and (2) no
Event of Default continues to exist which has not been completely cured), under
the Leases, together with: (i) any assignment of the proceeds of such security
deposits; (ii) any assignment and transfer of such letters of credit or the
proceeds thereof; and (iii) any tenants' consents to assignment of such security
deposits and assignment and transfer of such letters of credit, as Lender shall
reasonably request.  All security deposits delivered to Lender shall be held
without interest and may be commingled with Lender's other funds (unless the
payment of interest thereon or the maintenance of a separate account therefor is
required under applicable tenant leases or by law).
 
(f) Upon the occurrence of an Event of Default, Lender may, with or without
exercising any other rights or remedies: (i) give or require Borrower to give
notice to any or all tenants under the Leases and all Lease guarantors
authorizing and directing them to pay all Property Income under the Leases
directly to Lender and to continue to do so until the tenants and Lease
guarantors are otherwise notified by Lender in writing; and (ii) without regard
to any waste, adequacy of the security or solvency of Borrower, apply for the
appointment of a receiver of the Mortgaged Property to which appointment
Borrower hereby consents, whether or not foreclosure proceedings have been
commenced under any of the Deed of Trust and whether or not a foreclosure sale
has occurred.
 
(g) Without limiting Lender's approval rights under Subsection 5.1(a), if any
tenant is required to pay a lease termination, cancellation or contraction fee
as a result of such tenant terminating its Lease and if the Revenues from the
operations of the Mortgaged Property (taken as a whole) shall be insufficient,
in Lender's reasonable determination, to cover the debt service due Lender under
Section 2.3 hereunder and all Operating Expenses, for the twelve (12) month
period after such Lease termination, upon such Lease termination, the amount so
required to be paid by such tenant shall be collaterally assigned to Lender as
additional collateral for the Loan and deposited with Lender in an interest
bearing account (the "Lease Termination Reserve Account"), with interest
accruing for the benefit of Borrower.  Once the Revenues from the operation of
the Mortgaged Property (taken as a whole) are sufficient, in Lender's reasonable
determination, to cover the debt service due Lender under Section 2.3 hereunder
and all Operating Expenses, for the twelve (12) month period after the
calculation date, the funds in the Lease Termination Reserve Account shall be
refunded to Borrower.  Should an Event of Default occur, all funds in the Lease
Termination Reserve Account may be applied in payment of the charges for which
such funds shall have been deposited or to the payment of the Indebtedness or
any other charges affecting the Mortgaged Property, as Lender in its sole
discretion may determine, but no such application shall be deemed to have been
made by operation of law or otherwise until actually made by Lender as herein
provided.
 
Section 5.2 Management.  At all times prior to the payment in full of the
Indebtedness, the Mortgaged Property shall be managed by Douglas Emmett
Management, LLC pursuant to a management agreement reasonably satisfactory to
Lender.  In addition, any leasing commissions agreement affecting the Mortgaged
Property entered into with Douglas Emmett Management, LLC or any Affiliate of
the Borrower must be reasonably satisfactory to Lender.  Such management
agreement and leasing commissions agreement shall be subordinated to the Deed of
Trust pursuant to the Assignment and Subordination.  Lender hereby approves
Douglas Emmett Management, LLC as manager of the Mortgaged Property, and the
property management agreements attached to each Assignment and Subordination in
effect on the date of this Agreement, reserving the right, however, to revoke
such approval after an Event of Default as provided herein.  If at any time
during the continuance of an Event of Default the management company is not
satisfactory to Lender, Lender shall have the right to require Borrower to,
within a reasonable period, not exceeding sixty (60) days after notice to
Borrower of Lender's disapproval, engage a new management company and leasing
agent pursuant to a management agreement and/or leasing commissions agreement
approved by and satisfactory to Lender.
 
Section 5.3 Impositions.
 
(a) Borrower shall pay and discharge all Impositions prior to delinquency and
shall provide to Lender validated receipts or other evidence satisfactory to
Lender showing the payment of such Impositions within fifteen (15) days after
the same would otherwise have become delinquent. Borrower's obligation to pay
Impositions pursuant to this Agreement shall include, to the extent permitted by
applicable law, taxes resulting from future changes in law which impose upon
Lender an obligation to pay any property taxes or other Impositions or which
otherwise adversely affect Lender's interests.  Should Borrower default in the
payment of any Impositions, Lender may (but shall not be obligated to) pay such
Impositions or any portion thereof and Borrower shall reimburse Lender within
five (5) days after demand for all such Advances.
 
(b) Borrower shall not be required to pay, discharge or remove any Imposition so
long as Borrower contests in good faith such Imposition or the validity,
applicability or amount thereof by an appropriate legal proceeding which
operates to prevent the collection of such amounts and the sale of the Mortgaged
Property or any portion thereof; provided, however, that such contest will not
result in a sale of the Mortgaged Property and prior to the date on which such
Imposition would otherwise have become delinquent Borrower shall have: (i) given
Lender prior notice of such contest; and (ii) deposited with Lender, and shall
deposit such additional amounts as are necessary to keep on deposit at all
times, an amount equal to at least one hundred ten percent (110%) of the total
of: (A) the balance of such Imposition then remaining unpaid; and (B) all
interest, penalties, costs and charges accrued or accumulated thereon.  Any such
contest shall be prosecuted with due diligence, and Borrower shall promptly pay
the amount of such Imposition as finally determined, together with all interest,
penalties, costs and charges payable in connection therewith.  Lender shall have
full power and authority to apply any amount deposited with Lender under this
Subsection 5.3(b) to the payment of any unpaid Imposition to prevent the sale of
or forfeiture of the Mortgaged Property (or any portion thereof) for non-payment
thereof.  Lender shall have no liability, however, for failure to so apply any
amount deposited unless Borrower requests the application of such amount to the
payment of the particular Imposition for which such amount was deposited.  Any
surplus retained by Lender after payment of the Imposition for which a deposit
was made shall be repaid to Borrower unless an Event of Default shall have
occurred and be continuing, in which case said surplus may be retained by Lender
to be applied to the Indebtedness.  Notwithstanding any provision of this
Subsection 5.3(b) to the contrary, Borrower shall pay any Imposition which it
might otherwise be entitled to contest if, in the reasonable opinion of Lender,
failure to pay will result in the Mortgaged Property (or any portion thereof)
being in jeopardy or danger of being forfeited or sold by foreclosure and as
long as there is no continuing Event of Default, Lender shall make any amount
deposited with Lender available to Borrower for such purpose.  If Borrower
refuses to pay any such Imposition, Lender may (but shall not be obligated to)
make such payment and Borrower shall reimburse Lender on demand for all such
Advances (to the extent not previously deposited with Lender as provided
above).  Additionally, in such event, if Lender is prevented by law or judicial
or administrative order from paying such Imposition, then upon ninety (90) days
prior written notice to Borrower, Lender, at its option, may declare the entire
Indebtedness immediately due and payable.
 
(c) Subject to Subsection 5.3(d), commencing on the due date of the first
monthly installment under the Note following delivery to Borrower of a Real
Estate Tax Notice, Borrower shall deposit with Lender, monthly, on the due date
of each monthly installment under the Note, 1/12th of the annual charges (as
estimated by Lender) for real estate taxes and all general and special
assessments, levies and other items reflected in any real estate tax bill
(collectively, "Real Estate Taxes") imposed upon the Mortgaged Property, and, if
required by Lender, 1/12th of the annual charges for rent (if Borrower is lessee
of an interest in any of the Mortgaged Property) with respect to the Mortgaged
Property.  If required by Lender, Borrower shall also deposit with Lender,
simultaneously with such monthly deposits, a sum of money which together with
such monthly deposits will be sufficient to make the payment of each such charge
at least thirty (30) days prior to its delinquency date.  Should such charges
not be ascertainable at the time any deposit is required to be made, the deposit
shall be made on the basis of the charges for the prior year or payment period,
as reasonably estimated by Lender.  When the charges are fixed for the then
current year or period, Borrower shall deposit any deficiency on demand and,
provided that there is no continuing Event of Default, any surplus shall, at
Lender's election, be refunded to Borrower or credited to each of the next
succeeding deposits for Real Estate Taxes required hereunder until such surplus
is exhausted.  All funds deposited with Lender shall be held without interest
(unless the payment of interest thereon is required under applicable law), may
be commingled with Lender's other funds, and shall be applied in payment of the
foregoing charges prior to their delinquency date provided that no Event of
Default shall have occurred.  Should an Event of Default occur, the funds so
deposited may be applied in payment of the charges for which such funds shall
have been deposited or to the payment of the Indebtedness or any other charges
affecting the Mortgaged Property, as Lender in its sole discretion may
determine, but no such application shall be deemed to have been made by
operation of law or otherwise until actually made by Lender as herein
provided.  Unless the deposit of Real Estate Taxes has been waived pursuant to
Subsection 5.3(d), Borrower shall provide Lender with bills and all other
documents necessary for the payment of the foregoing charges at least 15 days
prior to their delinquency date.
 
(d) Notwithstanding anything to the contrary contained in Section 5.3(c), Lender
agrees that Borrower shall not be required to make the deposits required under
Subsection 5.3(c) above to pay Real Estate Taxes as long as each of the
following terms and conditions continue to be satisfied, as determined by Lender
in its sole and absolute discretion:
 
(i) Subject to Borrower's right to contest provided in Section 5.3(b), Borrower
timely and fully pays all Real Estate Taxes on or affecting the Mortgaged
Property on or prior to the last date when said Real Estate Taxes may be paid
without payment of any interest, late fee or penalty.
 
(ii) No Event of Default exists under the Loan Documents.
 
(iii) No transfer of any interest in the Mortgaged Property has occurred, other
than as expressly permitted by the terms of the Loan Documents.
 
(iv) There does not exist any financing in violation of the terms of the Loan
Documents.
 
In the event that any one or more of the above requirements are not satisfied,
after notice from Lender (an "Real Estate Tax Notice"), Borrower shall commence
making the deposits for Real Estate Taxes pursuant to the terms of
Subsection 5.3(c) above and shall continue to make such deposits for the
remainder of the Loan term notwithstanding the cure or satisfaction of any or
all of said requirements.  The terms of this Subsection 5.3(d) shall be only for
the benefit of the original Borrower named on page one of this Agreement and
shall not be applicable to any other subsequent Borrower.  In the event of a
transfer of the Mortgaged Property pursuant to Section 8.3, or a transfer of
title to the Mortgaged Property in violation of the Loan Documents, this
Subsection 5.3(d) shall immediately become null and void and an immediate
initial escrow deposit (sufficient to meet upcoming obligations in Lender's
judgment) and subsequent monthly impounds for Impositions shall be required
pursuant to Subsection 5.3(c) above.
 
ARTICLE 6
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Borrower, represents and warrants to Lender as of the Closing Date and covenants
that:
 
Section 6.1 Organization and Authority.
 
(a) The execution and delivery of the Note, this Agreement, the Deed of Trust
and the other Loan Documents have been duly authorized and there is no provision
in Borrower's organizational documents, as amended, requiring further consent
for such action by any other Person that has not been obtained.
 
(b) Borrower is duly organized, validly existing and in good standing under the
laws of the state of its formation.
 
(c) Borrower has all necessary franchises, licenses, authorizations,
registrations, permits and approvals and full power and authority to own and
operate its properties, including the Mortgaged Property, and carry on its
business as now conducted in each jurisdiction where Borrower conducts its
business.
 
(d) The execution and delivery of and performance of its obligations under the
Loan Documents: (i) will not result in Borrower being in default under any
provision of its organizational documents, as amended, any court order, or any
mortgage, deed of trust or other agreement to which it is a party; and (ii) do
not require the consent of or any filing with any governmental authority, except
for the filing of Uniform Commercial Code Financing Statements and customary
permits and approvals required to be obtained after the date of this Agreement
in the ordinary course of Borrower's ownership and operation of the Mortgaged
Property.
 
(e) All necessary and required actions have been duly taken by and on behalf of
Borrower to make and constitute the Loan Documents, and the Loan Documents to
which Borrower and/or Indemnitor is a party constitute, legal, valid and binding
obligations of Borrower and Indemnitor, as the case may be, enforceable against
Borrower and Indemnitor, as the case may be, in accordance with their respective
terms, subject only to the application of bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally
and general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
Section 6.2 Maintenance of Existence.  So long as it owns the Mortgaged
Property, Borrower shall do all things necessary to preserve and keep in full
force and effect its existence, franchises, licenses, authorizations,
registrations, permits and approvals under the laws of the state of its
formation and the State (in each case to the extent required to conduct its
business) and shall comply with all regulations, rules, ordinances, statutes,
orders and decrees of any governmental authority or court now or hereafter
applicable to Borrower or to the Mortgaged Property or any portion thereof.
 
Section 6.3 Title.  Borrower has good, marketable and insurable fee simple title
to the Premises and good indefeasible title to the balance of the Mortgaged
Property, free and clear of all Liens whatsoever, except the Permitted
Encumbrances.  The Deed of Trust creates (1) a valid, perfected Lien on the
Mortgaged Property, subject only to Permitted Encumbrances and (2) perfected
security interests in and to, and perfected collateral assignments of, all
Collateral (including the Leases), all in accordance with the terms thereof, in
each case subject only to any applicable Permitted Encumbrances and such other
Liens as are permitted pursuant to the Loan Documents.  Borrower will preserve
such title and will forever warrant and defend the same and validity and
priority of the lien hereof to Lender against all claims whatsoever.  Borrower
is the owner of all easements and other rights (collectively, the "Easements")
created under the agreements listed on Exhibit F attached hereto (collectively
the "Easement Agreements").  The Easement Agreements and the Easements created
thereunder have not been modified or amended and are in full force and
effect.  To Borrower's knowledge, no defaults have occurred under the Easement
Agreements, and no event has occurred which with notice or the passage of time
would constitute an event of default under the Easement Agreements.  Borrower
has not sent, and is not in receipt of, any notice alleging or asserting the
occurrence of any default under the Easement Agreements or the occurrence of any
event which with notice or the passage of time would constitute an event of
default thereunder.
 
Section 6.4 Deed of Trust Taxes.  Borrower shall pay any and all taxes, charges,
filing, registration and recording fees, excises and levies imposed upon Lender
by reason of its ownership of, or measured by amounts payable under, the Note,
this Agreement, the Deed of Trust or any other Loan Document (other than
Excluded Taxes), and shall pay all stamp taxes and other taxes required to be
paid on the Note, the Deeds of Trust, this Agreement or the other Loan Documents
other than Excluded Taxes.  If Borrower fails to make such payment within five
(5) Business Days after notice thereof from Lender, Lender may (but shall not be
obligated to) pay the amount due, and Borrower shall reimburse Lender within
five (5) days after demand for all such Advances.  If applicable law prohibits
Borrower from paying (or reimbursing Lender for) such taxes, charges, filing,
registration and recording fees, excises, levies, stamp taxes or other taxes,
then Lender may declare the Indebtedness then unpaid to be immediately due and
payable after ninety (90) days prior written notice to Borrower.  In such event,
no Prepayment Fee or Breakage Fee shall be payable by Borrower so long as no
other Event of Default exists.
 
Section 6.5 Payment of Liens.  Borrower shall pay when due all payments and
charges due under or in connection with any Liens and encumbrances on and
security interests in the Mortgaged Property or any portion thereof, all rents
and charges under any ground leases and other leases, if any, forming a part of
the Mortgaged Property, and all claims and demands of mechanics, materialmen,
laborers and others which, if unpaid, might result in or permit the creation of
a Lien on the Mortgaged Property or any portion thereof and shall cause the
prompt (but in no event later than thirty (30) days after imposition), full and
unconditional discharge of all Liens which are not Permitted Encumbrances
imposed on or against the Mortgaged Property or any portion thereof either by
the payment thereof in full or by posting a bond in accordance with statutory
bonding requirements the effect of which is to release such lien from the
affected Premises and to limit the lien claimant's rights to a recovery on the
bond.  Borrower shall do or cause to be done, at the sole cost of Borrower,
everything necessary to fully preserve the initial priority of the Lien of the
Deed of Trust.  If Borrower fails to make any such payment or if a Lien attaches
to the Mortgaged Property or any portion thereof and is not discharged or
released from the affected Premises as provided above within said thirty (30)
days, Lender may (but shall not be obligated to) make such payment or discharge
such lien and Borrower shall reimburse Lender within five (5) days after demand
for all such Advances.  Notwithstanding the foregoing, Borrower may contest any
Lien arising from the claims and demands of mechanics, laborers and others
without complying with the requirements above so long as Borrower contests same
in accordance with, and subject to, the provisions for contesting Impositions
under Subsection 5.3(b) above.
 
Section 6.6 Costs of Defending and Upholding the Lien.  Lender may, after notice
to Borrower: (a) appear in and defend any action or proceeding, in the name and
on behalf of either Lender or Borrower, in which Lender is named or which Lender
in its sole discretion determines may adversely affect the Mortgaged Property,
the Deed of Trust, the Lien thereof or any other Loan Document; and
(b) institute any action or proceeding which Lender in its sole discretion
determines should be instituted to protect its interest in the Mortgaged
Property or its rights under this Agreement or any other Loan Document,
including, after an Event of Default, foreclosure proceedings.  Borrower shall
pay or reimburse Lender within five (5) days after demand for all Advances and
expenses (including reasonable attorneys' fees, costs and expenses) relating to
or incurred by Lender in connection with any such action or proceeding.
 
Section 6.7 Costs of Enforcement.  Borrower shall pay or reimburse Lender on
demand for all Advances, costs and expenses (including reasonable attorneys' and
appraisers' fees, costs and expenses and the expenses and reasonable fees of any
receiver or similar official) related or incidental to the collection of the
Indebtedness, any foreclosure of the Deed of Trust or any other Loan Document,
any enforcement, compromise or settlement of the Deed of Trust, this Agreement,
any other Loan Document or the Indebtedness in any judicial, arbitration,
administrative, probate, appellate, bankruptcy, insolvency or receivership
proceeding, as well as in any post-judgment proceeding to collect or enforce any
judgment or order relating to the Indebtedness or any of the Loan Documents, as
well as any defense or assertion of the rights or claims of Lender in respect of
any thereof, by litigation or otherwise.
 
Section 6.8 Indemnification.  Except for Losses arising from Lender's or any
Lender Parties' (or any of their respective agents') gross negligence or willful
misconduct, Borrower shall indemnify, defend and hold Lender and the Lender
Parties harmless from and against, and be responsible for paying, all Losses
which may be imposed upon, asserted against, or incurred or paid by any of them
by reason of any actual or alleged claims, suits, liabilities, actions or
proceedings instituted or asserted by any third party (other than a Lender)
against Lender or any Lender Parties: (a) by reason of, on account of or in
connection with any act or occurrence relating to the Mortgaged Property or any
bodily injury, death, other personal injury or property damage occurring in,
upon or in the vicinity of the Mortgaged Property from any cause whatsoever;
(b) as a result of the failure of Borrower to perform any of its obligations
under any of the Loan Documents; or (c) on account of any transaction otherwise
arising out of or in any way connected with the Mortgaged Property, this
Agreement or the Indebtedness (excluding Losses arising from any Loan Transfer
that are not caused by the actions or inactions of Borrower or any of Borrower's
Affiliates).
 
Section 6.9 Estoppel Certificates/Post Closing Estoppels and SNDAs.
 
(a) Within ten (10) Business Days following a request by Lender, but not more
than once in any consecutive twelve month period unless such request is being
made in connection with a Loan Transfer or during the continuance of an Event of
Default, Borrower shall provide to Lender a duly acknowledged written statement
confirming: (a) the original principal amount of the Loan; (b) the unpaid
principal amount of the Loan; (c) the rate of interest of the Loan; (d) the
terms of payment and maturity date of the Loan; (e) the date installments of
interest and/or principal were last paid; (f) that, except as provided in
reasonable detail in such statement, to Borrower's knowledge there are no
offsets or defenses against the Indebtedness or defaults or events which with
the passage of time or the giving of notice, or both, would constitute an Event
of Default under the Note, this Agreement or the other Loan Documents; and
(g) such other information that Lender shall reasonably request.  In connection
with a Loan Transfer under Section 12.13 or during the continuance of an Event
of Default, Borrower shall request and use commercially reasonable efforts to
provide to Lender within thirty (30) days following its request therefor tenant
estoppel letters from such tenants of the Premises as Lender may require.
 
(b) Without limiting the aforesaid, Borrower shall use commercially reasonable
efforts to deliver to Lender promptly after the Closing Date (i) estoppel
certificates in the form distributed to tenants prior to the Closing Date from
any of the tenants whom did not deliver estoppel certificates to Lender prior to
the Closing Date in order that Lender receives (together with the estoppel
certificates received prior to the Closing Date) estoppel certificates (in form
and content acceptable to Lender) from tenants under Leases covering not less
than 75% of the leased space in the Mortgaged Property, (ii) estoppel
certificates, in the form distributed to tenants prior to the Closing Date, from
each of the Major Tenants who did not deliver acceptable estoppel certificates
to Lender prior to the Closing Date, and (iii) SNDAs from any of the tenants
under the Major Leases whom did not deliver acceptable SNDAs to Lender prior to
the Closing Date.
 
(c) During the term of the Loan, with respect to any Major Lease or any other
Lease actually requiring Lender's approval thereto Lender shall have the right
to condition its approval of such Lease on obtaining an SNDA executed by
Borrower, Lender and the tenant.  During the term of the Loan, with respect to
any Major Lease or any other Lease actually approved by Lender, Lender shall, if
requested by Borrower, enter into an SNDA with such tenant.
 
Section 6.10 ERISA.
 
(a) Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or any of the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA and/or Section 4975 of the
Internal Revenue Code of 1986, as amended.
 
(b) Borrower further covenants and agrees to deliver to Lender such
certifications and other evidence from time to time throughout the term of this
Loan as are reasonably requested by Lender, but not more often than once in any
twelve (12) month period, that (i) Borrower is not (and is not deemed to include
the assets of) an "employee benefit plan" that is subject to Title I of ERISA
and/or a "plan" that is subject to Section 4975 of the Internal Revenue Code of
1986, as amended; (ii) Borrower is not a "governmental plan" within the meaning
of Section 3(32) of ERISA and is not subject to state statutes regulating
investments and fiduciary obligations with respect to governmental plans; and
(iii) one or more of the following statements is and remains true:
 
(A) Equity interests in Borrower are "publicly offered securities" within the
meaning of 29 C.F.R. § 2510.3-101 (as modified by Section 3(42) of ERISA, the
"Plan Assets Regulation");
 
(B) Less than 25% of each outstanding class of equity interests in Borrower are
held by "benefit plan investors" (determined in accordance with the Plan Assets
Regulation); or
 
(C) Borrower qualifies as an "operating company", a "venture capital operating
company" or a "real estate operating company" within the meaning of the Plan
Assets Regulation, or Borrower qualifies as an investment company registered
under the Investment Company Act of 1940.
 
(c) Prior to repayment of all of the Indebtedness, Borrower shall not agree to,
enter into or consummate any transaction which would render Borrower unable to
furnish the certification or other evidence referred to in Subsection 6.10(b)
hereof, to the extent applicable.
 
Section 6.11 Terrorism and Anti-Money Laundering.
 
(a) As of the date hereof Borrower represents and warrants to the best of its
knowledge and belief and covenants throughout the term of this Agreement that:
(i) Borrower; (ii) any Person controlling or controlled by Borrower (excluding
holders of publicly traded securities in the REIT or of limited partnership
interests in Sponsor other than the REIT); (iii) if Borrower is a privately held
entity, any Person having a beneficial interest in Borrower (excluding those
Persons excluded from clause (ii) above); or (iv) any Person for whom Borrower
is acting as agent or nominee in connection with this transaction, is not an
OFAC Prohibited Person.
 
(b) To comply with applicable Anti-Money Laundering Laws, all payments by
Borrower to Lender or from Lender to Borrower will only be made and received in
Borrower's name and to and from a bank account of a bank based or incorporated
in or formed under the laws of the United States or a bank that is not a
"foreign shell bank" within the meaning of the U.S. Bank Secrecy Act (31 U.S.C.
§ 5311 et seq.), as amended, and the regulations promulgated thereunder by the
U.S. Department of the Treasury, as such regulations may be amended from time to
time.
 
(c) Promptly upon request, Borrower shall provide Lender at any time and from
time to time during the term of the Loan with such information that is in
Borrower's possession or that Borrower has the reasonable ability to obtain as
Lender determines to be necessary or appropriate to comply with the Anti-Money
Laundering Laws of any applicable jurisdiction, or to respond to requests for
information concerning the identity of Borrower, any Person controlling or
controlled by Borrower or any Person having a beneficial interest in Borrower,
from any governmental authority, self-regulatory organization or financial
institution in connection with its anti-money laundering compliance procedures,
or to update such information.
 
(d) The representations and warranties set forth in this Section 6.11 shall be
deemed repeated and reaffirmed by Borrower as of each date that Borrower makes a
payment to Lender under the Note, this Agreement and the other Loan Documents or
receives any disbursement of Loan proceeds, reserve funds or other funds from
Lender.   Borrower agrees promptly to notify Lender in writing should Borrower
become aware of any change in the information set forth in these
representations.
 
Section 6.12 Special Purpose Entity Requirements.
 
(a) During the term of the Loan, Borrower shall at all times satisfy the
requirements of a Limited Purpose Entity.
 
(b) Borrower shall not amend or modify any of its formation documents without
the prior consent of Lender, which consent shall not be unreasonably withheld,
except: (i) amendments, modifications or supplements necessary to clarify
existing provisions of such formation documents, (ii) amendments, modifications
or supplements necessary to effectuate Transfers to the extent expressly
permitted in this Agreement, (iii) amendments, modifications or supplements
which do not result in a default under this Agreement, and/or (iv) as may be
reasonably necessary for the REIT, Sponsor or its Affiliates to comply with tax
or other applicable laws pertaining to their status.  Promptly after Lender's
written request from time to time, but not more frequently than once in any
calendar year, Borrower shall deliver to Lender evidence reasonably satisfactory
to Lender that Borrower is in compliance with the provisions of this Section.
 
Section 6.13 Operating Agreements and Permitted Encumbrances.
 
(a) Except as otherwise permitted by this Agreement or the other Loan Documents,
no Operating Agreement or Permitted Encumbrance shall be amended, modified,
supplemented, restated or otherwise altered by Borrower, nor shall Borrower
consent or otherwise acquiesce in any of the foregoing, without in each instance
the prior consent of Lender, which consent shall not be unreasonably withheld,
delayed or conditioned.
 
(b) Except as otherwise permitted by this Agreement or the other Loan Documents,
no Operating Agreement or Permitted Encumbrance benefiting the Mortgaged
Property shall be terminated by Borrower unless such terminated Operating
Agreement or such Permitted Encumbrance is replaced with a similar agreement
upon terms and conditions, and with such third parties, as are acceptable to
Lender without in each instance the prior consent of Lender, which consent shall
not be unreasonably withheld, delayed or conditioned.
 
(c) Borrower shall deliver to Lender, promptly, copies of all notices of default
and other material notices, demands or requests sent or otherwise made by
Borrower or any other Person under or pursuant to any Operating Agreement or
Permitted Encumbrance (excluding for purposes of this provision, the Leases).
 
(d) Except as otherwise permitted by this Agreement or the other Loan Documents
and except for any of the following actions taken by Borrower consistent with
good business practice and in the best interests of the applicable Mortgaged
Property, the term of any Operating Agreement or Permitted Encumbrance shall not
be extended or otherwise renewed by Borrower (unless pursuant to a right
currently afforded Borrower thereunder) without in each instance Lender's prior
written approval, which approval shall not be unreasonably withheld, delayed or
conditioned.
 
(e) Borrower shall observe, perform and discharge all material obligations,
covenants and warranties required to be kept and performed by Borrower under the
Operating Agreements and Permitted Encumbrances.
 
(f) Borrower shall enforce or secure the performance of each and every material
obligation, term, covenant, condition and agreement to be performed by any other
party to any of the Operating Agreements and Permitted Encumbrances.
 
(g) All charges assessed against the Premises pursuant to the Operating
Agreements have been paid in full or will be paid in the ordinary course of
business.
 
Notwithstanding the foregoing, without Lender prior approval, Borrower may amend
the Management Agreement as may be reasonably necessary for the REIT, Sponsor or
its Affiliates to comply with tax or other applicable laws pertaining to their
status.
 
Section 6.14 Compliance with Laws.  To Borrower's knowledge, except as disclosed
in the Property Condition Reports, the Environmental Report, the Zoning Reports,
the seismic reports for the Premises obtained by Lender, the tenant estoppel
certificates delivered to Lender prior to the Closing Date or otherwise
disclosed on Exhibit H attached hereto, the Mortgaged Property is in compliance
with all applicable provisions of all zoning, subdivision, land use,
environmental, traffic, fire, building, and occupational safety and health
rules, regulations, codes, acts and statutes to which it is subject.
 
Section 6.15 Business Purpose of Loan.  Borrower stipulates and warrants that
the purpose of the Loan is for the sole purpose of carrying on or acquiring a
business, professional or commercial enterprise.  Borrower further stipulates
and warrants that all proceeds of the Loan will be used for said business,
professional or commercial enterprise.
 
Section 6.16 Maintenance of Mortgaged Property; Alterations.  Borrower shall
maintain the Mortgaged Property in good and safe condition, working order and
repair, and, subject to Borrower's right to contest hereunder, shall comply with
all existing and future federal, state and local laws, ordinances, rules and
regulations and court orders affecting or which may be interpreted as affecting
the Mortgaged Property, including the Americans with Disabilities Act and all
applicable zoning, subdivision, land use, environmental, traffic, fire,
building, and occupational safety and health rules, regulations, codes, acts and
statutes to which it is subject.  Borrower shall permit Lender and its agents to
enter upon and inspect the Mortgaged Property at all reasonable hours, subject
to the rights of tenants under Leases, with reasonable prior notice (provided
that Lender shall in no event be required to provide Borrower with more than 24
hours prior notice), except that no notice shall be required in the event of an
emergency.  Borrower shall not, without the prior consent of Lender, which
consent may be granted or withheld in Lender's sole and absolute discretion:
(a) change the use of any Individual Mortgaged Property from its current use as
an office building with a parking structure and incidental retail uses;
(b) cause or permit the use or occupancy of any part of the Premises to be
discontinued if such discontinuance would violate any applicable zoning or other
law, ordinance or regulation; (c) apply for or consent to any subdivision,
re-subdivision, zoning reclassification, modification or restriction affecting
the Premises; (d) threaten, commit or permit any waste, structural or material
addition to or alteration, demolition or removal of the Mortgaged Property or
any portion thereof (provided that the Equipment included within the Collateral
may be removed if obsolete or if replaced with similar items of equal or greater
value); or (e) take any action whatsoever to apply for, consent to, or acquiesce
in the conversion of the Mortgaged Property, or any portion thereof, to a
condominium or cooperative form of ownership.  Notwithstanding anything to
contrary contained herein, Borrower shall have the right without Lender's
consent to undertake and complete, or cause to be undertaken and completed,
(i) tenant improvement work required or authorized under Leases that have been
approved by Lender (including Existing Leases) or Leases not requiring Lender's
prior approval; and/or (ii) provided no Event of Default exists and without
limiting any of the other provisions of this Agreement, any alterations to the
Mortgaged Property that, in the aggregate, with respect to all alterations
constituting a single work of improvement, costs less than the Insurance
Threshold Amount.
 
Borrower, at its own expense, may contest by appropriate legal proceedings
promptly initiated and conducted in good faith and with due diligence, the
validity or application of any applicable law, and shall provide Lender with
notice of any such contest of a material nature, provided that: (i) Borrower
shall pay any outstanding fines, penalties or other payments under protest
unless such proceeding shall suspend the collection of such items; (ii) such
proceeding shall be permitted under and be conducted in accordance with the
applicable provisions of each other instrument governing the contest of such
applicable laws to which Borrower or any affected portion of the Mortgaged
Property is subject and shall not constitute a default thereunder; (iii) no part
of or interest in any of the Mortgaged Property (or Borrower's or Lender's
interest therein) will be in danger of being sold, forfeited, terminated,
canceled or lost during the pendency of the proceeding; (iv)such proceeding
shall not subject Borrower or Lender to criminal or civil liability (other than
civil liability of Borrower as to which adequate security has been provided
pursuant to clause (v) below); (v) unless paid under protest, Borrower shall
have furnished to Lender such security as may be required in the proceeding, or
as may be reasonably requested by Lender, to insure the payment of any such
items, together with all interest and penalties thereon, which may be one
hundred ten percent (110%) of the maximum liability of Borrower as reasonably
determined by Lender; and (vi) Borrower shall promptly upon final determination
thereof pay the amount of such items, together with all costs, interest and
penalties.
 
Section 6.17 Solvency.  (1) Neither Borrower nor Indemnitor has entered into the
Loan or any Loan Document with the actual intent to hinder, delay, or defraud
any creditor, and (2) Borrower and Indemnitor has received reasonably equivalent
value in exchange for its obligations under the Loan Documents.  Giving effect
to the Loan, the fair saleable value of Borrower's assets exceeds and will,
immediately following the making of the Loan, exceed Borrower's total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities.  The fair saleable value of Borrower's assets is and
will, immediately following the making of the Loan, be greater than Borrower's
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured.  Borrower's assets do
not and, immediately following the making of the Loan will not, constitute
unreasonably small capital for such entity to carry out its business as
presently conducted or as proposed to be conducted.  Borrower does not intend
to, and does not believe that it will, incur debt and other liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such debt and liabilities as they mature (taking into account the timing and
amounts of cash to be received by it and the amounts to be payable on or in
respect of obligations of such party).  No petition in bankruptcy of Borrower or
Indemnitor has been filed by, or served on, Borrower or Indemnitor, and neither
Borrower nor Indemnitor has ever made an assignment for the benefit of creditors
or taken advantage of any insolvency act for the benefit of debtors.  Neither
Borrower nor Indemnitor has been involved in a foreclosure or in a default on
any indebtedness owing to Lender or to any Affiliate of Lender.  All financial
and other information submitted by or on behalf of Borrower and Indemnitor to
Lender in connection with the Loan is true, complete and correct in all material
respects as of the applicable respective dates thereof.  All of Borrower's
obligations to its creditors are current or are being paid in the ordinary
course of business.
 
Section 6.18 Representations Regarding Mortgaged Property.
 
(a) There is no fact presently known to Borrower, after due inquiry of each
property manager of the Mortgaged Property, as of the Closing Date that could
reasonably be anticipated to have a material adverse effect on Borrower or the
Mortgaged Property that has not been disclosed herein, in the other Loan
Documents or in a report, financial statement, exhibit, schedule, disclosure
letter or other writing furnished to Lender on or prior to the date hereof.
 
(b) Borrower has received no written notice from any governmental or
quasi-governmental authority of any pending or threatened condemnation of the
Premises, or any part thereof.
 
(c) Except as disclosed in the Zoning Reports or otherwise disclosed on
Exhibit H attached hereto, no part of the Premises has been designated as
wetlands under any federal, state or local law or regulation or by any
governmental agency, and, except as may be disclosed on the ALTA surveys of the
Premises provided to Lender, no portion of the Premises is located within a
100-year flood plain.
 
(d) To Borrower's knowledge, except as disclosed in the Property Condition
Reports, the Environmental Report, the Zoning Reports, the seismic reports for
the Premises obtained by Lender, the tenant estoppel certificates delivered to
Lender prior to the Closing Date or otherwise disclosed on Exhibit H attached
hereto, the Improvements and the intended use thereof as office buildings with
parking structures and incidental retail uses are in compliance with (i) all
applicable restrictions, covenants, conditions and requirements applicable
thereto, and (ii) with all federal, state and municipal laws, rules, regulations
and ordinances applicable thereto, including, but not limited to, zoning and The
Americans with Disabilities Act of 1990, as amended from time to time.
 
(e) Except as disclosed in the Property Condition Reports, the Environmental
Report, the Zoning Reports or otherwise disclosed on Exhibit H attached hereto,
Borrower has received no notice from any governmental or quasi-governmental
authority alleging that the Improvements are presently in violation of any
federal, state or municipal laws, orders, regulations or ordinances applicable
thereto.
 
(f) Except as disclosed in the Property Condition Reports, the Environmental
Report, the Zoning Reports, tenant estoppel certificates delivered to Lender
prior to the Closing Date or otherwise disclosed on Exhibit H attached hereto,
to Borrower's knowledge, the Improvements are in good condition and repair, have
not suffered any damage which has not been fully repaired, and are free of
structural or other material defects.
 
(g) All required licenses, permits, approvals, accreditations and qualifications
necessary for the current use and operation of the Improvements as office
buildings with parking structures, including, but not limited to, all required
certificates of occupancy, have been issued and are in full force and effect.
 
(h) Except as may be disclosed on the ALTA surveys of the Premises provided to
Lender, city water supply, storm and sanitary sewers and sanitary sewer
capacity, and electrical, gas and telephone facilities are available to the
Premises within the boundary lines thereof, and the Improvements connect to all
storm and sanitary sewer lines serving the Premises, and such lines are
sufficient to meet the reasonable needs of the Premises as currently used.  No
other utility facilities are necessary to meet the reasonable needs of the
Premises as currently used, and except as disclosed in the Property Condition
Reports or otherwise disclosed on Exhibit H attached hereto, to Borrower's
knowledge, the design and as-built conditions of the Improvements are such that
surface and storm water do not accumulate on the Premises and do not drain from
the Premises across land of adjacent property owners, except as permitted by an
easement or other agreement with such adjacent property owners.
 
(i) The Premises are managed for Borrower by Douglas Emmett Management LLC under
the property management agreements attached to each Assignment and Subordination
(individually or collectively, the "Management Agreement"), which Management
Agreement is in full force and effect.  No event of default has occurred under
the Management Agreement, and no event has occurred thereunder which with notice
or the passage of time would constitute an event of default
thereunder.  Borrower has delivered to Lender a true and complete copy of each
Management Agreement.
 
(j) A true and complete rent roll for the Premises is attached hereto as
Exhibit C and incorporated herein by reference.  There has been no material
adverse change in the rent roll delivered to Lender with the Application or in
the rent roll attached hereto as Exhibit C, or in the financial condition,
credit rating, business, operations or affairs of Borrower, Indemnitor, the REIT
or, to the best of Borrower's knowledge, any Major Tenant at the
Premises.  Borrower is the owner of the landlord's interest in each of the
Leases.  Borrower has delivered to Lender true and correct copies of all Leases,
as the same have been amended or modified as of the Closing Date.  The Leases
are in full force and effect and, except as disclosed in the estoppel
certificates delivered to Lender prior to the Closing Date, or the rent rolls
for the Premises delivered to Lender attached hereto as Exhibit C, to Borrower's
knowledge, (i) no event of default has occurred under any Major Lease, (ii) no
event has occurred under any Major Lease which with notice or the passage of
time would constitute an event of default under any Major Lease and (iii) no
defaults exist under any of the Leases (other than Major Leases) by any party
(including any guarantor) thereto that, individually or in the aggregate with
respect to all such defaults, would result in a material adverse effect on
Borrower or the Mortgaged Property.  Borrower has received no notice alleging
default by the landlord under any of the Major Leases, and the Leases are not
subject to any assignment, other than the Assignment of Leases and Rents.
 
(k) Borrower reports, for accounting purposes, on a fiscal year basis commencing
on January 1 of each year and terminating on December 31 thereof.
 
(l) Except as disclosed on Exhibit H, to Borrower's knowledge, there are no
actions, suits or proceedings, pending or threatened in writing, against
Borrower, Indemnitor, or Borrower's interest in the Premises at law or in
equity, on, before or by any federal, state, municipal or other governmental
department, commission, board, bureau, agency or other governmental
instrumentality.  There are no outstanding judgments, arbitration awards,
decrees or awards of any kind pending against Borrower or Indemnitor.  To
Borrower's knowledge, there are no outstanding monetary judgments, arbitration
awards, decrees or awards of any kind pending against the Premises or the
ownership or operation thereof unless listed in Exhibit H.
 
(m) Attached hereto as Exhibit D and incorporated herein is a list of all
business licenses, restaurant or food licenses, retail licenses, elevator
permits and certificates of occupancy issued to Borrower with respect to the
Premises that are in Borrower's possession or reasonable control.
 
Section 6.19 Blocked Account.  Borrower shall at all times from and after the
Closing Date until the Indebtedness has been paid in full, cause to be kept and
maintained one or more Blocked Accounts.  Borrower shall cause all Revenues to
be deposited into the Blocked Accounts.  As long as no Event of Default exists,
such Blocked Accounts may be swept on a daily basis to an account held by
Sponsor.  During the continuance of an Event of Default, Lender shall have the
right to notify the bank holding the Blocked Account to deliver all available
balances in the Blocked Account to Lender (to Lender's account specified by
Lender (the "Trap Account")).  Lender shall have the right to hold the funds in
the Trap Account or apply such funds to the Indebtedness or to any other charges
affecting the Mortgaged Property, as Lender in its sole discretion may
determine, but no such application shall be deemed to have been made by
operation of law or otherwise until actually made by Lender as herein provided.
 
ARTICLE 7

 
FINANCIAL REPORTING
 
Section 7.1 Financial Statements; Records.  Borrower shall keep adequate books
and records of account in accordance with generally accepted accounting
principles consistently applied, and shall provide to Lender in both hard copy
and in electronic format, if available, via e-mail to addresses specified by
Lender, within the time periods set forth, the following (collectively, the
"Financial Information"):
 
(a) Financial Information.  Borrower shall deliver to Lender the following, it
being understood that if an Event of Default exists and is continuing, then
during the existence of an Event of Default, upon request of Lender, such
statements and balance sheets, notwithstanding anything herein to the contrary,
shall be prepared and certified by an independent certified public accountant
acceptable to Lender:
 
(i) A current certified rent roll, signed and dated by Borrower containing the
types of information about the Leases contained in the Borrower's form of rent
roll attached to Borrower Schedule 8 of the Application, within 60 days after
the end of the first three calendar quarters of each Fiscal Year of Borrower;
 
(ii) Unaudited quarterly operating statements of the Mortgaged Property,
prepared and certified by Borrower in substantially the form provided to Lender
prior to the Closing Date in connection with the Application or otherwise in a
form approved by Lender, detailing the revenues received, the expenses incurred
and the Net Operating Income before and after debt service (principal and
interest) and major capital improvements for that quarter and containing
appropriate year to date information, within sixty (60) days after the end of
the first three calendar quarters of each Fiscal Year of Borrower.  Within five
(5) Business Days after it becomes publicly available, Borrower shall make
available to Lender the most recent Form 10-Q of the REIT by causing such
filings to be posted on the REIT's website;
 
(iii) An unaudited annual operating statement of the Premises detailing the
total revenues received, total expenses incurred, total cost of all capital
improvements, total debt service and total cash flow, to be prepared and
certified by an authorized and responsible officer or representative of Borrower
in substantially the same form provided to Lender prior to the Closing Date in
connection with the Application or otherwise in form approved by Lender, within
one hundred (100) days after the close of each Fiscal Year of Borrower.  Within
five (5) Business Days after it becomes publicly available, Borrower will make
available to Lender the most recent Form 10-K of the REIT by causing such
filings to be posted on the REIT's website;
 
(iv) Provided both the REIT continues to be a publicly traded entity and the
Indemnitor continues to report its financials on a consolidated basis with the
REIT, then an unaudited annual balance sheet and profit and loss statement of
Borrower, in substantially the same form provided to Lender prior to the Closing
Date in connection with the Application or otherwise in form approved by Lender,
prepared and certified by Borrower, within one hundred (100) days after the
close of each Fiscal Year of Borrower;
 
(v) An annual operating and capital budget, which shall not require approval by
Lender, presented on a monthly basis consistent with the annual operating
statement described above for the Premises, including cash flow projections for
the upcoming Fiscal Year, and all proposed capital replacements and
improvements, within one hundred (100) days after the close of each Fiscal Year;
and
 
(vi) An annual statement from Borrower or Borrower's non-member manager, in a
form approved by Lender, certifying: (i) the names of all Persons that either
own (directly or indirectly) ten percent (10%) or more of the beneficial
interest in Borrower or own a general partnership or managing membership
interest in Borrower; and (ii) that no Person has obtained any financing
prohibited by this Agreement and the other Loan Documents, signed and dated by
Borrower, within one hundred (100) days after the close of each Fiscal Year of
Borrower and from time to time as Lender may reasonably request.
 
(b) Financial Information Upon Request.  Upon reasonable request from Lender,
Borrower shall deliver the following:
 
(i) a copy of the federal tax return of Borrower, as and if filed with the
Internal Revenue Service;
 
(ii) such other financial or management information from Borrower and Indemnitor
(including monthly or quarterly certified rent rolls meeting the requirements of
Subsection 7.1(a)(i) above) as may, from time to time, be reasonably required by
Lender and in form and substance reasonably satisfactory to Lender;
 
(iii) Borrower's books and records regarding the Premises for examination,
review, copying and audit by Lender or its auditors during normal business hours
and convenient facilities for such examination review, copying and audit of
Borrower's books and records of account;
 
(iv) a statement confirming: (A) whether there has been any material adverse
change in the (i) financial condition of any of the Borrower or Indemnitor or
(ii) in the rent roll for the Premises from the Financial Information or rent
roll most recently submitted to Lender, except those changes to the rent roll
that have been approved or deemed approved by Lender, or that do not require
Lender's consent under the terms of the Loan Documents, and if any such material
adverse change occurred providing reasonably detailed information with respect
thereto; (B) that neither Borrower nor Indemnitor has been the subject of any
bankruptcy, reorganization, dissolution or insolvency proceeding; (C) that there
does not exist any subordinate, mezzanine or other indebtedness prohibited by
this Agreement or by any other Loan Document; and (D) that there has not
occurred any transfer, sale, pledge or encumbrance prohibited by this Agreement
or by any other Loan Document, except as previously disclosed to Lender in
writing and approved by Lender in writing; and
 
(v) To the extent Borrower has such information, or reasonably has the ability
to obtain such information, with respect to each Major Lease Borrower shall use
reasonable efforts in good faith to provide Lender with financial statements
(audited if available), including balance sheets and profit and loss statements,
and copies of federal tax returns for each Major Tenant under such Major Lease,
and any guarantors of those Major Leases.
 
(c) Failure to Deliver Financial Information.  If Borrower fails to deliver to
Lender any Financial Information required hereunder within ten (10) Business
Days following written notice from Lender to Borrower that Borrower has failed
to timely deliver said Financial Information, Lender may, in its sole and
absolute discretion, (i) declare such failure to be an Event of Default.
 
ARTICLE 8
 
CONVEYANCES, ENCUMBRANCES AND BORROWINGS
 
Section 8.1 Prohibition Against Conveyances, Encumbrances and Borrowing.  Except
with the prior written consent of Lender, which consent may be granted or
withheld in Lender's sole and absolute discretion, and except as expressly
permitted in Sections 8.2, 8.3, 8.4 and 8.5 below, neither Borrower nor any
Person shall sell, transfer, convey, assign,  mortgage, encumber, pledge,
hypothecate, grant a security interest in, grant options with respect to, or
otherwise dispose of (each a "Transfer") (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) all or any portion of any legal or beneficial
interest in: (a) all or any portion of the Mortgaged Property including the
Leases; or (b) all or any direct or indirect ownership interest in Borrower.  In
furtherance of the foregoing, but without in any way limiting the foregoing,
subordinate liens (voluntary or involuntary) secured by any portion of the
Mortgaged Property, or any beneficial interest in the Mortgaged Property, and
any mezzanine or any other financing, secured by any ownership interest in
Borrower, shall not be permitted except with the prior written consent of Lender
in each case or except as otherwise expressly permitted under this Agreement
with respect to mechanics liens, equipment leases and tax liens.  Without
limiting Lender's right to withhold its consent to any transfer or encumbrance
prohibited hereunder, any transfer or encumbrance must be to a Person who is
not, and is not an Affiliate of, an OFAC Prohibited Person.  All requests for
Lender's consent under this Section 8.1 shall be accompanied by the payment of
Lender's standard processing fee for such transactions then in effect.  Lender's
consent to any of the foregoing actions, if given (in Lender's sole discretion),
may be conditioned upon a change in the interest rate, maturity date,
amortization period or other terms under this Agreement, the payment of a
transfer or encumbrance fee and/or any other requirements of Lender.  In
addition to the standard processing fee and the transfer or encumbrance fee
referred to in this Section 8.1, Borrower shall pay or reimburse Lender on
demand for all reasonable expenses (including reasonable attorneys' fees, costs
and expenses, title search costs, and title insurance endorsement premiums)
incurred by Lender in connection with the review, approval and documentation of
any such transaction.  The foregoing prohibitions are not intended to prevent
the individual Person who owns an indirect interest in Borrower from obtaining
personal loans unrelated to Borrower and the Mortgaged Property and are also not
intended to prevent Borrower from incurring, subject to Borrower's Limited
Purpose Entity requirements, reasonable and customary trade payables and
unsecured operational debt incurred with trade creditors in the ordinary course
of its business of owning and operating the Mortgaged Property, provided they
are paid in the ordinary course of business within 120 days of their incurrence
and are not evidenced by a promissory note.
 
Section 8.2 Permitted Transfers.  Notwithstanding the prohibitions in
Section 8.1, the following Transfers do not require Lender's approval provided
that all of the following terms and conditions, to the extent applicable
thereto, have been satisfied:
 
(a) Any of the following:  (1) any Transfer or issuance (whether through public
offerings, private placements or other means) of shares or equity interests of
any kind in the REIT or the Sponsor; (2) any conversion, into securities of the
REIT, of partnership units or other equity interests of any kind of the Sponsor;
(3) any issuance or Transfer of any equity interests of any kind in any
subsidiary of the REIT or the Sponsor other than the Borrower, so long as
following each such issuance or Transfer, the Sponsor shall directly or
indirectly own fifty-one percent (51%) or more of the ownership interests in
Borrower and shall directly or indirectly Control the Borrower; and/or (4) any
merger, consolidation, dissolution, liquidation, reorganization, sale, lease or
other transaction involving any Person other than Borrower so long as after each
such transaction the Sponsor thereafter, directly or indirectly owns fifty-one
percent (51%) or more of the ownership interests in Borrower and directly or
indirectly Controls Borrower.
 
(b) Borrower shall have the right to, as the REIT determines, change its
non-member manager to the REIT or to any other subsidiary of the REIT or the
Sponsor.  Upon the occurrence of such change, Borrower shall notify Lender of
the name and principal place of business or chief executive office of the new
non-member manager of Borrower within ten (10) Business Days after any such
change.
 
(c) Without limiting Lender's rights upon an Event of Default under the terms of
Section 5.2, Borrower shall have the right to terminate (or assign) the existing
property management agreement for any Individual Mortgaged Property and to
replace the property manager with, or assign property manager's rights in such
agreement to, the Sponsor or by an entity controlled directly or indirectly by
the Sponsor.  If any Individual Mortgaged Property is managed by the Sponsor or
another entity Controlled directly or indirectly by the Sponsor, then Borrower
may dispense with the requirement of a property management agreement or may
enter into a new property management agreement on such terms as it deems
satisfactory (which may include, without limitation, a separate cost sharing
agreement delegating responsibilities for property management to the Sponsor or
its Affiliates); provided that, if a property management agreement is entered
into, such agreement shall in all events be subordinate to the Deed of Trust and
other Loan Documents, and, within 30 days after entering into a new property
management agreement, Borrower and the new property manager shall execute and
deliver to Lender an assignment and subordination of the new property management
agreement consistent with the loan documentation provided by property manager to
Lender on the Closing Date, with such changes thereto as may be reasonably
necessary for the REIT, Sponsor or its Affiliates to comply with tax or other
applicable laws pertaining to their status.
 
(d) Utility and other easements entered into by Borrower in the ordinary course
of business having no adverse impact on the occupation, use, enjoyment,
operation, value or marketability of the Mortgaged Property and mechanics liens,
which are being contested in accordance with Section 6.5.
 
(e) Any Lien consisting of the rights of a lessor under an equipment lease
provided that such Lien only grants the lessor a Lien with respect to the
equipment subject to such equipment lease.
 
(f) The Permitted Encumbrances.
 
Section 8.3 One-Time Permitted Transfer.  Notwithstanding the prohibitions of
Section 8.1, on or after (but not prior to) March 1, 2013, Lender will permit a
one-time transfer of title to the Mortgaged Property without modification of the
terms of the Loan (other than as needed for the assumption of the Loan), which
benefit shall be personal to Borrower and shall not apply to any successor,
assignee or transferee of Borrower, and shall be null and void upon any transfer
of title to the Mortgaged Property, any portion thereof, or upon any direct or
indirect transfer of any ownership interest in Borrower (except for transfers
permitted under Sections 8.2, 8.4 or 8.5), and provided that all of the
following terms and conditions have been fully satisfied:
 
(a) At least thirty (30) days prior to such transfer, Borrower shall have
provided Lender with written notice of the proposed transfer together with a
non-refundable processing fee in the amount of $10,000 (the "Processing Fee"),
along with the name(s), address(es) and organizational documents of the proposed
transferee and of the proposed sponsor, as applicable, of the proposed
transferee.  Upon receipt by Lender, the Processing Fee shall be deemed earned
by Lender, whether or not Borrower completes the proposed transfer and whether
or not any proposed transfer is actually approved by Lender pursuant to this
Section.  A separate Processing Fee shall be required for each request for a
transfer.  Additionally, Borrower shall furnish to Lender along with such notice
the following:  (i) detailed and complete financial statements of the proposed
transferee and the proposed sponsor, as applicable, of the proposed transferee,
(ii) information with respect to the business and business experience of the
proposed transferee and the proposed sponsor, as applicable, of the proposed
transferee and their experience in the ownership and operation of properties
similar to the Mortgaged Property and other commercial real estate,
(iii) evidence that the Mortgaged Property, as of the proposed date of transfer
of title and thereafter, will be managed by a management company and under a
management agreement meeting the requirements of subsection (e) below, (iv) the
terms and conditions of the proposed sale and a copy of the executed purchase
and sale agreement (or provide the most recent draft and the final executed
purchase and sale agreement as soon as it is finalized), (v) a description,
including a chart, if appropriate, of the ownership structure of the proposed
transferee and its principals, affiliates and parent or other majority owners,
the proposed sponsor, as applicable, (vi) the status of the proposed transferee
or, if the proposed transferee is a special purpose entity, of the proposed
sponsor, as a Qualified Real Estate Investor, and (vii) such other information
as Lender may reasonably request to permit Lender to determine the
creditworthiness and management abilities of the proposed transferee and its the
proposed sponsor, as applicable.
 
(b) The Loan must be current in all respects and Borrower may not be in default
under the Loan Documents, either as of the date the notice is given to Lender
under subsection (a) above, or thereafter through the date of transfer of title
to the Mortgaged Property, nor may any event have occurred which, after notice
or passage of time or both, would constitute an Event of Default under the Loan
Documents.
 
(c) The proposed transferee, or, if the proposed transferee is a special purpose
entity, its proposed sponsor, as applicable, shall be a Qualified Real Estate
Investor.
 
(d) The proposed transferee may in no event be a tenant in common and in no
event shall the Loan Documents permit a tenancy in common form of ownership of
the Mortgaged Property.  Borrower and each and every subsequent transferee
Borrower shall covenant and agree that in no event will any of the Mortgaged
Property be transferred to or held by any tenant in common while the Loan is
still outstanding.
 
(e) The Mortgaged Property must continue to be managed by a management company
approved by Lender under a written management agreement satisfactory to
Lender.  The terms and provisions of any management agreement affecting the
Mortgaged Property, including without limitation the right to receive any fees
and payments thereunder, shall be expressly and unconditionally subordinate and
inferior to the lien and the terms and provisions of the Loan Documents.
 
(f) The proposed transferee shall expressly assume Borrower's obligations under
the Loan and the Loan Documents in a writing which is reasonably satisfactory to
Lender, subject to the nonrecourse provisions of the Loan Documents existing as
of the date of the closing of the sale of the Mortgaged Property.  Additionally,
at the time of the assumption of the Loan, the proposed transferee shall furnish
to Lender an Environmental Indemnification Agreement reasonably satisfactory to
Lender (which form may be different from any form executed by Borrower as a
result of Lender's updating Lender's standard form of Environmental
Indemnification Agreement or as a result of specific environmental conditions at
the Mortgaged Property) and, a recourse guaranty agreement reasonably
satisfactory to Lender (concerning non-recourse carveouts) in substantially the
same form as the Recourse Guaranty Agreement, each from financially responsible
persons and/or entities approved by Lender.  Borrower and the proposed
transferee and such other entities or persons as Lender shall require shall also
deliver and, if applicable, execute (i) evidence of authority and entity
existence, (ii) Uniform Commercial Code searches, (iii) Uniform Commercial Code
financing statements, (iv) an endorsement to Lender's title policy updating the
effective date to the date of the transfer, showing the transferee as the owner
of the Mortgaged Property, showing no additional title exceptions, except as
shall be approved by Lender and otherwise reasonably acceptable to Lender,
(v) opinions of counsel acceptable to Lender on such matters as Lender shall
require, (vi) evidence of such insurance as shall be reasonably required by the
Loan Documents and Lender and (vii) such other documents as Lender shall
reasonably require in order to effectuate the transaction as contemplated by
this Section.  At the closing of any approved transfer, the proposed transferee
shall deposit with Lender sufficient funds to pay when due all real estate
taxes, assessments and municipal charges, and to pay any ground rents.  To the
extent the Loan Documents require any other reserves or deposits the same shall
be established by the proposed transferee prior to the date of closing of the
proposed transfer.  The foregoing requirement for deposits and reserves shall be
required notwithstanding that any of the foregoing shall have been waived by
Lender with respect to Borrower either in the Loan Documents or in any side
letter or agreement executed by Lender.
 
(g) At the closing of any approved transfer, Borrower shall pay to Lender a fee
in the amount of 1% of the then outstanding principal balance of the Loan in
cash or certified funds (the "Transfer Fee").  The Transfer Fee is being paid in
order to induce Lender to allow the proposed transferee to assume the
obligations of the Borrower under the Loan Documents and to release Borrower
from liability thereunder for Borrower's obligations, acts and omissions from
and after the date of transfer in accordance with these provisions, provided
that, in no event shall Borrower be released from any liability for acts or
omissions occurring prior to the date of transfer, including, without
limitation, acts or omissions leading to environmental contamination, whether
known or unknown.  Lender agrees that, except for any out of pocket costs,
expenses and fees provided for in Section 8.3(l), the Processing Fee and any
applicable Prepayment Fee, Lender shall not charge Borrower any additional fees
in connection with a transfer pursuant to this Section 8.3.
 
(h) On the closing of any approved transfer, the Debt Yield is at least 10.5%.
 
(i) On the date of closing of the proposed transfer, either (A) the unpaid
principal balance of the Loan shall be not more than 65% of the appraised value
of the Mortgaged Property based on Lender's own analysis and estimate; or
(B) the new borrower/title holder shall provide evidence acceptable to Lender
that it has made and maintains a minimum 35% cash equity investment in the
Mortgaged Property.
 
(j) The proposed transfer shall not cause a violation of any federal, state or
local law, statute, rule, regulation or order governing the Mortgaged Property,
Borrower or the proposed transferee or any of its or their principals, parent,
or other owners.
 
(k) The proposed transfer shall not cause any breach or violation of any of the
terms of Section 6.11(a).
 
(l) Borrower shall pay all costs and expenses incurred in connection with the
proposed transfer of the Mortgaged Property whether or not the transfer actually
occurs including, without limitation, reasonable attorneys' fees, recording and
filing charges, title company charges and the cost of the endorsement to
Lender's title policy.
 
Lender will not review or process Borrower's request for approval of a proposed
transfer of the Mortgaged Property until such time as Lender has received all of
the items, including the Processing Fee, required to be delivered to Lender
pursuant to this Section, provided that Lender will commence its review
notwithstanding that certain of the items, such as final organizational
documents or management agreements, that are not normally finalized at that
stage of the transaction may not be available.
 
Borrower shall have the right, in connection with a transfer under this
Section 8.3, to pay down (or cause the proposed transferee of the Mortgaged
Property to pay down) the principal balance of the Loan by an amount necessary
so that the Debt Yield is equal to 10.5% and/or the Loan to Value Ratio is equal
to 65%, as long as Borrower or said transferee also pays any applicable
Prepayment Fee.  In the event of such a pay down, and if, and only if, such pay
down is made on or prior to March 1, 2018, the monthly Loan payment shall be
adjusted accordingly based upon a new amortization schedule calculated using (i)
the outstanding principal balance of the Loan as of the date of the closing of
said transfer (i.e., giving effect to such pay down), (ii) the Contract Rate and
(iii) a period equal to three hundred sixty (360) months less the number of
months elapsed since the thirty-sixth (36th) month of the Loan term.  In the
event of such a pay down during the Extended Term, the constant principal
portion of the monthly Loan payment due during the Extended Term (as provided in
Section 2.3(e)) shall not be adjusted.
 
Section 8.4 Partial Release of Mortgaged Property.  Upon at least thirty (30)
days prior written notice to Lender, Lender agrees to release an Individual
Mortgaged Property ("Partial Release") from the Lien of the Deed of Trust and
other Loan Documents provided all of the following terms and conditions are
satisfied:
 
(a) A Partial Release shall only be permitted between March 1, 2012 through and
including February 28, 2017 (the "Release/Substitution Period").
 
(b) The total number of Individual Mortgaged Properties that are released from
the Lien of the Deed of Trust under either this Section 8.4 or under Section 8.5
shall not exceed 4 (in the aggregate).
 
(c) After the Partial Release and required principal payment, the outstanding
principal balance of the Loan shall not be less than $175,000,000 unless the
Loan is fully repaid.
 
(d) On the date of the Partial Release, Borrower shall pay to Lender (i) in
reduction of the principal balance of the Loan, an amount equal to 110% of the
Allocated Loan Amount for the Individual Mortgaged Property to be released, plus
(ii) any applicable Prepayment Fee due in connection with such principal
payment.
 
(e) The Debt Yield, after giving effect to the Partial Release and principal
repayment as required herein, shall be no less than the Debt Yield that existed
prior to the Partial Release, and in no event shall the Debt Yield, after giving
effect to the Partial Release and principal repayment as required herein, be
less than 10.5%.
 
(f) The Loan to Value Ratio, after giving effect to the Partial Release and
principal repayment as required herein, shall be no greater than the Loan to
Value Ratio that existed prior to the Partial Release, and in no event shall the
Loan to Value Ratio, after giving effect to the Partial Release and principal
repayment as required herein, be greater than 65% based upon the value of the
remaining Mortgaged Property as reasonable estimated by Lender.
 
(g) No Event of Default shall have occurred and be continuing at the time such
request for Partial Release is made through the completion of the Partial
Release, nor shall any event have occurred which, after notice or passage of
time or both, would constitute an Event of Default under the Loan
Documents.  Notwithstanding the foregoing, if the removal of an Individual
Mortgaged Property from the Mortgaged Property through a Partial Release will
cure each default and Event of Default under the Loan Documents, then the
Partial Release shall be permitted so long as all other requirements pursuant to
this Section have been satisfied.
 
(h) Borrower shall submit to Lender, not less than five (5) Business Days prior
to the date of the Partial Release, a release of Lien with respect to the Deed
of Trust and Assignment of Leases and Rents pertaining to the Individual
Mortgaged Property to be released for execution by Lender.  Such release shall
be in proper form for recording in the jurisdiction in which the Individual
Mortgaged Property to be released is located and shall be reasonably
satisfactory to Lender.
 
(i) Prior to the Partial Release, Borrower shall have executed and delivered to
Lender all documents (in addition to the release referred to in (h) above)
relating to the Partial Release reasonably required by Lender in form and
substance reasonably satisfactory to Lender.
 
(j) Borrower shall pay (i) within ten (10) days after request (and receipt of
billings) all of Lender's actual and reasonable out-of-pocket costs associated
with the Partial Release and (ii) upon request for the Partial Release, a
processing fee of $10,000 for all Individual Mortgaged Properties proposed to be
released from the Lien of the Deed of Trust pursuant to such request.  Lender
agrees that, except for any out of pocket costs, expenses and fees provided for
in the last paragraph of this Section and any applicable Prepayment Fee, Lender
shall not charge Borrower any additional fees in connection with a Partial
Release.
 
Borrower shall have the right in connection with a Partial Release to pay down
the principal balance of the Loan by an amount necessary so that the Debt Yield
is equal to 10.5% and/or the Loan to Value Ratio is equal to 65%, as long as
Borrower also pays any applicable Prepayment Fee.  In the event of such a pay
down, the monthly Loan payment shall be adjusted accordingly based upon a new
amortization schedule calculated using (i) the outstanding principal balance of
the Loan as of the date of the Partial Release (i.e., giving effect to such pay
down), (ii) the Contract Rate and (iii) a period equal to three hundred sixty
(360) months less the number of months elapsed since the thirty-sixth (36th)
month of the Loan term.
 
Without limiting anything herein above provided, Borrower shall pay within ten
(10) days after receipt of billings, all costs arising from any request for
Partial Release, whether or not such Partial Release is actually approved or
completed, including without limitation, legal fees, appraisal fees, market
studies and expenses, title insurance premiums, recording fees and taxes.
 
Section 8.5 Substitution Rights.  Upon at least 60 days' prior written notice,
Lender agrees to release an Individual Mortgaged Property from the Lien of the
Deed of Trust encumbering the Individual Mortgaged Property and the Loan
Documents (the "Release Mortgaged Property" or "Release Properties"), and to
substitute and encumber another property as part of the Mortgaged Property in
its place (the "Substitute Mortgaged Property") in lieu of any Partial Release
payment, provided that all of the following terms and conditions are satisfied
as determined by Lender (each a "Substitution"):
 
(a) The Release Mortgaged Property must be one of the seven (7) Mortgaged
Properties that are the original Mortgaged Properties as of the Closing Date.
 
(b) Substitutions shall only be permitted during the Release/Substitution
Period.
 
(c) The total number of Individual Mortgaged Properties which are released from
the Lien of the Deed of Trust pursuant to a Substitution shall not exceed 2 and
the total number of Individual Mortgaged Properties which are released from the
Lien of the Deed of Trust pursuant to either a Partial Release or a Substitution
may not exceed 4 (in the aggregate) .
 
(d) After the Substitution and any required principal repayment, the outstanding
principal Loan balance of the Loan shall not be less than $175,000,000.
 
(e) The Debt Yield after giving effect to the Substitution (i.e., utilizing the
Net Operating Income of the Substitute Mortgaged Property in lieu of that of the
Release Mortgaged Property) shall be no less than the Debt Yield that existed
prior to the Substitution (i.e., utilizing the Net Operating Income of the
Release Mortgaged Property in lieu of the Substitute Mortgaged Property), and in
no event shall the Debt Yield after giving effect to the Substitution be less
than 10.5%.
 
(f) The Loan to Value Ratio of the Substitute Mortgaged Property must be no
greater than the Loan to Value Ratio of the Release Mortgaged Property
(utilizing the Allocated Loan Amount assigned to the Release Mortgaged Property
for both of the aforesaid Loan to Value Ratio calculations), and in no event
shall the Loan to Value Ratio of the Substitute Mortgaged Property be greater
than 65% (based on the Allocated Loan Amount assigned to the Release Mortgaged
Property).
 
(g) Borrower must own the Substitute Mortgaged Property in fee simple and the
ownership interest must not be a leasehold interest.
 
(h) The owner of the Substitute Mortgaged Property may in no event be a tenant
in common and in no event shall the Loan Documents permit a tenancy in common
form of ownership of the Substitute Mortgaged Property.  Borrower and each and
every subsequent transferee Borrower shall covenant and agree that in no event
will any of the Mortgaged Property be transferred to or held by any tenant in
common while the Loan is still outstanding.
 
(i) The Substitute Mortgaged Property must be of a similar type, quality and
character as the Release Mortgaged Property as determined by Lender.
 
(j) Lender may reject any Substitute Mortgaged Property that would, as
determined by Lender, not be in compliance in all material respects with the
terms and provisions of the Loan Documents, or would be detrimental, as
determined by Lender, to the overall quality and/or value of the Mortgaged
Property or the Loan, or both.  Factors Lender shall consider include, but are
not limited to, occupancy by a single tenant, unsatisfactory credit quality of
tenants, unusual or unique improvements or location, and environmental issues
and seismic risk if a Substitute Mortgaged Property has a Scenario Expected
Loss, or SEL, greater than 18% (where "Scenario Expected Loss" or "SEL", means
the mean level of building damage associated with a stated earthquake hazard
scenario over a 475-year return period, expressed as a fraction of the building
replacement value).
 
(k) The Substitute Mortgaged Property must be multi-tenanted, with no single
tenant constituting more than 35% of the net rentable area of the Substitute
Mortgaged Property, unless otherwise approved by Lender in writing and in the
event a Major Lease has an expiration in the 12 months following the
Substitution, the income from such Major Lease shall be excluded from the Debt
Yield calculation provided in clause (e) above unless the Major Lease has been
extended or a new Lease has been signed for said space.
 
(l) In order to effectuate a Substitution, Borrower and Lender must go through
many of the same steps required to close the Loan initially.  In that regard,
Lender shall have confirmed prior to a Substitution that all of the following
conditions, and any additional conditions that Lender determines are required,
have been satisfied:  environmental and engineering assessments of the
Substitute Mortgaged Property have been performed and analyzed by Lender and
Lender has concluded that the condition of the Substitute Mortgaged Property is
acceptable to Lender; leases of the Substitute Mortgaged Property have been
obtained, reviewed and approved by Lender and approved tenant estoppel letters
and SNDAs have been delivered to Lender; the status of title to the Substitute
Mortgaged Property has been approved by Lender and Lender has received a title
insurance policy insuring the Lien of the Deed of Trust to encumber the
Substitute Mortgaged Property, in form and content acceptable to Lender; Lender
has received any title policy endorsement required by Lender insuring that the
release of the Release Mortgaged Property will not impair Lender's coverage
under Lender's then existing title policy as to the Mortgaged Property remaining
encumbered by the Deed of Trust; insurance coverages concerning the Substitute
Mortgaged Property must be reviewed, approved and confirmed by Lender pursuant
to the requirements of this Agreement; plans and specifications and an ALTA
survey in form and content acceptable to Lender must be delivered to and
approved by Lender; Lender shall have received a legal opinion from Borrower's
and Guarantor's counsel concerning the authority, due execution and
enforceability of the documents described in clause (q) below; and Lender shall
have received satisfactory evidence of substantial compliance of the Substitute
Mortgaged Property with all applicable laws.
 
(m) No Event of Default shall have occurred and be continuing at the time each
request for Substitution is made through the completion of the Substitution, nor
shall any event have occurred which, after notice or passage of time or both,
would constitute an Event of Default under the Loan Documents.  Notwithstanding
the foregoing, if the removal of a Release Mortgaged Property from the Mortgaged
Property through a Substitution will cure each default and Event of Default
under the Loan Documents, then the Substitution shall be permitted so long as
all other requirements and conditions pursuant to this section have been
satisfied.
 
(n) The Substitute Mortgaged Property shall be assigned the original Allocated
Loan Amount assigned to the Release Mortgaged Property as of said Substitution.
 
(o) The Substitution shall not cause any breach or violation of any of the terms
or provisions of Section 6.11(a).
 
(p) Borrowers shall submit to Lender, not less than five (5) Business Days prior
to the date of the Substitution, a release of Lien with respect to the Deed of
Trust and Assignment of Leases and Rents pertaining to the Release Mortgaged
Property for execution by Lender.  Such release shall be in proper form for
recording in the jurisdiction in which the Release Mortgaged Property is located
and shall be reasonably satisfactory to Lender.
 
(q) Not less than three (3) Business Days prior to the Substitution, Borrower
shall have executed and delivered to Lender the following Loan Documents, all in
form and content acceptable to Lender:
 
(i) a Modification Agreement;
 
(ii) a Deed of Trust (or mortgage) to encumber the Substitute Mortgaged
Property;
 
(iii) an Assignment of Leases and Rents to encumber the Substitute Mortgaged
Property;
 
(iv) a Borrower's Affidavit; and
 
(v) any other documents reasonably required by Lender.
 
(r) Borrower shall pay to Lender (i) within 10 days after request (and receipt
of billings), all of Lender's actual and reasonable out-of-pocket costs
associated with the Substitution and (ii) upon request for approval of a
Substitution, a processing fee of $20,000 for each Individual Mortgaged Property
proposed to be a Release Mortgaged Property.  Lender agrees that, except for any
out of pocket costs, expenses and fees provided for in the second to last
paragraph of this Section and any applicable Prepayment Fee, Lender shall not
charge Borrower any additional fees in connection with a Substitution.
 
Borrower shall have the right, in connection with a Substitution to pay down the
principal balance of the Loan by an amount necessary so that the Debt Yield is
equal to 10.5% and/or the Loan to Value Ratio is equal to 65%, as long as
Borrower also pays the applicable Prepayment Fee.  In the event of such a pay
down, the monthly Loan payment shall be adjusted accordingly based upon a new
amortization schedule calculated using (i) the outstanding principal balance of
the Loan as of the date of the Substitution (i.e., giving effect to such pay
down), (ii) the Contract Rate and (iii) a period equal to three hundred sixty
(360) months less the number of months elapsed since the thirty-sixth (36th)
month of the Loan term.
 
Without limiting anything herein above provided, Borrower shall pay, within
10 days after receipt of each billing, all costs arising from any request for a
Substitution, whether or not such Substitution is actually pursued by Borrower,
is ever approved by Lender or is ever completed, including without limitation,
legal fees, appraisal fees, market studies and expenses, title insurance
premiums, engineering fees and expenses, recording fees and taxes.  Lender shall
have the right to require that Borrower pay a reasonable advance deposit of
money, prior to Lender's evaluation of the Substitution, which shall be applied
toward payment of such costs and expenses.
 
The terms of this Section 8.5 are personally available to and for the sole
benefit of the Borrower named on page 1 of this Agreement and shall not be
available to or assignable to any other person or party, including, without
limitation, any third party assuming the Loan.  Any right to request any
Substitution shall terminate and become null and void upon any transfer of title
to the Mortgaged Property, or any portion thereof, or upon any direct or
indirect transfer of any ownership interest in Borrower (except for transfers
permitted under Sections 8.2, 8.4 or 8.5), whether or not any transfer that
requires Lender's approval has been approved by Lender in advance in writing.
 
ARTICLE 9
 
EVENTS OF DEFAULT
 
Section 9.1 Events of Default.  Each of the following shall constitute an Event
of Default under this Agreement, the Note, the Deed of Trust and the other Loan
Documents:
 
(a) Failure to pay (i) any monthly installment of principal or interest in
accordance with Section 2.3 or any monthly reserve payment (if any) required
under Subsection 5.3(c) within five (5) days following the date such amount is
due, or (ii) the entire amount due under the Note, this Agreement and all of the
other Loan Documents on the Maturity Date; provided, however, with respect to a
default of any monthly installment of principal, interest or reserve payment as
provided in the above clause (i), Borrower shall be entitled, one (1) time (and
only one (1) time) in each twelve (12) month period, to notice from Lender and
an additional two (2) Business Day grace period from the date of delivery of
said notice to cure such default, and the failure to so cure said default,
within said two (2) Business Day period, shall result in such default at the
expiration of said two (2) Business Day period automatically becoming an Event
of Default;
 
(b) Except for the payments described in Subsections 9.1(a) and 9.1(aa), failure
to pay any other amount due under this Agreement, the Note, the Deed of Trust or
any other Loan Document within ten (10) days following notice from Lender that
such amount is due;
 
(c) Except as provided in Subsection 9.1(a), 9.1(b) and 9.1(d) to 9.1(x),
inclusive, failure to perform or comply with any term, obligation, covenant or
condition contained in this Agreement, the Note, the Deed of Trust or any other
Loan Documents, within thirty (30) days after the delivery of written notice
("Cure Notice") from Lender of such failure; provided that if such default is
not reasonably capable of being cured (without taking into account financial
capability) within such thirty (30) day period, such failure shall not
constitute an Event of Default so long as Borrower commences the cure of such
default within such thirty (30) day period and diligently prosecutes such cure
to completion; provided, however, that Borrower shall not have longer than
ninety (90) days after delivery of the Cure Notice from Lender to complete such
cure;
 
(d) The occurrence of an Event of Default, or default following any required
notice to Borrower and following the expiration of any applicable grace or cure
period, under any of the other Loan Documents;
 
(e) The occurrence of an Event of Default, or default following any required
notice to Borrower and following the expiration of any applicable grace or cure
period, under the Environmental Indemnification Agreement;
 
(f) If any representation, warranty, certification or other statement made
herein, in any other Loan Document, in any application for the Loan or in any
statement or certificate at any time given to Lender in connection with the Loan
shall prove to be untrue or misleading in any material respect as of its
applicable date; provided, however, with respect to the representations and
warranties contained in Sections 6.14 or 6.18(d), Borrower shall have the right
to cure any such misrepresentation or warranty as provided in Section 9.1(c)
above before the same shall constitute an Event of Default;
 
(g) If Lender fails to have a legal, valid, binding and enforceable first
priority lien on the Mortgaged Property or any portion thereof;
 
(h) Failure to permit Lender or its agents to enter to the Mortgaged Property or
to access Borrower's books and records in accordance with the terms of this
Agreement and the other Loan Documents within three (3) Business Days after
delivery of written notice from Lender to Borrower of such failure;
 
(i) Failure to pay any Imposition prior to delinquency (except as expressly
permitted in accordance with Subsection 5.3(b)), or to maintain insurance
required by the terms of this Agreement;
 
(j) Misapplication of Proceeds paid or released to Borrower in violation of the
terms of this Agreement;
 
(k) Except as permitted in this Agreement, adjusting, compromising, settling or
entering into any agreement with respect to insurance settlements and
condemnation proceedings, without the prior consent of Lender;
 
(l) Except as permitted in this Agreement:  (i) a change in the use of any of
the Premises from its current use as office buildings with parking structures
and incidental retail uses or causing or permitting the use or occupancy of any
part of the Premises to be discontinued if such change of use or discontinuance
would violate any applicable zoning or other law, ordinance or regulation;
(ii) consent to any zoning reclassification, modification or restriction
affecting any of the Premises; (iii) taking any steps whatsoever to convert any
of the Premises, or any portion thereof, to a condominium or cooperative form of
ownership; or (iv) except as permitted by Section 6.16 of this Agreement or
Section 7.02(d) of the Deed of Trust, the alteration, demolition or removal of
any of the Improvements, without the prior consent of Lender;
 
(m) Failure to deliver copies of any notices required to be delivered under
Section 12.1(c)(i) within five (5) days after Borrower has notice of said
failure;
 
(n) Failure to deliver financial statements required by Article 7 following the
written notice from Lender to Borrower and the expiration of the cure period
described in Subsection 7.1(c) or the failure to deliver the estoppel
certificates required by Section 6.9(a) within the ten (10) Business Day period
required by Section 6.9(a) and such failure continues for a period of five
(5) days after delivery of a second written notice from Lender given at the
expiration of such initial ten (10) Business Day period;
 
(o) Violation of any of the terms, obligations, covenants or conditions set
forth in Section 6.12 (Limited Purpose Entity Requirements), Section 6.13
(Operating Agreements) or Section 8.1 (Transfers);
 
(p) If a New Lease is executed without Lender's prior consent unless such New
Lease is a No-Approval Lease or is otherwise expressly permitted by the
provisions of Sections 5.1(a), 5.1(b) or 5.1(c);
 
(q) If Borrower violates any of the terms provided in Section 5.1(b)(i) through
(vi) without Lender's prior written consent unless expressly permitted pursuant
to Sections 5.1(b) or 5.1(c);
 
(r) If Borrower fails to deposit any lease termination, cancellation or
contraction fee required to be deposited with Lender in the Lease Termination
Reserve Account pursuant to Section 5.1(g);
 
(s) If a default or event of default beyond any applicable notice, grace and/or
cure periods provided thereunder shall occur under any permitted mortgage,
encumbrance, lien or security agreement (other than equipment leases)
encumbering all or any portion of the Mortgaged Property  which is subordinate
or superior to the lien of the Deed of Trust unless Borrower is contesting the
applicable Lien in accordance with Section 6.5, or if any party under any such
instrument shall commence a foreclosure or other collection or enforcement
action in connection therewith;
 
(t) Failure to obtain a management company, management agreement and/or leasing
commissions agreement satisfactory to Lender within the sixty (60) day period
set forth in Section 5.2;
 
(u) Failure of Borrower or any Indemnitor to preserve and keep in full force and
effect its existence or any franchises, licenses, authorizations, registrations,
permits and approvals that, if not maintained, would prevent Borrower from
engaging in its business or from operating the Mortgaged Property that is not
cured within five (5) days after notice of such failure;
 
(v) If Borrower or any Indemnitor consents to the filing of, or commences or
consents to the commencement of, any Bankruptcy Proceeding with respect to
Borrower or Indemnitor;
 
(w) If any Bankruptcy Proceeding shall have been filed against Borrower or any
Indemnitor and the same is not withdrawn, dismissed, canceled or terminated
within ninety (90) days of such filing;
 
(x) If Borrower or any Indemnitor is adjudicated bankrupt or insolvent or a
petition for reorganization of Borrower or Indemnitor is granted;
 
(y) If a receiver, liquidator or trustee of Borrower or Indemnitor or of any of
the properties of Borrower or Indemnitor shall be appointed;
 
(z) If Borrower or any Indemnitor shall make an assignment for the benefit of
its creditors or shall admit in writing the inability to pay its debts generally
as they become due; or
 
(aa) Except as otherwise permitted herein, if Borrower or Indemnitor shall
institute or cause to be instituted any proceeding for the termination or
dissolution of Borrower or Indemnitor.
 
ARTICLE 10

 
REMEDIES
 
Section 10.1 Remedies.  Upon the occurrence of any Event of Default, Lender may
(1) declare the entire Loan to be immediately due and payable without
presentment, demand, protest, notice of protest or dishonor, notice of intent to
accelerate the maturity thereof, notice of acceleration of the maturity thereof,
or other notice of default of any kind, all of which are hereby expressly waived
by Borrower, (2) terminate the obligation, if any, of Lender to advance amounts
hereunder, and (3) subject to the provisions of Section 11.1, exercise all
rights and remedies therefor under this Agreement, the Deed of Trust and the
other Loan Documents and at law or in equity.
 
Section 10.2 Lender's Right to Perform the Obligations.  If Borrower shall fail,
refuse or neglect to make any payment or perform any act required by the Loan
Documents, then while any Event of Default exists, and without notice to or
demand upon Borrower and without waiving or releasing any other right, remedy or
recourse Lender may have because of such Event of Default, Lender may (but shall
not be obligated to) make such payment or perform such act for the account of
and at the expense of Borrower, and shall have the right to enter upon the
Premises for such purpose and to take all such action thereon and with respect
to the Mortgaged Property as it may deem necessary or appropriate.  If Lender
shall elect to pay any sum due with reference to the Mortgaged Property, Lender
may do so in reliance on any bill, statement or assessment procured from the
appropriate governmental authority or other issuer thereof without inquiring
into the accuracy or validity thereof.  Similarly, in making any payments to
protect the security intended to be created by the Loan Documents, Lender shall
not be bound to inquire into the validity of any apparent or threatened adverse
title, lien, encumbrance, claim or charge before making an advance for the
purpose of preventing or removing the same.  Additionally, if any Hazardous
Substances affect or threaten to affect the Premises, Lender may (but shall not
be obligated to) give such notices and take such actions as it deems necessary
or advisable in order to abate the discharge of any Hazardous Substances or
remove the Hazardous Substances to the extent required by applicable
Environmental Laws.  Borrower shall indemnify, defend and hold Lender harmless
from and against, and be responsible for, any and all losses, liabilities,
claims, damages, expenses, obligations, penalties, actions, judgments, suits,
costs or disbursements of any kind or nature whatsoever, including reasonable
attorneys' fees, incurred or accruing by reason of any acts performed by Lender
pursuant to the provisions of this Section 10.2, including those arising from
the joint, concurrent, or comparative negligence of Lender, except as a result
of Lender's gross negligence or willful misconduct.  All sums paid by Lender
pursuant to this Section 10.2 and all other sums expended by Lender to which it
shall be entitled to be indemnified, shall be deemed to be an Advance by Lender,
shall constitute additions to the Loan, shall be secured by the Loan Documents
and shall be paid by Borrower to Lender upon demand.
 
Section 10.3 Cross-Default; Cross-Collateralization; Waiver of Marshalling of
Assets.
 
(a) Borrower acknowledges that Lender has made the Loan to Borrower upon the
security of Borrower's collective interest in the Mortgaged Property and in
reliance upon the aggregate of the Mortgaged Properties taken together being of
greater value as collateral security than the sum of the Mortgaged Property
taken separately.  The Deeds of Trust are and will be cross-collateralized and
cross-defaulted with each other so that (a) an Event of Default under any of the
Deeds of Trust shall constitute an Event of Default under each of the other
Deeds of Trust which secure the Note; (b) an Event of Default under the Note or
this Agreement shall constitute an Event of Default under each Deed of Trust;
and (c) each Deed of Trust shall constitute security for the Note as if a single
blanket lien were placed on all of the Mortgaged Properties as security for the
Note.
 
(b) To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, and others with interests in Borrower, and of the Mortgaged Property,
or to a sale in inverse order of alienation in the event of foreclosure of all
or any of the Deeds of Trust, and agrees not to assert any right under any laws
pertaining to the marshalling of assets, the sale in inverse order of
alienation, homestead exemption, the administration of estates of decedents, or
any other matters whatsoever to defeat, reduce or affect the right of Lender
under the Loan Documents to a sale of the Mortgaged Property for the collection
of the Indebtedness without any prior or different resort for collection or of
the right of Lender to the payment of the Indebtedness out of the net proceeds
of the Mortgaged Property in preference to every other claimant whatsoever.  In
addition, Borrower, for itself and its successors and assigns, waives in the
event of foreclosure of any or all of the Deeds of Trust, any equitable right
otherwise available to Borrower which would require the separate sale of the
Mortgaged Property or require Lender to exhaust its remedies against any
individual Mortgaged Property or any combination of the Mortgaged Properties
before proceeding against any other Mortgaged Property or combination of
Mortgaged Properties; and further in the event of such foreclosure Borrower
hereby expressly consents to and authorizes, at the option of Lender, the
foreclosure and sale either separately or together of any combination of the
Mortgaged Properties.  Borrower agrees that the actions, sales, proceedings and
foreclosure described herein or in any of the other Loan Documents may be
commenced in any order determined by Lender.
 
Section 10.4 Event of Default.  An Event of Default shall be deemed to continue
hereunder and under the other Loan Documents unless and until Lender accepts (in
writing) a cure of said Event of Default.
 
ARTICLE 11

 
LIMITATIONS ON LIABILITY
 
Section 11.1 Limitation on Liability.
 
(a) Subject to the provisions of this Section 11.1, in any action or proceedings
brought on this Agreement, the Note, the Deed of Trust or on any of the other
Loan Documents in which a money judgment is sought, neither Borrower nor its
direct or indirect Affiliates (including Sponsor and the REIT), nor their
respective partners, members, non-member managers, shareholders, directors,
officers and employees, shall have or incur any personal liability for repayment
of Loan or performance of Borrower's obligations under the Loan Documents and
Lender agrees to look solely to the Mortgaged Property and any other collateral
in which a Lien is granted pursuant to the Loan Documents (including the
Property Income and any other rents and profits from the Mortgaged Property) for
payment of the Indebtedness and, specifically and without limitation, Lender
hereby waives any right to seek or obtain a deficiency judgment or assert
personal liability against Borrower, any direct or indirect Affiliate of
Borrower (including Sponsor and the REIT) or their respective partners, members,
non-member managers, shareholders, directors, officers and employees.
 
(b) The provisions of Subsection 11.1(a) shall not:
 
(i) constitute a waiver, release or impairment of any obligation evidenced or
secured by this Agreement, the Note, the Deed of Trust or any other Loan
Document;
 
(ii) be deemed to be a waiver of any right which Lender may have under Sections
506(a), 506(b), 1111(b) or any other provisions of the Federal Bankruptcy Code
to file a claim for the full amount of the Indebtedness evidenced by this
Agreement, the Note and secured by the Deeds of Trust or to require that all of
the Mortgaged Property shall continue to secure all of the Indebtedness owing to
Lender in accordance with this Agreement, the Note, the Deed of Trust and the
other Loan Documents;
 
(iii) impair the right of Lender to name Borrower or any Indemnitor as a party
or parties' defendant in any action or suit for judicial foreclosure and sale
under the Deed of Trust;
 
(iv) affect the validity or enforceability of, or limit recovery under, any
separate indemnity (including the environmental indemnity set forth in any
separate environmental indemnity agreement, however designated), guaranty,
master or other lease or similar instrument made in connection with this
Agreement, the Note, the Deed of Trust or the other Loan Documents;
 
(v) impair the right of Lender to obtain the appointment of a receiver; or
 
(vi) impair Lender's rights and remedies against the Mortgaged Property and any
other collateral in which a Lien is granted pursuant to the Loan Documents
(including, without limitation, the Property Income and any other rents and
profits from the Mortgaged Property) under this Agreement, the Deed of Trust or
any separate assignment of leases and rents regarding the assignment of Leases
and Property Income to Lender.
 
(c) Notwithstanding any provisions of Subsection 11.1(a), Borrower and
Indemnitor shall be personally liable to Lender on a joint and several basis and
Lender shall have full recourse to Borrower and Indemnitor from and against any
deficiency, liability, loss, damage, cost, and expense (including legal fees and
disbursements) suffered or incurred by Lender and caused by, or related to, or
as a result of, any of the following:
 
(i) Fraud or intentional material misrepresentation in connection with the
Application, this Agreement or any other Loan Documents or the making of the
Loan;
 
(ii) Misapplication or misappropriation of security deposits, advances or
prepaid rents, cancellation or termination payments and other similar sums
received by Borrower or a party under Borrower's control in connection with the
operation of the Premises from any tenants or other occupants of the Premises in
violation of the terms of the Loan Documents;
 
(iii) The commission of a criminal act by or on behalf of Borrower;
 
(iv) Intentional or bad faith commission of waste by Borrower which affects all
or any portion of the Mortgaged Property;
 
(v) Interference by or on behalf of Borrower with foreclosure of any or all of
the Deeds of Trust following an Event of Default;
 
(vi) A violation of the restrictions on transfers of the Mortgaged Property or
any ownership interest in Borrower set forth in this Agreement;
 
(vii) A violation of the restrictions on subordinate, mezzanine and other
financing set forth in this Agreement; and
 
(viii) A violation of the Limited Purpose Entity requirements set forth in the
Loan Documents.
 
(d) Notwithstanding any provisions of Subsection 11.1(a), Borrower and
Indemnitor shall be personally liable to Lender on a joint and several basis and
Lender shall have full recourse to Borrower and Indemnitor for the entire
Indebtedness in the event of the filing by Borrower or Sponsor of a voluntary
bankruptcy or insolvency proceeding, or the filing by Borrower or Sponsor of an
answer consenting to or joining in an involuntary bankruptcy or insolvency
proceeding filed against Borrower or Sponsor or if Borrower or Sponsor solicits
or causes to be solicited petitioning creditors for any involuntary petition
filed against Borrower or Sponsor, or otherwise colludes with any party in
filing any involuntary petition against Borrower or Sponsor.
 
ARTICLE 12

 
MISCELLANEOUS
 
Section 12.1 Notices.
 
(a) All notices, consents, approvals and requests required or permitted
hereunder or under any other Loan Document shall be given in writing and shall
be effective for all purposes if hand delivered or sent by: (i) certified or
registered United States mail, postage prepaid, return receipt requested; or
(ii) expedited prepaid delivery service (i.e., overnight delivery), either
commercial or United States Postal Service, with proof of attempted delivery;
addressed in either case as follows:
 
If to Lender, at the following address:
 
Massachusetts Mutual Life Insurance Company
c/o Cornerstone Real Estate Advisers Inc.
5000 Birch Street, Suite 7500
Newport Beach, California  92600
Attention:  Managing Director, Finance Group
 
with a copy to:
 
Massachusetts Mutual Life Insurance Company
c/o Cornerstone Real Estate Advisers
One Financial Plaza
Hartford, Connecticut   06103
Attention:  Paralegal (Finance Group Loan Servicing)           
                    Loan No.  1170101
 
If to Borrower, at the following address:
 
Douglas Emmett 1995, LLC
c/o Douglas Emmett Management, Inc.
808 Wilshire Boulevard, Suite 200
Santa Monica, California  90401
Attention:  Jordan L. Kaplan and William Kamer
 
With a copy to:
 
Cox, Castle & Nicholson LLP
2049 Century Park East, 28th Floor
Los Angeles. California 90067
Attention:  Jonathan Sears, Esq.


or to such other address and person as shall be designated from time to time by
Lender or Borrower, as the case may be, in a written notice to the other party
in the manner provided for in this Section 12.1.  A notice shall be deemed to
have been given:  in the case of hand delivery, at the time of actual delivery;
in the case of registered or certified mail, three (3) Business Days after
deposit in the United States mail; in the case of expedited prepaid delivery,
upon the first attempted delivery on a Business Day.  A party receiving a notice
that does not comply with the technical requirements for notice under this
Section 12.1 may elect to waive any deficiencies and treat the notice as having
been properly given.
 
(b) Borrower acknowledges that Lender may elect to correspond or transmit
information concerning the Loan or Borrower to Borrower, Indemnitor and other
third parties permitted hereunder to receive such information via email or the
internet.  Such transmissions shall be for the convenience of the parties hereto
and shall not replace or supplement the required methods of delivering notices
provided for above.  In addition, Borrower acknowledges that such information
may be transmitted via the internet or by email and with or without any
algorithm enhanced security software and Borrower waives any right to privacy in
connection therewith.
 
(c) Borrower shall notify Lender promptly following Borrower's awareness of the
occurrence of any of the following:  (i) receipt of notice of a violation of
applicable laws or other material notice from any governmental authority
relating to the Mortgaged Property; (ii) receipt of any notice of default from
the holder of any other lien or security interest in any of the Mortgaged
Property; or (iii) commencement of any judicial or administrative proceedings
against Borrower, Indemnitor or any of the Mortgaged Property (other than
matters that are covered by insurance) or of any judicial or administrative
proceedings that could have a material adverse effect on Borrower, Indemnitor or
any of the Mortgaged Property.
 
Section 12.2 Interest on Advances and Expenses.  All Advances made and any
reasonable expenses incurred at any time by Lender pursuant to the provisions of
this Agreement or the other Loan Documents or under applicable law shall be
secured by the Deed of Trust as part of the Indebtedness, with equal rank and
priority.  All such Advances and expenses shall bear interest at the Default
Rate from the date that each such Advance or expense is made or incurred to the
date of repayment if not paid within five (5) days after demand and all such
Advances and expenses with interest thereon shall be paid by Borrower to Lender
within five (5) days after demand.
 
Section 12.3 Successors and Assigns.  This Agreement shall be binding upon
Borrower's and Lender's respective successors and assigns and shall inure to the
benefit of Borrower, Lender and, subject to the provisions of Section 12.13,
their respective successors and assigns.  Sections 4.1(f), 4.1(g), 6.8 and 12.13
of this Agreement shall inure to the benefit of the Lender Parties and their
respective successors and assigns.
 
Section 12.4 Joint and Several Liability.  If more than one party is executing
this Agreement as a Borrower, then each party that executes this Agreement shall
be jointly and severally responsible for any and all obligations of any Borrower
hereunder.
 
Section 12.5 Captions.  The captions of the sections and subsections of this
Agreement are for convenience only and are not intended to be a part of this
Agreement and shall not be deemed to modify, explain, enlarge or restrict any of
the provisions hereof.
 
Section 12.6 Further Assurances.  Borrower shall do, execute, acknowledge and
deliver, at Borrower's sole cost and expense, such further acts, instruments or
documentation, as Lender may reasonably require from time to time to better
assure, transfer and confirm unto Lender the rights now or hereafter intended to
be granted to Lender under this Agreement or any other Loan Document.
 
Section 12.7 Severability.  All rights, powers and remedies provided in this
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable law, and are intended to be limited to the extent (but
only to the extent) necessary so that they will not render this Agreement
invalid or unenforceable.  If any term, covenant, condition, or provision of
this Agreement or the application thereof to any person or circumstances shall,
to any extent, be invalid or unenforceable, the remaining terms, covenants,
conditions and provisions of this Agreement, or the application of such term,
covenant, condition or provision to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby, and
each term, covenant, condition and provision of this Agreement shall be modified
and/or limited to the extent necessary to render the same valid and enforceable
to the fullest extent permitted by law.
 
Section 12.8 Borrower's Obligations Absolute.  Except for notices required
hereunder or by applicable law that cannot be waived, all sums payable by
Borrower hereunder shall be paid without notice, demand, counterclaim, setoff,
deduction or defense and without abatement, suspension, deferment, diminution or
reduction, and the obligations and liabilities of Borrower hereunder shall in no
way be released, discharged, or otherwise affected (except as expressly provided
herein) by reason of:  (a) any damage to or destruction of or any condemnation
or similar taking of the Premises or any portion thereof; (b) any restriction or
prevention of or interference with any use of the Premises or any portion
thereof; (c) any title defect or encumbrance or any eviction from the Premises
or any portion thereof by title paramount or otherwise; (d) any Bankruptcy
Proceeding relating to Borrower, any Principal, any Indemnitor or any general
partner, manager or managing member of Borrower, or any action taken with
respect to this Agreement or any other Loan Document by any trustee or receiver
of Borrower, any Principal, any Indemnitor or any general partner, manager or
managing member of Borrower, or by any court, in any such proceeding; (e) any
claim which Borrower has or might have against Lender; (f) any default or
failure on the part of Lender to perform or comply with any of the terms hereof
or of any other agreement with Borrower; or (g) any other occurrence whatsoever,
whether similar or dissimilar to the foregoing, whether or not Borrower shall
have notice or knowledge of any of the foregoing.  Except as expressly provided
herein, Borrower waives all rights now or hereafter conferred by statute or
otherwise to any abatement, suspension, deferment, diminution or reduction of
any sum secured hereby and payable by Borrower.  If such defense, counterclaim
or setoff is based on a claim which could be tried in an action for money
damages, the foregoing waiver shall not bar a separate action for such damage
(unless such claim is required by law or applicable rules of procedure to be
pleaded in or consolidated with the action initiated by Lender), but such
separate action shall not thereafter be consolidated with any foreclosure action
by Lender.  The bringing of such separate action for money damages shall not be
deemed to afford any grounds for staying any such foreclosure action.
 
Section 12.9 Amendments; Consents.  This Agreement cannot be altered, amended,
modified or discharged orally and no executory agreement shall be effective to
modify or discharge it in whole or in part, unless in writing and signed by the
party against which enforcement is sought. No consent or approval required
hereunder or under any other Loan Document shall be binding unless in writing
and signed by the party sought to be bound.
 
Section 12.10 Other Loan Documents and Exhibits.  All of the agreements,
conditions, covenants, provisions and stipulations contained in the Note and the
other Loan Documents, and each of them, which are to be kept and performed by
Borrower are hereby made a part of this Agreement to the same extent and with
the same force and effect as if they were fully set forth in this Agreement, and
Borrower shall keep and perform the same, or cause them to be kept and
performed, strictly in accordance with their respective terms.  The Cover Sheet
and each exhibit, schedule and rider attached to this Agreement are integral
parts of this Agreement and are incorporated herein by this reference.
 
Section 12.11 Merger.  So long as any Indebtedness shall remain unpaid, fee
title to and any other estate in the Mortgaged Property shall not merge, but
shall be kept separate and distinct, notwithstanding the union of such estates
in any Person.
 
Section 12.12 Time of the Essence.  Time shall be of the essence in the
performance of all obligations of Borrower under this Agreement and every other
Loan Document.
 
Section 12.13 Loan Transfer.  Lender may, at any time or times, grant
participations in the Loan and Loan Documents, or sell, assign or transfer the
Loan, or a co-investment interest in the Loan, or any portion thereof, (and any
subsequent transferees permitted by the terms hereof shall also be permitted to
assign or transfer the Loan, or a co-investment interest in the Loan, or any
portion thereof in accordance with the terms and conditions hereof) (each a
"Loan Transfer") to (each a "New Lender"): (a) any one or more of Massachusetts
Mutual Life Insurance Company's ("MassMutual") Affiliates that are engaged in
making, purchasing, holding or investing in mortgage loans or similar extensions
of credit (a "MassMutual Debt Investor Affiliate"), and (b) to any one or more
Eligible Assignees; provided further that MassMutual and any MassMutual Debt
Investor Affiliate may sell, assign or transfer the Loan, or any portion thereof
between and among each other at any time.  Any of the Lender Parties may forward
to any of the other Lender Parties, or any prospective investor (on a
confidential basis), all documents and information which any of the Lender
Parties now has or may acquire relating to the Loan or to Borrower, Indemnitor,
or to the Mortgaged Property, whether furnished by Borrower, or otherwise, as
any of the Lender Parties determines necessary or desirable.  Borrower
irrevocably and unconditionally waives any and all rights Borrower may have
under applicable state or Federal law to prohibit such disclosure, including but
not limited to any right of privacy.  Borrower also acknowledges that such
information may be transmitted via the Internet or by e-mail in accordance with
the foregoing.  As long as (1) MassMutual or a MassMutual Debt Investor
Affiliate continues to own all or a portion of the Loan, and (2) MassMutual, or
Cornerstone Real Estate Advisers LLC, or another Affiliate of MassMutual has not
been removed as the Administrative Agent under the applicable co-investment,
co-lending or participation agreement, then MassMutual or Cornerstone Real
Estate Advisers LLC, or any other Affiliate of MassMutual directly or indirectly
Controlled by MassMutual shall at all times during the term of the Loan be the
sole Administrative Agent for the Loan with all servicing and other
responsibilities normally associated therewith and shall be Borrower's sole
contact with respect to the administration and servicing of the Loan.  Borrower
shall be entitled to conclusively rely on notices from MassMutual or its
Affiliates (or any replacement Administrative Agent) with respect to all such
matters and shall not be required to deal with, or give notices to, any other
Person (including any New Lender) with respect to the Loan or any matters
related thereto.  All promissory notes or other evidences of indebtedness issued
to any Person in connection with a Loan Transfer are subject to the terms and
provisions of the Loan Documents and can only be transferred in accordance with
the terms and provisions of the Loan Documents and that any New Lender shall be
bound by the terms of this Agreement and the other Loan Documents.  During the
term of the Loan (i) only MassMutual, or any one MassMutual Affiliate (including
Cornerstone Real Estate Advisers LLC), or any one New Lender, or any one
Affiliate of New Lender shall be the Administrative Agent for the Loan, (ii) any
New Lender shall be a MassMutual Debt Investor Affiliate and/or an Eligible
Assignee, (iii) at all times during the term of the Loan the Administrative
Agent must have an office in the United States through which it will service the
Loan and employ a knowledgeable staff in the United States experienced in
servicing similar commercial mortgage loans secured by commercial office
buildings in the United States, and (iv) as a condition to becoming the
successor Administrative Agent, any New Lender shall agree in writing to assume
the obligations of the Administrative Agent under the Loan Documents from and
after the date (but only for matters arising from and after the date) that it
will begin serving as Administrative Agent.
 
Section 12.14 Cooperation.  Borrower shall, and shall cause Indemnitor to,
reasonably cooperate with MassMutual (and any replacement Administrative Agent)
in connection with servicing the Loan and any Loan Transfer and/or any other
financing created or obtained in connection with Lender's interest in the Loan,
including:  if and to the extent requested by Administrative Agent (i) using
reasonable efforts to obtain Lease estoppels and such other documents as may be
reasonably requested by Administrative Agent, (ii) permitting bifurcation of the
Loan into two or more separate notes (which may have different terms, but which,
in the aggregate, will have economic terms consistent with the Loan and will not
change any of Borrower's or Indemnitor's rights or obligations under the Loan
Documents or impose additional liabilities on them), and (iii) providing a
customary Borrower reaffirmation and/or estoppel with respect to Borrower's
obligations under the Loan and Loan Documents.  Lender will reimburse Borrower,
or pay for any actual, reasonable out-of-pocket costs incurred by Borrower in
providing such cooperation.
 
Section 12.15 Register.  Lender shall cause to be kept a register (the
"Register") for the registration of ownership and transfer or assignment of the
Note or any substitute note or notes secured by the Deed of Trust.  The names
and addresses of the registered owners of such notes, the transfers or
assignment of such notes and the names and addresses of the transferees of such
notes will be registered in the Register under such reasonable regulations as
Lender may prescribe.  Borrower and Lender shall deem and treat the registered
owner of any note as shown in the Register as the absolute owner thereof for all
purposes, and neither Borrower nor Lender shall be affected by any notice to the
contrary and payment of the principal of, interest on, and Prepayment Fee or
Breakage Fee, if any, due on or with respect to the related note shall be made
only to Administrative Agent for the benefit of the registered owner.  All such
payments so made shall be valid and effective to satisfy and discharge the
liability of Borrower upon such notes to the extent of the sums so paid.  Upon
reasonable request from time to time, Lender shall permit Borrower to examine
the Register or provide a true and correct copy thereof.
 
Section 12.16 Limitation on Interest.  It is the intention of the parties hereto
to conform strictly to applicable usury laws.  Accordingly, all agreements
between Borrower and Lender with respect to the Loan are hereby expressly
limited so that in no event, whether by reason of acceleration of maturity or
otherwise, shall the amount paid or agreed to be paid to Lender or charged by
Lender for the use, forbearance or detention of the money to be lent hereunder
or otherwise, exceed the maximum amount allowed by law.  If the Loan would be
usurious under applicable law (including the laws of the State and the laws of
the United States of America), then, notwithstanding anything to the contrary in
the Loan Documents:  (a) the aggregate of all consideration which constitutes
interest under applicable law that is contracted for, taken, reserved, charged
or received under the Loan Documents shall under no circumstances exceed the
maximum amount of interest allowed by applicable law, and any excess shall be
credited, without any Prepayment Fee or Breakage Fee, to the outstanding
principal of the Loan; and (b) if the Maturity Date is accelerated by reason of
an election by Lender in accordance with the terms hereof, or in the event of
any prepayment, then any consideration which constitutes interest may never
include more than the maximum amount allowed by applicable law.  In such case,
excess interest, if any, provided for in the Loan Documents or otherwise, to the
extent permitted by applicable law, shall be amortized, prorated, allocated and
spread from the date of advance until payment in full thereof so that the actual
rate of interest is uniform through the term hereof.  If such amortization,
proration, allocation and spreading is not permitted under applicable law, then
such excess interest shall be cancelled automatically on the Note as of the date
of such acceleration or prepayment and, if theretofore paid, shall be credited,
without any Prepayment Fee or Breakage Fee, to the outstanding principal of the
Loan.  The terms and provisions of this Section 12.16 shall control and
supersede every other provision of the Loan Documents.  The Loan Documents are
contracts made under and shall be construed in accordance with and governed by
the laws of the State as set forth in Section 12.19 hereof, except that if at
any time the laws of the United States of America permit Lender to contract for,
take, reserve, charge or receive a higher rate of interest than is allowed by
the laws of the State (whether such federal laws directly so provide or refer to
the law of any state), then such federal laws shall to such extent govern as to
the rate of interest which Lender may contract for, take, reserve, charge or
receive under the Loan Documents.
 
Section 12.17 Survival.  All of the representations, warranties, covenants, and
indemnities of Borrower hereunder (including environmental matters under
Article 4 and under the indemnification provisions herein and in the other Loan
Documents) shall survive (a) the repayment in full of the Loan and the release
of the Liens evidencing or securing the Loan, (b) the transfer (by sale,
foreclosure, conveyance in lieu of foreclosure or otherwise) of any or all
right, title and interest in and to the Mortgaged Property to any party, and
(c) in the event Lender assigns any interest in the Loan hereunder in accordance
with the terms of this Agreement, the making of such assignment, notwithstanding
that such assigning Lender may cease to be a "Lender" hereunder.
 
Section 12.18 WAIVER OF JURY TRIAL.  BORROWER AND LENDER EACH HEREBY WAIVES THE
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO,
THE SUBJECT MATTER OF THIS AGREEMENT.  THIS WAIVER IS KNOWINGLY, INTENTIONALLY,
AND VOLUNTARILY MADE BY BORROWER AND LENDER, AND EACH PARTY ACKNOWLEDGES THAT
THE OTHER PARTY HAS NOT MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER
OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT.  BORROWER
FURTHER ACKNOWLEDGES THAT BORROWER HAS BEEN REPRESENTED (OR HAS HAD THE
OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF THIS AGREEMENT BY INDEPENDENT
LEGAL COUNSEL SELECTED BY BORROWER AND THAT BORROWER HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.
 
Section 12.19 Governing Law.  In all respects, including, without limitation,
matters of construction and performance of this Agreement and the obligations
arising hereunder, this Agreement shall be governed by, and construed in
accordance with, the laws of the State of California applicable to contracts and
obligations made and performed in such State and any applicable laws of the
United States of America.  Interpretation and construction of this Agreement
shall be according to the contents hereof and without presumption or standard of
construction in favor of or against Borrower or Lender.
 
Section 12.20 Consent to Jurisdiction and Venue.  Borrower hereby submits to
personal jurisdiction in the State in which the Premises are located for the
enforcement of the provisions of this Agreement and irrevocably waives any and
all rights to object to such jurisdiction for the purposes of litigation to
enforce any provision of this Agreement.  Borrower hereby consents to the
jurisdiction of and agrees that any action, suit or proceeding to enforce this
Agreement may be brought in any state or federal court in the County of Los
Angeles, State of California.  Borrower hereby irrevocably waives any objection
that it may have to the laying of the venue of any such actions, suit, or
proceeding in any such court and hereby further irrevocably waives any claim
that any such action, suit or proceeding brought in such a court has been
brought in an inconvenient forum.
 
Section 12.21 Agent for Service of Process.  Borrower hereby designates and
appoints Corporation Service Company, 2711 Centerville Road, Suite 400,
Wilmington, Delaware as its authorized agent to accept and acknowledge on its
behalf service of any and all process which may be served in any such suit,
action or proceeding in any federal or state court and agrees that service of
process upon said agent at said address and written notice of said service
mailed or delivered to Borrower in the manner provided herein shall be deemed in
every respect effective service of process upon Borrower, in any such suit,
action or proceeding in connection with this Agreement.  Borrower (a) shall give
prompt notice to Lender of any change of address of its authorized agent
hereunder, (b) may at any time and from time to time designate a substitute
authorized agent with an office in the State (which substitute agent and office
shall be designated as the person and address for service of process), and
(c) shall promptly designate such a substitute if its authorized agent ceases to
have an office in the State or is dissolved without leaving a successor.
 
Section 12.22 Entire Agreement.  This Agreement and the other Loan Documents
embody the entire agreement and understanding between Lender and Borrower and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof.  Accordingly, the Loan Documents may
not be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties.  There are no unwritten oral agreements between the
parties.
 
Section 12.23 Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.
 
Section 12.24 Pledge and Grant of Security Interest.  Borrower hereby pledges to
Lender, and grants a security interest in, any and all monies now or hereafter
deposited with Lender from time to time (including, without limitation, in the
Trap Account) as additional security for the payment of the Loan.  Borrower
shall not further pledge, assign or grant any security interest in any monies on
deposit therein from time to time or permit any lien or encumbrance to attach
thereto, or any levy to be made thereon, or any UCC-1 financing statements
(except those naming Lender as the secured party) to be filed with respect
thereto. Upon the occurrence of an Event of Default, Lender may apply any such
sums then deposited with Lender to the payment of the charges for which such
funds have been deposited or to the payment of the Loan or any other charges
affecting the security of the Loan, as Lender may elect, but no such application
shall be deemed to have been made by operation of law or otherwise until
actually made by Lender.  Until expended or applied as above provided, such
funds shall constitute additional security for the Loan.
 
Section 12.25 Right to Copies of Reports.  Prior to an Event of Default, Lender
shall furnish to Borrower from time to time upon request true and complete
copies of any and all appraisals, reports, studies and/or assessments relating
to the Mortgaged Property, or any portion thereof, obtained by Lender in
connection with the Loan, excluding any appraisals, reports, studies or
assessments prepared internally by Lender.
 
Section 12.26 Administrative Fees/Outside Counsel Costs.  Administrative Agent
shall have the right to charge Borrower, from time to time Administrative
Agent's customary and reasonable servicing fees in connection with its
administration of the Loan in an amount in the aggregate not to exceed $10,000
in any calendar year; provided that the aforesaid $10,000 cap on annual
servicing fees shall not include (i) any Late Charges, extension fees due in
connection with extending the term of the Loan under Section 2.4(b), Prepayment
Fees, Closed Prepayment Fees, Breakage Fees, Transfer Fees or other transfer
fees due under and expressly set forth in or expressly required by Sections 8.1,
8.3, 8.4 or 8.5, Processing Fees or other processing fees due under and
expressly set forth in or expressly required by Sections 8.1, 8.3, 8.4 and 8.5
or any other fees or charges expressly set forth in this Agreement or (ii) any
costs, expenses or Advances (including, attorneys fees) required to be paid by
Borrower hereunder.  Additionally, if in connection with any servicing request
made by Borrower of Administrative Agent, Administrative Agent determines, in
its reasonable discretion, to engage outside counsel, Borrower shall, subject to
the terms of Section 1.2(e), pay the legal fees and expenses of such outside
counsel within five (5) days after demand (and receipt of an invoice).
 
ARTICLE 13

 
THE ADMINISTRATIVE AGENT
 
Section 13.1 Appointment, Powers and Immunities.  At all times when there is a
Lender other than (including in addition to) Massachusetts Mutual Life Insurance
Company under this Agreement, the Lenders shall be deemed to appoint and
authorize the Administrative Agent to act for all purposes as their agent
hereunder and under the other Loan Documents.  The provisions of this Article 13
shall not apply at any time when the Administrative Agent is the sole
Lender.  Any successor or replacement Administrative Agent may only be appointed
in accordance with Section 12.13.
 
Section 13.2 Reliance by Borrower on Administrative Agent.  At all times when
there is more than one Lender, (1) Borrower (a) is entitled to conclusively rely
on the Administrative Agent for all purposes in connection with the Loan or the
Loan Documents, including any notice, waiver, amendment, approval, consent or
other action given or taken by "Lender" under the Loan Documents, (b) shall
adhere only to notices, waivers, amendments, approvals, consents and other
actions given or taken by Administrative Agent, on behalf of "Lender" under the
Loan Documents, and (c) shall make all payments under the Note and the other
Loan Documents solely to Administrative Agent on behalf of the "Lender" under
the Loan Documents, as set forth herein, and (2) Administrative Agent shall, on
behalf of all of the Lenders, be permitted to take all actions, including
exercising all remedies, permitted to be taken by "Lender" under the Loan
Documents (either by law or pursuant to the terms of the Loan Documents),
(3) all legal action taken respecting the Loan Documents shall be taken by the
Administrative Agent on behalf of the Lenders, and all default notices under the
Loan Documents will be provided by the Administrative Agent and (4) Borrower and
Indemnitor shall not be required to give notices under the Loan Documents,
tender performance, make required or requested deliveries to any Person other
than the Administrative Agent and any notices given by Borrower or Indemnitor to
the Administrative Agent shall be deemed to have been given to "Lender" under
the Loan Documents (and each of the Lenders if more than one) to the extent
required by the Loan Documents or applicable law.  Notwithstanding anything
herein to the contrary, Borrower shall accommodate reasonable requests made by
Administrative Agent for any Lender or potential Lender, to access the Mortgaged
Property.  Unless and until the Lenders notify Borrower otherwise, the
Administrative Agent shall be Massachusetts Mutual Life Insurance Company.  The
use of the term "agent" in this Agreement with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law.  Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.  Notwithstanding anything to the contrary contained in the Note, unless
otherwise directed by Administrative Agent in writing, all payments under this
Agreement, the Note and the other Loan Documents shall be made by Borrower to
the Administrative Agent in accordance with the provisions of Section 2.7(a) of
this Agreement.
 
Section 13.3 Rights as a Lender.  If the Administrative Agent is also a Lender
hereunder it shall have the same rights and powers hereunder as any other Lender
and may exercise the same as though it were not acting as the Administrative
Agent, and the term "Lender" or "Lenders" shall, unless the context otherwise
indicates, include the Administrative Agent in its individual capacity.
 
ARTICLE 14
 
CALIFORNIA JUDICIAL REFERENCE
 
Lender and Borrower agree as follows:
 
Section 14.1 Any and all disputes, claims and controversies arising out of the
Loan Documents or the transactions contemplated thereby (including, but not
limited to, actions arising in contract or tort and any claims by Borrower or
Indemnitor (a "Party") against Lender related in any way to the Loan)
(individually, a "Dispute") that are brought before a forum in which pre-dispute
waivers of the right to trial by jury are invalid under applicable law shall be
subject to the terms of this Article 14 in lieu of the jury trial waivers
otherwise provided in the Loan Documents.
 
Section 14.2 Any and all Disputes shall be heard by a referee and resolved by
judicial reference pursuant to California Code of Civil Procedure Sections 638
et seq.
 
Section 14.3 The referee shall be a retired California state court judge.  The
Parties shall not seek to appoint a referee that may be disqualified pursuant to
California Code of Civil Procedure Section 641 or 641.2 without the prior
written consent of all Parties.
 
Section 14.4 If the Parties and Lender are unable to agree upon a referee within
ten (10) calendar days after a written notice of intent for judicial reference
has been delivered to Borrower, Indemnitor or Lender, as the case may be, then
the referee will be selected by the court in accordance with California Code of
Civil Procedure Section 640(b).
 
Section 14.5 The referee shall render a written statement of decision and shall
conduct the proceedings in accordance with the California Code of Civil
Procedure, the Rules of Court, and California Evidence Code, except as otherwise
specifically agreed by the parties and approved by the referee.  The referee's
statement of decision shall set forth findings of fact and conclusions of
law.  The decision of the referee shall be entered as a judgment in the court in
accordance with the provisions of California Code of Civil Procedure Sections
644 and 645.  The decision of the referee shall be appealable to the same extent
and in the same manner that such decision would be appealable if rendered by a
judge of the superior court.
 
Section 14.6 Nothing in this Agreement shall be deemed to apply to or limit the
right of Lender (a) to exercise self help remedies, (b) to foreclose judicially
or nonjudicially against any real or personal property collateral, or to
exercise judicial or nonjudicial power of sale rights, (c) to obtain from a
court provisional or ancillary remedies (including, but not limited to,
injunctive relief, a writ of possession, prejudgment attachment, a protective
order or the appointment of a receiver), or (d) to pursue rights against a Party
in a third-party proceeding in any action brought against Lender (including
actions in bankruptcy court).  Lender may exercise the rights set forth in the
foregoing clauses (a) through (d), inclusive, before, during or after the
pendency of any judicial reference proceeding.  Neither the exercise of self
help remedies nor the institution or maintenance of an action for foreclosure or
provisional or ancillary remedies or the opposition to any such provisional
remedies shall constitute a waiver of the right of any Party or Lender,
including, but not limited to, the claimant in any such action, to require
submission to judicial reference the merits of the Dispute occasioning resort to
such remedies.  No provision in the Loan Documents regarding submission to
jurisdiction and/or venue in any court is intended or shall be construed to be
in derogation of the provisions in any Loan Document for judicial reference of
any of Dispute.
 
Section 14.7 If a Dispute includes multiple claims, some of which are found not
subject to this Agreement, the Parties and Lender shall stay the proceedings of
the Disputes or part or parts thereof not subject to this Agreement until all
other Disputes or parts thereof are resolved in accordance with this
Agreement.  If there are Disputes by or against multiple parties, some of which
are not subject to this Agreement, the Parties and Lender shall sever the
Disputes subject to this Agreement and resolve them in accordance with this
Agreement.
 
Section 14.8 THIS ARTICLE 14 CONSTITUTES A "REFERENCE AGREEMENT" BETWEEN OR
AMONG THE PARTIES WITHIN THE MEANING OF AND FOR PURPOSES OF CALIFORNIA CODE OF
CIVIL PROCEDURE SECTION 638.
 
[No Further Text on this Page.]

EAST\44055151.10
 

--------------------------------------------------------------------------------

 

[Signature Page to Loan Agreement]
 
IN WITNESS WHEREOF, Lender and Borrower have executed and delivered this
Agreement as of the date first written above.
 

    LENDER AND ADMINISTRATIVE AGENT:               MASSACHUSETTS MUTUAL LIFE
INSURANCE COMPANY, a Massachusetts corporation              
By:
Cornerstone Real Estate Advisers LLC
     
Its Authorized Agent
     
 
                By:           Name:          Its:      

                                                               
                                                              
 
[Signatures continue on the following page]

EAST\44055151.10
 

--------------------------------------------------------------------------------

 

[Signature Page to Loan Agreement]
 
IN WITNESS WHEREOF, Lender and Borrower have executed and delivered this
Agreement as of the date first written above.
 

    BORROWER:                 DOUGLAS EMMETT 1995, LLC, a Delaware limited
liability company              
By:
Douglas Emmett Management, Inc., a Delaware corporation, its Manager
                        By:           Name:  William Kamer       Its: Chief
Financial Officer  

  



EAST\44055151.10
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
LEGAL DESCRIPTION OF PREMISES
 
Exhibit A-1 – Legal Description for "Landmark II"
 
Exhibit A-2 – Legal Description for "12400 Wilshire"
 
Exhibit A-3 – Legal Description for "11777 San Vicente"
 
Exhibit A-4 – Legal Description for "Brentwood/Saltair"
 
Exhibit A-5 – Legal Description for "401 Wilshire"
 
Exhibit A-6 – Legal Description for "Palisades Promenade"
 
Exhibit A-7 – Legal Description for "The Verona"
 

Exhibit A-1
EAST\44055151.10
 

--------------------------------------------------------------------------------

 

Exhibit A-1
 
Legal Description for "Landmark II"
 


 
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:


 
LOT 1 OF TRACT NO. 14508, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 533 PAGE 18 OF MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
 








Assessor's Parcel Number: 4263-008-062

Exhibit A-1-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 

Exhibit A-2


Legal Description for "12400 Wilshire"


PARCEL 1:


LOTS 4, 5 AND 6 IN BLOCK "B" OF THE CAMBRIDGE TRACT, IN THE CITY OF LOS ANGELES,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 7 PAGE
168 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


PARCEL 2:


LOT 7 IN BLOCK "B" OF THE REPLAT OF LOTS 1, 2, 26, 27, 28 AND 29 IN BLOCK "C"
AND
LOTS 7 AND 8 IN BLOCK "B" OF CAMBRIDGE TRACT, IN THE CITY OF LOS ANGELES, COUNTY
OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 9 PAGE 188 OF
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


PARCEL 3:


THAT CERTAIN 15-FOOT WIDE ALLEY AS SHOWN ON CAMBRIDGE TRACT, IN THE CITY OF LOS
ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK
7 PAGE 168 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY AND ON
REPLAT OF CAMBRIDGE TRACT, IN SAID CITY, COUNTY AND STATE, AS PER MAP RECORDED
IN BOOK 9 PAGE 188 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
BOUNDED AS FOLLOWS:


ON THE NORTHWEST BY THE SOUTHEASTERLY LINE OF LOT 7 IN BLOCK "B" OF SAID REPLAT
OF CAMBRIDGE TRACT AND THE SOUTHEASTERLY LINES OF LOTS 4 THROUGH 6 IN BLOCK "B"
OF SAID CAMBRIDGE TRACT; ON THE SOUTHWEST BY THE SOUTHEASTERLY PROLONGATION OF
THE SOUTHWESTERLY LINE OF SAID LOT 4, ON THE SOUTHEAST BY THE NORTHWESTERLY LINE
OF LOT 8 IN BLOCK "B" OF SAID REPLAT OF CAMBRIDGE TRACT, AND ON THE NORTHEAST BY
THE SOUTHERLY PROLONGATION OF THE EASTERLY LINE OF SAID LOT 7, ALSO BEING THE
WESTERLY LINE OF MC CLELLAN DRIVE (FORMERLY KNOWN AS MC CLELLAN AVENUE), 60-FOOT
WIDE, AS SHOWN ON SAID REPLAT OF CAMBRIDGE TRACT.


PARCEL 4:
 
THAT CERTAIN LAND, BEING SUBSURFACE PORTIONS OF WILSHIRE BOULEVARD AND MC
CLELLAN DRIVE, AS VACATED BY THAT CERTAIN RESOLUTION TO VACATE NO. 84-01790
(CALIFORNIA STREETS AND HIGHWAYS CODE SECTION 8324 AND 8325) ORDINANCE OF
INTENTION NO. 159,345, RECORDED DECEMBER 11, 1984 AS INSTRUMENT NO. 84-1451750,
VACATING THE SUBSURFACE PORTIONS OF THE PUBLIC STREETS LISTED THEREIN AND MORE
PARTICULARLY DESCRIBED AS FOLLOWS:
 
A.
THAT PORTION OF WILSHIRE BOULEVARD, 100 FEET WIDE, SHOWN AS NEVADA AVENUE ON THE
MAP OF CAMBRIDGE TRACT, AS PER MAP RECORDED IN BOOK 7, PAGE 168 OF MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF LOS ANGELES COUNTY, ADJOINING LOTS 4, 5, 6 AND
A PORTION OF LOT 7 OF SAID CAMBRIDGE TRACT, LYING BELOW A PLANE 10 FEET BELOW
THE TOP OF CURB AS SHOWN ON PLAN AND PROFILE NO. P-31376, FILED IN THE OFFICE OF
THE CITY ENGINEER OF THE CITY OF LOS ANGELES, BOUNDED AND DESCRIBED AS FOLLOWS:

 

  BEGINNING AT THE MOST WESTERLY CORNER OF SAID LOT 4; THENCE NORTHEASTERLY
ALONG THE NORTHWESTERLY LINES OF SAID LOTS 4, 5, 6 AND 7 TO A POINT DISTANT
THEREON 10 FEET SOUTHWESTERLY FROM THE SOUTHWESTERLY TERMINUS OF THE 20-FOOT
RADIUS CURVE DESCRIBED IN THE EASEMENT DEED RECORDED AS INSTRUMENT NO. 83-500124
OF OFFICIAL RECORDS, IN THE OFFICE OF SAID COUNTY RECORDER; THENCE NORTHWESTERLY
AT RIGHT ANGLES TO SAID NORTHWESTERLY LINES TO A LINE PARALLEL WITH AND DISTANT
10 FEET NORTHWESTERLY MEASURED AT RIGHT ANGLES FROM SAID NORTHWESTERLY LINE;
THENCE SOUTHWESTERLY ALONG SAID PARALLEL LINE TO THE NORTHWESTERLY PROLONGATION
OF THE SOUTHWESTERLY LINE OF SAID LOT 4; THENCE SOUTHEASTERLY ALONG SAID
PROLONGATION TO THE POINT OF BEGINNING.

 

B.   THAT PORTION OF MC CLELLAN DRIVE, 60 FEET WIDE, SHOWN AS MC CLELLANAVENUE,
ON THE MAP OF REPLAT OF LOTS 1, 2, 26, 27, 28 AND 29 BLOCK C ANDLOTS 7 AND 8
BLOCK B CAMBRIDGE TRACT, ASPER MAP RECORDED INBOOK 9, PAGE 188 OF MAPS, IN THE
OFFICE OF SAID COUNTY RECORDER, LYING BELOW A PLANE 10 FEET BELOW THE TOP OF
CURB AS SHOWN ON SAID PLAN AND PROFILE NO. P-31376, BOUNDED AND DESCRIBED AS
FOLLOWS:

 

  BEGINNING AT A POINT  IN THE  EASTERLY  LINE OF LOT 7, BLOCK B OF SAID REPLAT,
SAID  POINT BEING THE SOUTHERLY TERMINUS OF SAID 20-FOOT RADIUS CURVE; THENCE
EASTERLY AT  RIGHT ANGLES TO SAID EASTERLY LINE TO A  LINE PARALLEL WITH AND
DISTANT  10 FEET EASTERLY  MEASURED AT  RIGHT ANGLES FROM SAID  EASTERLY  LINE;
THENCE SOUTHERLY ALONG SAID  LAST-MENTIONED  PARALLEL  LINE  TO  THE
NORTHEASTERLY  PROLONGATION  OF  THE NORTHWESTERLY  LINE OF LOT  8, BLOCK B OF
SAID REPLAT; THENCE  SOUTHWESTERLY ALONG SAID LAST-MENTIONED PROLONGATION
TO  THE MOST  NORTHERLY CORNER  OF SAID  LOT 8; THENCE NORTHERLY ALONG  THE
EASTERLY LINE OF  SAID  LOT 7  AND ITS  SOUTHERLY  PROLONGATION  TO THE POINT
OF  BEGINNING.

 

C.  THAT PORTION OF  SAID  WILSHIRE BOULEVARD AND  SAID MC
CLELLAN  DRIVE,AND  THAT  PORTION  OF SAID  LAST-MENTIONED  LOT 7
DESCRIBED  IN  SAIDEASEMENT DEED RECORDED  AS SAID INSTRUMENT  NO. 83-500124;
LYINGBELOW A PLANE  23  FEET BELOW THE TOP OF CURB AS SHOWN  ON  SAID  PLAN AND
PROFILE  NO.  P-31376, BOUNDED AND DESCRIBED AS FOLLOWS:

 

  BEGINNING AT A  POINT  IN  THE NORTHWESTERLY  LINE  OF SAID LAST-MENTIONED
LOT  7,  SAID POINT BEING THE SOUTHWESTERLY TERMINUS  OF  SAID  20-FOOT  RADIUS
CURVE; THENCE  SOUTHWESTERLY ALONG  SAID  NORTHWESTERLY  LINE A DISTANCE  OF 10
FEET; THENCE NORTHWESTERLY AT RIGHT  ANGLES TO SAID NORTHWESTERLY  LINE  TO  A
LINE PARALLEL WITH AND  DISTANT  10 FEET NORTHWESTERLY MEASURED AT RIGHT ANGLES
FROM SAID NORTHWESTERLY LINE; THENCE NORTHEASTERLY ALONG SAID LAST-MENTIONED
PARALLEL  LINE TO A  LINE PARALLEL WITH AND DISTANT 10 FEET EASTERLY MEASURED
AT  RIGHT ANGLES FROM SAID EASTERLY LINE; THENCE SOUTHERLY ALONG SAID
LAST-MENTIONED PARALLEL LINE TO A LINE EXTENDING AT RIGHT ANGLES FROM SAID
EASTERLY LINE FROM THE SOUTHERLY TERMINUS OF  SAID 20-FOOT RADIUS CURVE; THENCE
WESTERLY ALONG SAID EXTENDED LINE A DISTANCE OF 10 FEET TO SAID SOUTHERLY
TERMINUS; THENCE NORTHWESTERLY ALONG THE ARC OF SAID CURVE TO THE POINT  OF
BEGINNING.

   

Assessor's Parcel Number: 4267-035-024



Exhibit A-2-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 

Exhibit A-3


Legal Description for "11777 San Vicente"


THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:


PARCEL 1:


THAT PORTION OF LOT 20 IN BLOCK 27 OF THE RESUBDIVISION OF BLOCKS 27 AND 28 AND
A PORTION OF GRANVILLE STREET, "WESTGATE", IN THE CITY OF LOS ANGELES, COUNTY OF
LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 7 PAGE 122 OF
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS:


BEGINNING AT THE MOST EASTERLY CORNER OF SAID LOT 20; THENCE SOUTHWESTERLY ALONG
THE SOUTHEASTERLY LINE OF SAID LOT, 116.65 FEET, MORE OR LESS, TO THE MOST
EASTERLY CORNER OF THE LAND DESCRIBED IN DEED TO ROBERT ALVIN WELCH AND WIFE,
RECORDED APRIL 2, 1945 AS INSTRUMENT NO. 13; THENCE NORTHERLY ALONG THE EASTERLY
LINE OF SAID LAND OF WELCH, 44.53 FEET; THENCE NORTHEASTERLY PARALLEL WITH THE
SOUTHEASTERLY LINE OF SAID LOT, 123.46 FEET, MORE OR LESS, TO THE EAST LINE OF
SAID LOT; THENCE SOUTHERLY ALONG SAID EASTERLY LINE 44.00 FEET, MORE OR LESS, TO
THE POINT OF BEGINNING.




PARCEL 2:


THAT PORTION OF LOT 20 IN BLOCK 27 OF THE RESUBDIVISION OF BLOCKS 27 AND 28 AND
A PORTION OF GRANVILLE STREET, "WESTGATE", IN THE CITY OF LOS ANGELES, COUNTY OF
LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 7 PAGE 122 OF
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS:


BEGINNING AT A POINT IN THE SOUTHEASTERLY LINE OF MONTANA AVENUE, 80 FEET WIDE,
AS ESTABLISHED BY THE CITY ENGINEERS OF SAID CITY, THAT IS DISTANT THEREON SOUTH
45 DEGREES 56 MINUTES 00 SECONDS WEST 148.24 FEET FROM THE SOUTHERLY LINE OF THE
15 FOOT ALLEY IN SAID BLOCK, AS ESTABLISHED BY SAID ENGINEERS; THENCE SOUTH 22
DEGREES 11 MINUTES 15 SECONDS EAST 55.63 FEET, MORE OR LESS, TO THE
NORTHWESTERLY LINE OF THE LAND DESCRIED IN DEED TO ANDREW J. JOHNSON AND WIFE,
RECORDED JULY 17, 1945 IN BOOK 22097 PAGE 300, OFFICIAL RECORDS; THENCE ALONG
SAID NORTHWESTERLY LINE, NORTH 76 DEGREES 43 MINUTES 00 SECONDS EAST 123.46 FEET
TO THE EASTERLY LINE OF SAID LOT 20; THENCE ALONG SAID EASTERLY LINE, NORTH 13
DEGREES 23 MINUTES 30 SECONDS WEST 131.00 FEET, MORE OR LESS, TO THE SOUTHERLY
LINE OF SAID 15 FOOT ALLEY, IN SAID BLOCK 27; THENCE ALONG SAID ALLEY, SOUTH 76
DEGREES 42 MINUTES 52 SECONDS WEST 4.46 FEET TO THE SOUTHEASTERLY LINE OF SAID
MONTANA AVENUE; THENCE ALONG SAID AVENUE, SOUTH 45 DEGREES 56 MINUTES 00 SECONDS
WEST 148.24 FEET TO THE TRUE POINT OF BEGINNING.



Exhibit A-3-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 


PARCEL 3:


LOT 9 IN BLOCK 27 OF THE RESUBDIVISION OF BLOCKS 27 AND 28 AND A PORTION OF
GRANVILLE STREET, "WESTGATE", IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 7 PAGE 122 OF MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.








Assessor's Parcel Number: 4401-017-026

Exhibit A-3-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 

Exhibit A-4


Legal Description for "Brentwood/Saltair"


THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:


PARCEL 1:


LOT 54 OF WESTGATE ACRES, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 7 PAGES 90 AND 91 OF MAPS, IN
THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


EXCEPT THAT PORTION OF SAID LOT LYING NORTHEASTERLY OF A LINE EXTENDING FROM A
POINT IN THE NORTHERLY LINE OF SAID LOT, DISTANT WESTERLY 14 INCHES FROM THE
MOST NORTHERLY CORNER OF SAID LOT, TO A POINT ON THE SOUTHERLY LINE OF SAID LOT,
DISTANT WESTERLY 4 INCHES FROM THE SOUTHEASTERLY CORNER OF SAID LOT.


ALSO EXCEPT THE NORTHERLY 100.00 FEET OF THE REMAINDER OF SAID LAND.


ALSO EXCEPT ALL MINERALS AND OIL, GAS AND OTHER HYDROCARBON SUBSTANCES
UNDER SAID LAND BELOW A DEPTH OF 500 FEET FROM THE SURFACE THEREOF, WITHOUT THE
RIGHT OF SURFACE ENTRY.


PARCEL 2:


THE NORTHERLY 100.00 FEET OF LOT 54 OF WESTGATE ACRES, IN THE CITY OF LOS
ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK
7 PAGES 90 AND 91 INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY.


 
EXCEPT THAT PORTION OF SAID LOT LYING NORTHEASTERLY OF A LINE EXTENDING FROM A
POINT IN THE NORTHERLY LINE OF SAID LOT, DISTANT WESTERLY 14 INCHES FROM THE
MOST NORTHERLY CORNER OF SAID LOT, TO A POINT ON THE SOUTHERLY LINE OF SAID LOT,
DISTANT WESTERLY 4 INCHES FROM THE SOUTHEASTERLY CORNER OF SAID LOT.
 
 


Assessor's Parcel Number: 4404-025-029





Exhibit A-4-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 

Exhibit A-5


Legal Description for "401 Wilshire"


THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:


LOTS "M", "N", "O", "P", "Q", "R", "S", "T", "U" AND "Z-2" IN BLOCK 95 OF SANTA
MONICA, IN THE CITY OF SANTA MONICA, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA,
AS PER MAP RECORDED IN BOOK 3 PAGES 80 AND 81 AND IN BOOK 39 PAGES 45, ET SEQ.,
OF MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.








Assessor's Parcel Number: 4292-013-029

Exhibit A-5-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 

Exhibit A-6


Legal Description for "Palisades Promenade"


THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:


PARCEL 1:


LOTS "W" AND "X" IN BLOCK 198, OF SANTA MONICA, IN THE CITY OF SANTA MONICA,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 3 PAGES
80 AND 81 OF MISCELLANEOUS RECORDS, AND IN BOOK 39 PAGES 45 ET SEQ., OF
MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


PARCEL 2:


LOTS "A", "B" AND "C" IN BLOCK 198 OF SANTA MONICA, IN THE CITY OF SANTA MONICA,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 3 PAGES
80 AND 81 OF MISCELLANEOUS RECORDS, AND IN BOOK 39 PAGES 45 ET SEQ., OF
MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


PARCEL 3:


THAT PORTION OF FIRST COURT (FORMERLY KNOWN AS ALLEY 20.00 FEET WIDE) INCLUDED
WITHIN BLOCK 198 OF THE TOWN OF SANTA MONICA, IN THE CITY OF SANTA MONICA,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 39 PAGES
45 ET SEQ. OF MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY, AS SHOWN ON SAID TOWN OF SANTA MONICA, NOW VACATED BY THE CITY OF
SANTA MONICA RESOLUTION NO. 7608 (CCS), A CERTIFIED COPY OF WHICH WAS RECORDED
MAY 3, 1988, AS DOCUMENT NO. 88-610485 OF OFFICIAL RECORDS OF SAID COUNTY,
DESCRIBED AS FOLLOWS:


BEGINNING AT THE MOST NORTHERLY CORNER OF LOT "X" IN SAID BLOCK 198; THENCE
 
NORTHEASTERLY ALONG THE PROLONGATION OF THE NORTHWESTERLY LINE OF SAID LOT "X",
TO THE MOST WESTERLY CORNER OF LOT "A" IN SAID BLOCK "A"; THENCE SOUTHEASTERLY
ALONG THE SOUTHWESTERLY LINES OF LOTS "A", "B", AND "C", IN SAID BLOCK 198, TO
THE SOUTHEASTERLY LINE OF THE NORTHWESTERLY 30.00 FEET OF SAID LOT "C"; THENCE
SOUTHWESTERLY ALONG THE PROLONGATION OF SAID SOUTHEASTERLY LINE TO THE CENTER
LINE OF SAID FIRST COURT; THENCE NORTHWESTERLY ALONG SAID CENTERLINE TO THE
NORTHEASTERLY PROLONGATION OF THE SOUTHEASTERLY LINE OF LOT "W" IN SAID BLOCK
198; THENCE SOUTHWESTERLY ALONG SAID LAST MENTIONED PROLONGATION TO THE MOST
EASTERLY CORNER OF SAID LOT "W"; THENCE NORTHWESTERLY ALONG THE NORTHEASTERLY
LINES OF LOTS "W" AND "X", IN SAID BLOCK 198, TO THE POINT OF BEGINNING.
 


Assessor's Parcel Number: 4291-028-024

Exhibit A-6-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 


Exhibit A-7


Legal Description for "The Verona"


THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:


PARCEL 1:


LOT "B", IN BLOCK 119, OF SANTA MONICA, IN THE CITY OF SANTA MONICA, COUNTY OF
LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 3, PAGES 80 AND 81
AND IN BOOK 39 PAGE 45, ET. SEQ., OF MISCELLANEOUS RECORDS, IN THE OFFICE OF THE
COUNTY RECORDER OF SAID COUNTY.


EXCEPTING THEREFROM THAT PORTION LYING SOUTHWESTERLY OF A LINE DRAWN PARALLEL
WITH THE SOUTHWESTERLY LINE OF SIXTH STREET (30 FEET WIDE) AND DISTANT
SOUTHWESTERLY 100 FEET, MEASURED AT RIGHT ANGLES THEREFROM, BEING A STRIP OF
LAND APPROXIMATELY 3 INCHES WIDE.


PARCEL 2:


 
LOTS "A" AND "C", IN BLOCK 119, OF THE TOWN OF SANTA MONICA, IN THE CITY OF
SANTA MONICA, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN
BOOK 3 PAGES 80 AND 81 AND IN BOOK 39 PAGE 45, ET SEQ., OF MISCELLANEOUS
RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
 
 




Assessor's Parcel Number: 4291-005-023


 

Exhibit A-7-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
LIST OF OPERATING AGREEMENTS
 
401 WILSHIRE
 
Property Management Agreement dated October 30, 2006 by and between Douglas
Emmett 1995, LLC, and Douglas Emmett Management, LLC
 
11777 SAN VICENTE
 
Property Management Agreement dated October 30, 2006 by and between Douglas
Emmett 1995, LLC, and Douglas Emmett Management, LLC
 
12400 WILSHIRE
 
Property Management Agreement dated October 30, 2006 by and between Douglas
Emmett 1995, LLC, and Douglas Emmett Management, LLC
 
BRENTWOOD/SALTAIR
 
Property Management Agreement dated February 1, 2011 by and between Douglas
Emmett 1995, LLC, and Douglas Emmett Management, LLC
 
LANDMARK II
 
Property Management Agreement dated October 30, 2006 by and between Douglas
Emmett 1995, LLC, and Douglas Emmett Management, LLC
 
PALISADES PROMENADE
 
Property Management Agreement dated October 30, 2006 by and between Douglas
Emmett 1995, LLC, and Douglas Emmett Management, LLC
 
THE VERONA
 
Property Management Agreement dated February 1, 2011 by and between Douglas
Emmett 1995, LLC, and Douglas Emmett Management, LLC
 



Exhibit B-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
RENT ROLL
 
[See Attached]

Exhibit C-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
LIST OF CERTAIN LICENSES, PERMITS AND CERTIFICATES OF OCCUPANCY
 
Certificates of Occupancy
12400 Wilshire
Palisades Promenade
401 Wilshire
11777 San Vicente
Landmark II




Elevator Permits
Landmark II permit ID numbers: Q24637, Q246238, Q246239, Q246240, Q246241,
Q246242, Q246243, Q246244, Q246246, Q246247


12400 Wilshire permit ID numbers: Q243495, Q243496, Q243497, Q243498, Q243499,
Q241075, Q241076


11777 San Vicente permit ID numbers: Q236292, Q236293, Q236294


Brentwood Saltair permit ID numbers: Q235867, Q235868


Palisades Promenade permit ID numbers: Q093803, Q093911, Q094091


401 Wilshire permit ID numbers: Q069844, Q069960, Q069936, Q069937, Q069938,
Q069990, Q069991, Q069992


The Verona permit ID numbers: Q099601, Q099602






Business Licenses
Palisades Promenade license number 136979
401 Wilshire license number 136980
The Verona license number 136981


 
Exhibit D-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
ALLOCATED LOAN AMOUNTS


 

 
(1)  Landmark II
$ 119,000,000    
(2)  12400 Wilshire
$ 61,600,000    
(3)  401 Wilshire
$ 80,000,000    
(4)  Palisades Promenade
$ 36,000,000    
(5)  11777 San Vicente
$ 26,000,000    
(6)  Brentwood/Saltair
$ 13,100,000    
(7)  The Verona
$ 14,300,000               Total Loan:  $ 350,000,000  

  


Exhibit E-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
EASEMENT AGREEMENTS
 
NONE



Exhibit F-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
APPRAISED VALUES
 

  (1)  Landmark II $ 177,000,000     (2)  12400 Wilshire $ 95,000,000    
(3)  401 Wilshire $ 135,000,000     (4)  Palisades Promenade  $ 59,500,000    
(5)  11777 San Vicente $ 45,750,000     (6)  Brentwood/Saltair $ 24,000,000    
(7)  The Verona  $ 25,750,000               Total Loan: $ 562,000,000  

 



Exhibit G-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 

EXHIBIT H
 
EXCEPTIONS
 
A.  
Litigation Exception

 
Case No. SC107036
Hooshang Boostani vs Able Building Maintenance; DEI, et al
Served 5/3/10
Slip and Fall, Able Building Maintenance has agreed to indemnity DEI.


Case No. SC110019
Kamran Behnam, dba Photo Experts, vs. DEI, DE 1995, LLC, et al.
Served 10/23/10


B.  
Judgments Exception

 
None.
 
C.  
Exceptions to Environmental Representations

 
Above Ground Storage Tanks
 
401 Wilshire – one 425 gallon diesel tank
 
401 Wilshire – two 55 gallon diesel tanks
 
11777 San Vincente – one 250 gallon diesel tank
 
11777 San Vincente – one 25 gallon diesel tank
 
Landmark II – one 50 gallon diesel tank
 
12400 Wilshire – one 1,000 gallon diesel tank
 
12400 Wilshire – one 20 gallon diesel tank
 
Under Ground Storage Tanks
 
Landmark II – one 1,000 gallon diesel tank
 
D.  
Exceptions to Compliance with Laws Representations

 
None.
 
E.  
Miscellaneous Exceptions Regarding Mortgaged Property Representations

 
None.
 

Exhibit H-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 

EXHIBIT I
 
REPORTS
 
401 WILSHIRE
1.  
Zoning and Site Requirements Summary dated February 8, 2011, prepared by The
Planning and Zoning Resource Corporation (draft)

2.  
Property Condition Report prepared by Targus Associates and dated January
31,  2011

3.  
Environmental Site Assessment Report prepared by URS and dated February
10,  2011



11777 SAN VICENTE
1.  
Zoning and Site Requirements Summary dated February 7, 2011, prepared by The
Planning and Zoning Resource Corporation (draft)

2.  
Property Condition Report prepared by Targus Associates and dated January
31,  2011

3.  
Environmental Site Assessment Report prepared by URS and dated February
10,  2011



12400 WILSHIRE
1.  
Zoning and Site Requirements Summary dated February 7, 2011, prepared by The
Planning and Zoning Resource Corporation

2.  
Property Condition Report prepared by Targus Associates and dated January
31,  2011

3.  
Environmental Site Assessment Report prepared by URS and dated February
10,  2011



BRENTWOOD/SALTAIR
1.  
Zoning and Site Requirements Summary dated February 7, 2011, prepared by The
Planning and Zoning Resource Corporation (draft)

2.  
Property Condition Report prepared by Targus Associates and dated January
31,  2011

3.  
Environmental Site Assessment Report prepared by URS and dated February
10,  2011



LANDMARK II
1.  
Zoning and Site Requirements Summary dated February 7, 2011, prepared by The
Planning and Zoning Resource Corporation

2.  
Property Condition Report prepared by Targus Associates and dated January
31,  2011

3.  
Environmental Site Assessment Report prepared by URS and dated February
10,  2011


Exhibit I-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 

PALISADES PROMENADE
1.  
Zoning and Site Requirements Summary dated February 8, 2011, prepared by The
Planning and Zoning Resource Corporation (draft)

2.  
Property Condition Report prepared by Targus Associates and dated January
31,  2011

3.  
Environmental Site Assessment Report prepared by URS and dated February
10,  2011



THE VERONA
1.  
Zoning and Site Requirements Summary dated February 8, 2011, prepared by The
Planning and Zoning Resource Corporation (draft)

2.  
Property Condition Report prepared by Targus Associates and dated January
31,  2011

3.  
Environmental Site Assessment Report prepared by URS and dated February
10,  2011



 
Exhibit I-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 

EXHIBIT J
 
FORM OF MODIFICATION AGREEMENT
 
THIS LOAN MODIFICATION AGREEMENT (this "Amendment") is made this _____ day of
____, 20__ by and between MASSACHUSETTS MUTUAL LIFE COMPANY ("Lender"), DOUGLAS
EMMETT 1995, LLC, a Delaware limited liability company ("Borrower") and DOUGLAS
EMMETT PROPERTIES, LP, a Delaware limited partnership ("Guarantor").
 
W I T N E S S E T H:
 
WHEREAS, Borrower and Lender entered into a Loan Agreement dated as of
_______________, 2011 ("Loan Agreement").
 
WHEREAS, pursuant to Paragraph 8.5 of the Loan Agreement, Borrower has the right
to request a Substitution (as defined in the Loan Agreement), whereby Lender
releases its lien encumbering an Individual Mortgaged Property in substitution
for a lien on other property owned by any Borrower;
 
WHEREAS, Borrower has requested that Lender accept __________________ legally
described in Schedule 1 attached hereto (the "Substitute Mortgaged Property")
for the property commonly referred to in the Loan Agreement as _________________
(the "Release Mortgaged Property");
 
WHEREAS, as one of Lender's conditions to the acceptance of the Substitute
Mortgaged Property, Lender has required that on the date of this Amendment,
Borrower execute in favor of and deliver to Lender a first priority mortgage or
deed of trust, as the case may be, encumbering the Substitute Mortgaged Property
and various other instruments as set forth in Schedule 2 attached hereto and
incorporated herein by this reference;
 
WHEREAS, as an additional condition to Lender's acceptance of the Substitute
Mortgaged Property, Lender has required the execution and delivery by Borrower
and Guarantor of this Amendment;
 
NOW THEREFORE, in consideration of the recitals and the mutual covenants
contained in this Amendment and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Lender, Borrower and
Guarantor hereby agree, stipulate and covenant as follows, notwithstanding
anything to the contrary contained in the Loan Agreement:
 
1. Affirmation of Recitals.  The recitals set forth above are true and correct
and are incorporated herein by this reference.
 
2. Definition of Terms.  All initially capitalized terms not expressly defined
in this Amendment shall bear the same respective definitions herein as they bear
in the Loan Agreement.
 
3. Substitution.  Subject to the terms and conditions herein provided, Lender
hereby consents to the release of the Release Mortgaged Property and the
addition of the Substitute Mortgaged Property.
 
4. Occasions for Request to Accept Substitute Collateral.  Section 8.5 of the
Loan Agreement provide limitations on the number of Substitutions that may occur
during the Loan term.  This Substitution is the _________ Substitution and after
this Substitution, ______________ Individual Mortgaged Properties shall have
been released and ____________ Individual Mortgaged Properties shall have been
substituted since the date of the Loan Agreement.
 
5. Definitions in Loan Agreement.  Article I of the Loan Agreement is hereby
amended as follows:
 
(a) Assignment of Leases and Rents.  The definition of "Assignment of Leases and
Rents" is hereby amended to include that certain Assignment of Leases and Rents
dated of even date with this Amendment executed by Borrower in favor of Lender
with respect to the Substitute Mortgaged Property ("Substitute Assignment of
Rents"), and to exclude that certain Assignment of Leases and Rents dated
______________, 20__, executed by Borrower in favor of Lender with respect to
the Release Mortgaged Property (the "Released Assignment").
 
(b) Deed of Trust.  The definition of "Deed of Trust" is hereby amended to
include that certain [Mortgage] [Deed of Trust] and Security Agreement and
Fixture Filing dated of even date with this Amendment executed by Borrower in
favor of Lender with respect to the Substitute Mortgaged Property ("Substitute
Mortgage"), and to exclude that certain [Deed of Trust] [Mortgage] and Security
Agreement and Fixture Filing dated ____________, 20__, executed by Borrower in
favor of Lender with respect to the Release Mortgaged Property (the "Released
Deed of Trust").
 
(c) Mortgaged Property.  The definition of "Mortgaged Property" is hereby
amended to include, in lieu of the Release Mortgaged Property's legal
description, the legal description of the Substitute Mortgaged Property attached
to this Amendment as Schedule 1.
 
(d) Individual Mortgaged Property.  The definition of Individual Mortgaged
Property is hereby amended to exclude the common address _____________ and to
include the common address ___________ and to include, in lieu of the Released
Property's legal description, the legal description of the Substitute Individual
Property attached to this Amendment as Schedule 1.
 
(e) Permitted Encumbrances.  The definition of Permitted Encumbrances is hereby
deleted and the following is inserted in its place:  '"Permitted Encumbrances"
means with respect to the Premises, only the outstanding liens, easements,
restrictions, security interests and other exceptions to title expressly set
forth in Schedule B to title insurance policy (based on proforma loan policies
of title insurance nos. _____________, _____________, _____________,
_____________, _____________, _____________ and _____________) issued or to be
issued promptly following the Closing Date by Chicago Title Insurance Company
insuring the Deed of Trust for the benefit of Lender, together with the liens
and security interests in favor of Lender created by the Loan Documents and such
other matters as are expressly set forth in or permitted by the Loan Documents,
including the Existing Leases and New Leases approved by Lender or that Borrower
is permitted to enter into under this Agreement without the consent of Lender."
 
(f) Legal Description of Mortgaged Property.  Exhibit A to the Loan Agreement is
hereby deleted and Exhibit A attached hereto is substituted in its place.
 
(g) Operating Agreements.  Exhibit B to the Loan Agreement is hereby deleted and
Exhibit B attached hereto is substituted in its place.
 
(h) Rent Roll.  Exhibit C to the Loan Agreement is hereby deleted and Exhibit C
attached hereto is substituted in its place.
 
(i) Licenses, Permits, Approvals and Certificates of Occupancy.  Exhibit D to
the Loan Agreement is hereby deleted and Exhibit D attached hereto is
substituted in its place.
 
(j) Allocated Loan Amounts.  Exhibit E to the Loan Agreement is hereby deleted
and Exhibit E attached hereto is substituted in its place.
 
(k) Easement Agreements.  Exhibit F to the Loan Agreement is hereby deleted and
Exhibit F attached hereto is substituted in its place.
 
(l) Appraised Values.  Exhibit G to the Loan Agreement is hereby deleted and
Exhibit G attached hereto is substituted in its place.
 
(m) Exceptions.  Exhibit H to the Loan Agreement is hereby deleted and Exhibit H
attached hereto is substituted in its place.
 
(n) Reports.  Exhibit I to the Loan Agreement is hereby deleted and Exhibit I
attached hereto is substituted in its place.
 
6. Additional Modifications to Loan Documents.
 
(a) The definition of "Loan Documents" in each of the Loan Documents is hereby
modified to include this Amendment and all of the documents executed and
delivered in connection with the Substitution described herein and to exclude
the Released Deed of Trust and the Released Assignment.
 
(b) All references in the Loan Agreement, Note, the Deeds of Trust, Assignments
of Leases and Rents and the other Loan Documents to the instruments securing the
Loan are hereby amended to include, in addition to the Deeds of Trust and the
Assignments of Rents encumbering the Mortgaged Property and the other Loan
Documents, the Substitute Mortgage, the Substitute Assignment of Rents and the
other instruments delivered to Lender in connection with the Substitution
described in this Amendment.
 
(c) All references to "Mortgaged Property" in the Environmental Indemnification
Agreement dated _______________, 2011, as amended from time to time to time
("Environmental Indemnification Agreement"), shall include the Substitute
Mortgaged Property and without limiting the provisions contained in Section 7
hereinbelow, Borrower and Guarantor hereby remake all of the representations,
warranties, covenants and agreements contained in the Environmental
Indemnification Agreement on the date hereof as if the "Mortgaged Property"
therein described includes the Substitute Mortgaged Property and excludes the
Release Mortgaged Property.
 
7. Representations and Warranties of Borrower.  Borrower hereby represents,
covenants and warrants to Lender as follows:
 
(a) The representations and warranties in the Loan Agreement and the other Loan
Documents, modified as if the Substitute Mortgaged Property was a part of the
Mortgaged Property and the Release Mortgaged Property was not, are true and
correct in all material respects as of the date hereof.
 
(b) There is currently no Event of Default under the Loan Agreement or the other
Loan Documents and Borrower does not have knowledge of any event or circumstance
which with the giving of notice or the passage of time, or both, would
constitute an Event of Default under the Loan Agreement or the other Loan
Documents.
 
(c) The Loan Documents are in full force and effect and, following the execution
and delivery of this Amendment, the Loan Documents continue to be the legal,
valid and binding obligations of Borrower enforceable in accordance with their
respective terms, subject to limitations imposed by bankruptcy, insolvency,
other debtor relief laws and general principles of equity.
 
(d) As of the date hereof, to Borrower's knowledge, Borrower has no claims,
counterclaims, defenses or set-offs with respect to the Loan or the Loan
Documents as modified herein.
 
(e) Borrower validly exists under the laws of the State of its formation or
organization and has the requisite power and authority to execute and deliver
this Amendment and to perform the Loan Documents as modified herein.  The
execution and delivery of this Amendment by Borrower and the performance by
Borrower of the Loan Documents as modified herein have been duly authorized by
all requisite action by or on behalf of Borrower.  This Amendment has been duly
executed and delivered on behalf of Borrower.
 
8. Title Policy.  As a condition precedent to the agreements contained herein,
Borrower shall, at Borrower's sole cost and expense, cause the title company
that issued the title insurance policy insuring the Deed of Trust (the "Title
Policy") to issue a Title Policy as of the date the Substitute Deed of Trust is
recorded (a) reflecting the recording of the Substitute Deed of Trust; and (b)
insuring the first priority of the lien of the Substitute Deed of Trust, subject
only to the exceptions approved by Lender.
 
9. Lender's Expenses.  In addition to the fee required to be paid under
Section 8.5 of the Loan Agreement, Borrower agrees to pay all reasonable costs,
fees and expenses (including but not limited to legal fees) incurred by Lender
in connection with the preparation of this Amendment.  In the event it is
necessary for Lender to retain the services of an attorney or any other
consultants in order to enforce this Amendment, or any portion thereof, Borrower
agrees to pay to Lender any and all costs and expenses, including, without
limitation, reasonable attorneys' fees, costs and disbursements, incurred by
Lender as a result thereof.  Such of the foregoing as are incurred prior to the
execution and delivery of this Amendment shall be paid concurrent with such
execution and delivery.  All other fees, costs and expenses shall be paid within
ten (10) days after notice from Lender to Borrower of the amount due and the
reason therefor.
 
10. Release.  Except for (i) Lender's liabilities and obligations under this
Agreement and (ii) Lender's liabilities and obligations arising under the Loan
Documents from and after the date hereof, Borrower, Guarantors and any other
obligors, on behalf of themselves and their respective successors and assigns
(collectively and individually, "Borrower Parties"), hereby fully, finally and
completely RELEASE AND FOREVER DISCHARGE  Lender and its successors, assigns,
affiliates, subsidiaries, parents, officers, shareholders, directors, employees,
servicers, attorneys, agents and properties, past, present and future, and their
respective heirs, successors and assigns (collectively and individually, "Lender
Parties"), of and from any and all claims, controversies, disputes, liabilities,
obligations, demands, damages, debts, liens, actions and causes of action of any
and every nature whatsoever, known or unknown, whether at law, by statute or in
equity, in contract or in tort, under state or federal jurisdiction, and whether
or not the economic effects of such alleged matters arise or are discovered in
the future, which Borrower Parties have as of the date of this Amendment or may
claim to have against Lender Parties arising out of or with respect to any and
all transactions relating to the Loan or the Loan Documents occurring on or
before the date of this Amendment, including any loss, cost or damage of any
kind or character arising out of or in any way connected with or in any way
resulting from the acts, actions or omissions of Lender Parties occurring on or
before the date of this Amendment.  The foregoing release is intended to be, and
is, a full, complete and general release in favor of Lender Parties with respect
to all claims, demands, actions, causes of action and other matters described
therein, including specifically, without limitation, any claims, demands or
causes of action based upon allegations of breach of fiduciary duty, breach of
any alleged duty of fair dealing in good faith, economic coercion, usury, or any
other theory, cause of action, occurrence, matter or thing which might result in
liability upon Lender Parties arising or occurring on or before the date of this
Amendment.  Borrower Parties understand and agree that the foregoing general
release is in consideration for the agreements of Lender contained herein and
that they will receive no further consideration for such release.
 
11. Priority of Deed of Trust.  The Mortgaged Property (except for the Release
Mortgaged Property) shall remain in all respects subject to the lien, charge and
encumbrance of the Loan Documents and, other than for adding the lien against
the Substitute Mortgaged Property to the other liens in favor of Lender, nothing
herein contained and nothing done pursuant hereto, shall affect the lien, charge
or encumbrance of the Loan Documents, as herein modified, or the priority
thereof with respect to other liens, charges, encumbrances or conveyances, or
release or affect the liability of any party or parties whomsoever who may now
or hereafter be liable under or on account of the Loan Documents.
 
12. Ratification.  Except as herein expressly modified, the Loan Documents shall
remain in full force and effect, and all of the terms and provisions of the Loan
Documents, as herein modified, are hereby ratified and reaffirmed.
 
13. Reaffirmation of Guarantors Documents.  Guarantor hereby ratifies and
affirms the Recourse Guaranty Agreement and the Environmental Indemnification
Agreement (collectively, the "Guarantors Documents") and agrees that each of the
Guarantors Documents modified as provided hereinabove is in full force and
effect following the execution and delivery of this Amendment.  To Guarantor's
actual knowledge, the representations and warranties of Guarantor as contained
in the Guarantors Documents are, as of the date hereof, true and correct and
Guarantor does not have actual knowledge of any default thereunder.  Each of the
Guarantors Documents continues to be the valid and binding obligations of
Guarantor, enforceable in accordance with their respective terms modified as
provided hereinabove, subject to limitations imposed by bankruptcy, insolvency,
other debtor relief laws and principles of equity, and Guarantor has no claim or
defense to the enforcement of the rights and remedies of Lender thereunder,
except as specifically provided otherwise in the Guarantors Documents.  The
execution and delivery of this Amendment by Guarantor and the performance by
Guarantor of their respective obligations under the Loan Documents as modified
herein have been duly authorized by all requisite action by or on behalf of
Guarantor.  This Amendment has been duly executed and delivered on behalf of
Guarantor.
 
14. Entire Agreement.  Borrower, Guarantor and Lender each acknowledge that
there are no other agreements or representations, either oral or written,
express or implied, not embodied in this Amendment or the other Loan Documents,
which, together, represent a complete integration of all prior and
contemporaneous agreements and understandings of Borrower, Guarantor and Lender.
 
15. Loan Agreement.  This Amendment shall be deemed a "Loan Document" as defined
in the Loan Agreement.  A  default hereunder shall be a default under the Loan
Agreement and an Event of Default or a default under any other Loan Document
shall be a default hereunder.
 
16. Governing Law.  This Amendment shall be governed and construed under the
laws of the State of California.
 
17. Notices.  Any notice required or permitted hereunder shall be in writing and
shall be given in accordance with the Loan Agreement.
 
18. Waiver.  No forbearance on the part of Lender in enforcing its rights under
this Amendment, no extension by Lender of the time for any payment due Lender or
for the performance of any obligation to be performed by Borrower hereunder and
no acceptance by Lender of a partial payment due hereunder or of partial
performance of an obligation of Borrower hereunder shall constitute a waiver or
a forfeiture of any rights or remedies of Lender under this Amendment.
 
19. Custom and Usage.  It is understood and agreed, any law, custom or usage to
the contrary notwithstanding, that Lender shall have the right at all times to
enforce the covenants and provisions of this Amendment in strict accordance with
the terms thereof, notwithstanding any conduct or custom on the part of the
Lender in refraining from so doing at any time or times; and further, that the
failure of the Lender at any time or times to enforce its rights under said
covenants and provisions strictly in accordance with the same shall not be
construed as having created a custom in any way or manner contrary to the
specific terms and provisions of this Amendment or as having in any way or
manner modified, altered or waived the same.
 
20. Assignment.  This Amendment may be assigned by the Lender in connection with
a Loan Transfer permitted by Section 12.13 of the Loan Agreement, but Borrower
may only assign this Amendment in accordance with a sale of the Mortgaged
Property under Section 8.3 of the Loan Agreement.
 
21. Cumulative Rights And Remedies.  Each right and remedy of Lender hereunder
shall be cumulative and not exclusive and shall be in addition to every other
right and remedy of Lender under this Amendment and under the Loan Documents
and, subject to Section 28 below, available at law and in equity.  All such
rights and remedies of Lender shall inure to the benefit of the Lender and its
successors and assigns.
 
22. Headings.  The headings for the various Sections herein are for reference
only and are not part of this Amendment.
 
23. Separability of Provisions.  If any term or provision of this Amendment or
any application thereof shall be invalid or unenforceable, the remainder of this
Amendment and any other application of such term or provision shall not be
affected thereby.  All words used shall be understood and construed of such
gender or number as circumstances may require.
 
24. Binding Effect.  This Amendment shall be binding upon Lender, Borrower and
Guarantor and their respective heirs, administrators, executors, successors and
assigns.
 
25. Construction.  This Amendment shall not be construed more strictly against
Lender merely by virtue of the fact that the same has been prepared by Lender or
its counsel.  Borrower and Lender each acknowledge and waive any claim
contesting the existence and the adequacy of the consideration given by any of
the other parties hereto in entering into this Amendment.
 
26. Gender.  All words herein which are expressed in the neuter gender shall be
deemed to include the masculine, feminine and neuter genders and any word herein
which is expressed in the singular or plural shall be deemed, whenever
appropriate in the context, to include the plural and the singular.
 
27. Counterparts.  This Amendment may be executed in several counterparts, each
of which shall, for all purposes, be deemed an original and all of such
counterparts, taken together, shall constitute one and the same Amendment, even
though all of the parties hereto may not have executed the same counterpart of
this Amendment.
 
28. Limitations on Personal Liability.  The terms and provisions of Section 11.1
of the Loan Agreement shall apply to this Amendment.
 

Exhibit J-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto in
manner and form sufficient to bind them, as of the day and year first above
written.
 

    BORROWER:                   DOUGLAS EMMETT 1995, LLC,     a Delaware limited
liability company                  
By:
Douglas Emmett Management, Inc.,
      a Delaware corporation, its Manager                     By:          
Name:             Its:      

 
 

    GUARANTOR:                   DOUGLAS EMMETT PROPERTIES, LP,     a Delaware
limited partnership                
By:
Douglas Emmett Management, Inc.,
      a Delaware corporation, its General Partner                   By:        
    Name:            Its:      

 
 

    LENDER:                 MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY,     a
Massachusetts corporation            
By:
Cornerstone Real Estate Advisers LLC
     
Its: Authorized Agent
                    By:            Name:            Its:     

 

Exhibit J-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
Legal Description of New Mortgaged Property
 
[See Attached]
 
 
 

Exhibit J-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
List of Loan Documents
 


 

Exhibit J-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Legal Description of Premises
 
[See Attached]
 



Exhibit J-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Operating Agreements
 


 

Exhibit J-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
Rent Roll
 


 

Exhibit J-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
Licenses, Permits, Approvals and Certificates of Occupancy
 


 

Exhibit J-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 

EXHIBIT E


Allocated Loan Amounts







Exhibit J-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
Easement Agreements
 


 

Exhibit J-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 

EXHIBIT G


Appraised Values







Exhibit J-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 

EXHIBIT H
 
Exceptions
 


 

Exhibit J-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 

EXHIBIT I
 
Reports
 





Exhibit J-
EAST\44055151.10
 

--------------------------------------------------------------------------------

 